Exhibit 10.50

(BANK OF AMERICA LOGO) [c66476003_v1.jpg]

TERM LOAN AGREEMENT
by and between

RD SMITHTOWN LLC,
a New York limited liability company,

as Borrower,

and

BANK OF AMERICA, N.A.,
a national banking association,

as Lender,

with respect to

Village Commons Shopping Center
Smithtown, New York

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE I

GENERAL INFORMATION

 

1

 

 

Section 1.1.

Conditions to Closing

 

1

 

 

Section 1.2.

Schedules

 

1

 

 

Section 1.3.

Defined Terms

 

2

 

 

ARTICLE II

TERMS OF THE LOAN

 

2

 

 

Section 2.1.

The Loan

 

2

 

 

Section 2.2.

Advance

 

2

 

 

Section 2.3.

Liability of Lender

 

2

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3

 

 

Section 3.1.

Organization, Power and Authority of Borrower; Loan Documents

 

3

 

 

Section 3.2.

Other Documents; Laws

 

3

 

 

Section 3.3.

Taxes

 

3

 

 

Section 3.4.

Legal Actions

 

3

 

 

Section 3.5.

Nature of Loan

 

4

 

 

Section 3.6.

Trade Names

 

4

 

 

Section 3.7.

Financial Statements

 

4

 

 

Section 3.8.

No Material Adverse Change

 

4

 

 

Section 3.9.

ERISA and Prohibited Transactions

 

4

 

 

Section 3.10.

Compliance with Laws and Zoning and Other Requirements; Encroachments

 

5

 

 

Section 3.11.

Certificates of Occupancy

 

5

 

 

Section 3.12.

Utilities; Roads; Access

 

5

 

 

Section 3.13.

Other Liens

 

5

 

 

Section 3.14.

No Defaults

 

5

 

 

Section 3.15.

Patriot Act

 

5

 

 

ARTICLE IV

AFFIRMATIVE COVENANTS AND AGREEMENTS

 

6

 

 

Section 4.1.

Compliance with Laws; Use of Proceeds

 

6

 

 

Section 4.2.

Inspections; Cooperation

 

6

 

 

Section 4.3.

Payment and Performance of Contractual Obligations

 

7

 

 

Section 4.4.

Insurance

 

7

 

 

Section 4.5.

Adjustment of Condemnation and Insurance Claims

 

9

 

 

Section 4.6.

Utilization of Net Proceeds

 

9

 

 

Section 4.7.

Management

 

10

 

 

Section 4.8.

Books and Records; Financial Statements; Tax Returns

 

10

 

 

Section 4.9.

Estoppel Certificates

 

12

 

 

Section 4.10.

Taxes; Tax Receipts

 

12

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Section 4.11.

Lender’s Rights to Pay and Perform

 

12

 

 

Section 4.12.

Reimbursement; Interest

 

12

 

 

Section 4.13.

Notification by Borrower

 

13

 

 

Section 4.14.

Indemnification by Borrower

 

13

 

 

Section 4.15.

Fees and Expenses

 

13

 

 

Section 4.16.

Appraisals

 

14

 

 

Section 4.17.

Leasing and Tenant Matters

 

14

 

 

Section 4.18.

Preservation of Rights

 

14

 

 

Section 4.19.

Income from Property

 

14

 

 

Section 4.20.

Representations and Warranties

 

15

 

 

Section 4.21.

Deposit Accounts; Principal Depository

 

15

 

 

Section 4.22.

Loan to Value Ratio

 

15

 

 

Section 4.23.

Debt Service Coverage Ratio

 

16

 

 

Section 4.24.

Patriot Act

 

16

 

 

Section 4.25.

Swap Contracts

 

16

 

 

ARTICLE V

NEGATIVE COVENANTS

 

16

 

 

Section 5.1.

Conditional Sales

 

16

 

 

Section 5.2.

Insurance Policies and Bonds

 

16

 

 

Section 5.3.

Intentionally Omitted

 

17

 

 

Section 5.4.

Additional Debt

 

17

 

 

ARTICLE VI

EVENTS OF DEFAULT

 

17

 

 

Section 6.1.

Payment Default

 

17

 

 

Section 6.2.

Default Under Other Loan Documents

 

17

 

 

Section 6.3.

Accuracy of Information; Representations and Warranties

 

17

 

 

Section 6.4.

Deposits

 

18

 

 

Section 6.5.

Insurance Obligations

 

18

 

 

Section 6.6.

Other Obligations

 

18

 

 

Section 6.7.

Damage to Improvements

 

18

 

 

Section 6.8.

Lapse of Permits or Approvals

 

18

 

 

Section 6.9.

Mechanic’s Lien

 

18

 

 

Section 6.10.

Bankruptcy

 

18

 

 

Section 6.11.

Appointment of Receiver, Trustee, Liquidator

 

19

 

 

Section 6.12.

Inability to Pay Debts

 

19

 

 

Section 6.13.

Judgment

 

19

 

 

Section 6.14.

Dissolution; Change in Business Status

 

19

 

 

Section 6.15.

Default Under Other Indebtedness

 

19

 

 

Section 6.16.

Change in Controlling Interest

 

19

 

 

ARTICLE VII

REMEDIES ON DEFAULT

 

20

 

 

Section 7.1.

Remedies on Default

 

20

 

 

Section 7.2.

No Release or Waiver; Remedies Cumulative and Concurrent

 

21

 

iii

--------------------------------------------------------------------------------




 

 

 

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

22

 

 

Section 8.1.

Further Assurances; Authorization to File Documents

 

22

 

 

Section 8.2.

No Warranty by Lender

 

22

 

 

Section 8.3.

Standard of Conduct of Lender

 

22

 

 

Section 8.4.

No Partnership

 

22

 

 

Section 8.5.

Severability

 

23

 

 

Section 8.6.

Notices

 

23

 

 

Section 8.7.

Permitted Successors and Assigns; Disclosure of Information

 

24

 

 

Section 8.8.

Modification; Waiver

 

24

 

 

Section 8.9.

Third Parties; Benefit

 

25

 

 

Section 8.10.

Rules of Construction

 

25

 

 

Section 8.11.

Counterparts

 

25

 

 

Section 8.12.

Intentionally Omitted

 

25

 

 

Section 8.13.

Governing Law

 

25

 

 

Section 8.14.

Time of Essence

 

25

 

 

Section 8.15.

Electronic Transmission of Data

 

26

 

 

Section 8.16.

Forum

 

26

 

 

Section 8.17.

WAIVER OF JURY TRIAL

 

26

 

 

Section 8.18.

USA Patriot Act Notice

 

27

 

 

Section 8.19.

Entire Agreement

 

27

 

 

Section 8.20.

Usury

 

27

 

 

Section 8.21.

Special State Provisions

 

28

 

 

Section 8.22.

Cross-Default-Cross Collateralization

 

28

 


 

 

Schedules to Building Loan Agreement

 

 

Schedule 1

Definitions

Schedule 2

Existing Mortgages

Schedule 3

Leasing and Tenant Matters

Schedule 4

Swap Contracts

iv

--------------------------------------------------------------------------------



TERM LOAN AGREEMENT

                    THIS TERM LOAN AGREEMENT (this “Agreement”) is made as of
the 30th day of June, 2011, by and between RD SMITHTOWN LLC, a New York limited
liability company (“Borrower”), and Bank of America, N.A., a national banking
association (“Lender”).

Recitals

                    Fleet Bank, National Association (“Fleet”) made certain
loans (collectively, the “Existing Loan”) to Borrower secured by the mortgages
described on Schedule 2 attached hereto (the “Existing Mortgages”) and Lender,
as successor by merger to Fleet is the holder of the Existing Loans, the
Existing Mortgages and the notes secured thereby (the “Existing Notes”).

                    Borrower has applied to Lender (i) to extend, amend and
restate the Existing Loan, Existing Notes and Existing Mortgages and (ii) for a
new loan in the amount of $139,203.73 (the “New Loan”) for the purpose of
pursuing Borrower’s business at the property that will serve as security for the
loan and for working capital. Lender has agreed to (i) extend, amend and restate
the Existing Loan, Existing Notes and Existing Mortgages and (ii) make the New
Loan on the terms and conditions set forth in this Agreement and in the other
documents evidencing and securing the loan.

                    NOW, THEREFORE, in consideration of the premises, and in
further consideration of the mutual covenants and agreements herein set forth
and of the sum of Ten Dollars ($10.00) paid by each party to the other, receipt
of which is hereby acknowledged, the parties covenant and agree as follows:

Agreements

ARTICLE I
GENERAL INFORMATION

                    Section 1.1. Conditions to Closing.

                    The conditions precedent to closing the Loan and recording
the Mortgage are set forth in the Closing Checklist.

                    Section 1.2. Schedules.

                    The Schedules attached to this Agreement are incorporated
herein and made a part hereof.

                    Section 1.3. Defined Terms.

                    Capitalized terms in this Agreement shall have the meanings
ascribed to such terms in the Preamble hereto and in Schedule 1.

--------------------------------------------------------------------------------



ARTICLE II
TERMS OF THE LOAN

                    Section 2.1. The Loan.

                    Borrower agrees (i) that it has borrowed the Existing Loan
from Lender and (ii) to borrow the New Loan from Lender, and Lender agrees to
modify the Existing Loan and to lend the New Loan (collectively, the “Loan”) to
Borrower, subject to the terms and conditions herein set forth, in an amount not
to exceed the Loan Amount. Interest shall accrue and be payable in arrears only
on sums advanced hereunder for the period of time outstanding. The Loan is not a
revolving loan; amounts repaid may not be re-borrowed.

                    Section 2.2. Advance.

                    Borrower acknowledges that the Existing Loan has previously
been funded to Borrower and that the outstanding principal amount of each of the
Existing Notes and Existing Mortgages is set forth on Schedule 2 attached
hereto. At closing, Lender shall advance the entire New Loan proceeds in the
amounts, and to the parties, specified in the closing statement agreed upon
between Borrower and Lender.

                    At closing, Lender shall advance New Loan proceeds in the
amount of $139,203.73 as follows:

                    (a) First, to Lender, the sum of $122,160.00 which
represents disbursements for the following items:

 

 

 

 

 

Appraisal Fee

 

$

5,160

 

Commitment Fee

 

 

117,000

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

TOTAL

 

$

122,160

 

                    (b) Second, the balance as directed by Borrower in a
separate written request.

                    Section 2.3. Liability of Lender.

                    Lender shall in no event be responsible or liable to any
Person other than Borrower for the disbursement of or failure to disburse the
Loan proceeds or any part thereof and no Person other than Borrower shall have
any right or claim against Lender under this Agreement or the other Loan
Documents.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

                    Borrower makes the following representations and warranties
to Lender as of the date hereof and as of the date of each advance hereunder:

2

--------------------------------------------------------------------------------



                    Section 3.1. Organization, Power and Authority of Borrower;
Loan Documents.

                    Borrower (a) is a limited liability company duly organized,
existing and in good standing under the laws of the state in which it is
organized and is duly qualified to do business and in good standing in the state
in which the Land is located (if different from the state of its formation) and
in any other state where the nature of Borrower’s business or property requires
it to be qualified to do business, and (b) has the power, authority and legal
right to own its property and carry on the business now being conducted by it
and to engage in the transactions contemplated by the Loan Documents. The Loan
Documents to which Borrower is a party have been duly executed and delivered by
Borrower, and the execution and delivery of, and the carrying out of the
transactions contemplated by, such Loan Documents, and the performance and
observance of the terms and conditions thereof, have been duly authorized by all
necessary organizational action by and on behalf of Borrower. The Loan Documents
to which Borrower is a party constitute the valid and legally binding
obligations of Borrower and are fully enforceable against Borrower in accordance
with their respective terms, except to the extent that such enforceability may
be limited by laws generally affecting the enforcement of creditors’ rights.

                    Section 3.2. Other Documents; Laws.

                    The execution and performance of the Loan Documents to which
Borrower is a party and the consummation of the transactions contemplated
thereby will not conflict with, result in any breach of, or constitute a default
under, the organizational documents of Borrower, or any contract, agreement,
document or other instrument to which Borrower is a party or by which Borrower
or any of its properties may be bound or affected, and such actions do not and
will not violate or contravene any Law to which Borrower is subject.

                    Section 3.3. Taxes.

                    Borrower has filed all federal, state, county and municipal
Tax returns required to have been filed by Borrower and has paid all Taxes which
have become due pursuant to such returns or pursuant to any Tax assessments
received by Borrower.

                    Section 3.4. Legal Actions.

                    There are no Claims or investigations by or before any court
or Governmental Authority, pending, or to the best of Borrower’s knowledge and
belief, threatened against or affecting Borrower, Borrower’s business or the
Property. Borrower is not in default with respect to any order, writ,
injunction, decree or demand of any court or any Governmental Authority
affecting Borrower or the Property.

                    Section 3.5. Nature of Loan.

                    Borrower is a business or commercial organization. The Loan
is being obtained solely for business or investment purposes, and will not be
used for personal, family, household or agricultural purposes.

3

--------------------------------------------------------------------------------



                    Section 3.6. Trade Names.

                    Borrower conducts its business solely under the name set
forth in the Preamble to this Agreement and makes use of no trade names in
connection therewith, unless such trade names have been previously disclosed to
Lender in writing.

                    Section 3.7. Financial Statements.

                    The financial statements heretofore delivered by Borrower
and each Guarantor to Lender are true and correct in all respects, have been
prepared in accordance with sound accounting principles consistently applied,
and fairly present the respective financial conditions of the subjects thereof
as of the respective dates thereof.

                    Section 3.8. No Material Adverse Change.

                    No material adverse change has occurred in the financial
conditions reflected in the financial statements of Borrower or any Guarantor
since the respective dates of such statements, and no material additional
liabilities have been incurred by Borrower since the dates of such statements
other than the borrowings contemplated herein or as approved in writing by
Lender.

                    Section 3.9. ERISA and Prohibited Transactions.

                    As of the date hereof and throughout the term of the Loan:
(a) Borrower is not and will not be (i) an “employee benefit plan,” as defined
in Section 3(3) of ERISA, (ii) a “governmental plan” within the meaning of
Section 3(32) of ERISA, or (iii) a “plan” within the meaning of Section 4975(e)
of the Code; (b) the assets of Borrower do not and will not constitute “plan
assets” within the meaning of the United States Department of Labor Regulations
set forth in Section 2510.3-101 of Title 29 of the Code of Federal Regulations;
(c) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (d) Borrower will not engage in any
transaction that would cause any Obligation or any action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Mortgage or
any of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or Section
4975 of the Code. Borrower agrees to deliver to Lender such certifications or
other evidence of compliance with the provisions of this Section as Lender may
from time to time request.

                    Section 3.10. Compliance with Laws and Zoning and Other
Requirements; Encroachments.

                    Borrower is in compliance with the requirements of all
applicable Laws. The use of the Property complies with applicable zoning
ordinances, regulations and restrictive covenants affecting the Land. All use
and other requirements of any Governmental Authority having jurisdiction over
the Property have been satisfied. No violation of any Law exists with respect to
the Property. The Improvements are constructed entirely on the Land and do not
encroach upon any easement or right-of-way, or upon the land of others. The
Improvements comply with all applicable building restriction lines and
set-backs, however established, and are in strict

4

--------------------------------------------------------------------------------



compliance with all applicable use or other restrictions and the provisions of
all applicable agreements, declarations and covenants and all applicable zoning
and subdivision ordinances and regulations.

                    Section 3.11. Certificates of Occupancy.

                    All certificates of occupancy and other permits and licenses
necessary or required in connection with the use and occupancy of the
Improvements have been validly issued.

                    Section 3.12. Utilities; Roads; Access.

                    All utility services necessary for the operation of the
Improvements for their intended purposes have been fully installed, including
telephone service, cable television, water supply, storm and sanitary sewer
facilities, natural gas and electric facilities, including cabling for
telephonic and data communication, and the capacity to send and receive wireless
communication. All roads and other accesses necessary to serve the Land and
Improvements have been completed, are serviceable in all weather, and where
required by the appropriate Governmental Authority, have been dedicated to and
formally accepted by such Governmental Authority.

                    Section 3.13. Other Liens.

                    Except for contracts for labor, materials and services
furnished or to be furnished in connection with any construction at the
Property, including any construction of tenant improvements, Borrower has made
no contract or arrangement of any kind the performance of which by the other
party thereto would give rise to a lien on the Property.

                    Section 3.14. No Defaults.

                    There is no Default or Event of Default under any of the
Loan Documents, and there is no default or event of default under any material
contract, agreement or other document related to the construction or operation
of the Improvements.

                    Section 3.15. Patriot Act.

                    Borrower is not now, nor has ever been (i) listed on any
Government Lists (as hereinafter defined), (ii) a Person who has been determined
by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (September 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC (as hereinafter
defined) or in any enabling legislation or other Presidential Executive Orders
in respect thereof, (iii) indicted for or convicted of any felony involving a
crime or crimes of moral turpitude or for any Patriot Act Offense, or (iv) under
investigation by any Governmental Authorities for alleged criminal activity. For
purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act o

5

--------------------------------------------------------------------------------



1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means (1)
the specially designated nationals and blocked persons lists maintained by the
Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the rules and regulations of OFAC that Lender notified Borrower in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Government Authorities or pursuant to any executive order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Government Lists”.

ARTICLE IV
AFFIRMATIVE COVENANTS AND AGREEMENTS

                    Borrower covenants as of the date hereof and until such time
as all Obligations shall be paid and performed in full, that:

                    Section 4.1. Compliance with Laws; Use of Proceeds.

                    Borrower shall comply with all Laws and all orders, writs,
injunctions, decrees and demands of any court or any Governmental Authority
affecting Borrower or the Property. Borrower shall use all proceeds of the Loan
for business purposes which are not in contravention of any Law or any Loan
Document.

                    Section 4.2. Inspections; Cooperation.

                    Borrower shall permit representatives of Lender to enter
upon the Land, to inspect the Improvements and any and all materials to be used
in connection with any construction at the Property, including any construction
of tenant improvements, to examine all detailed plans and shop drawings and
similar materials as well as all records and books of account maintained by or
on behalf of Borrower relating thereto and to discuss the affairs, finances and
accounts pertaining to the Loan and the Improvements with representatives of
Borrower. Borrower shall at all times cooperate and cause each and every one of
its contractors, subcontractors and material suppliers to cooperate with the
representatives of Lender in connection with or in aid of the performance of
Lender’s functions under this Agreement. Except in the event of an emergency,
Lender shall give Borrower at least twenty-four hours’ notice by telephone in
each instance before entering upon the Land and/or exercising any other rights
granted in this Section.

                    Section 4.3. Payment and Performance of Contractual
Obligations.

                    Borrower shall perform in a timely manner all of its
obligations under any and all contracts and agreements related to any
construction activities at the Property or the maintenance or operation of the
Improvements, and Borrower will pay when due all bills for services or labor
performed and materials supplied in connection with such construction,
maintenance and/or operation. Within thirty (30) days after the filing of any
mechanic’s lien or other lien or encumbrance against the Property, Borrower will
promptly discharge the same by payment or

6

--------------------------------------------------------------------------------



filing a bond or otherwise as permitted by Law. So long as Lender’s security has
been protected by the filing of a bond or otherwise in a manner satisfactory to
Lender in its sole and absolute discretion, Borrower shall have the right to
contest in good faith any claim, lien or encumbrance, provided that Borrower
does so diligently and without prejudice to Lender or delay in completing
construction of any tenant improvements.

                    Section 4.4. Insurance.

                    Borrower shall maintain the following insurance at its sole
cost and expense:

                    (a) Insurance against Casualty to the Property under a
policy or policies covering such risks as are presently included in “special
form” (also known as “all risk”) coverage, including such risks as are
ordinarily insured against by similar businesses, but in any event including
fire, lightning, windstorm, hail, explosion, riot, riot attending a strike,
civil commotion, damage from aircraft, smoke, vandalism, malicious mischief and
acts of terrorism. Such insurance shall name Lender as mortgagee and loss payee.
Unless otherwise agreed in writing by Lender, such insurance shall be for the
full insurable value of the Property on a replacement cost basis, with a
deductible amount, if any, satisfactory to Lender. No policy of insurance shall
be written such that the proceeds thereof will produce less than the minimum
coverage required by this Section by reason of co-insurance provisions or
otherwise. The term “full insurable value” means one hundred percent (100%) of
the actual replacement cost of the Property, including tenant improvements
(excluding foundation and excavation costs and costs of underground flues,
pipes, drains and other uninsurable items).

                    (b) Comprehensive (also known as commercial) general
liability insurance on an “occurrence” basis against claims for “personal
injury” liability and liability for death, bodily injury and damage to property,
products and completed operations, in limits satisfactory to Lender with respect
to any one occurrence and the aggregate of all occurrences during any given
annual policy period. Such insurance shall name Lender as an additional insured.

                    (c) Workers’ compensation insurance for all employees of
Borrower in such amount as is required by Law and including employer’s liability
insurance, if required by Lender.

                    (d) During any period of construction of tenant
improvements, Borrower shall maintain, or cause others to maintain, such
insurance as may be required by Lender of the type customarily carried in the
case of similar construction for one hundred percent (100%) of the full
replacement cost of materials stored at or upon the Property. During any period
of other construction upon the Property, Borrower shall maintain, or cause
others to maintain, builder’s risk insurance (non-reporting form) of the type
customarily carried in the case of similar construction for one hundred percent
(100%) of the full replacement cost of work in place and materials stored at or
upon the Property.

                    (e) If at any time any portion of any structure on the
Property is insurable against Casualty by flood and is located in a Special
Flood Hazard Area under the Flood Disaster Protection Act of 1973, as amended, a
flood insurance policy on the structure and Borrower owned contents in form and
amount acceptable to Lender but in no amount less than the amount

7

--------------------------------------------------------------------------------



sufficient to meet the requirements of applicable Law as such requirements may
from time to time be in effect.

                    (f) Loss of rental value insurance or business interruption
insurance in an amount equal to twelve (12) months of the projected gross income
of the Property and an extended period of indemnity endorsement providing an
additional six (6) months’ (180 days) loss of rental value or business
interruption insurance after the Property has been restored or until the
projected gross income returns to the level that existed prior to the loss,
whichever is first to occur.

                    (g) Such other and further insurance as may be required from
time to time by Lender in order to comply with regular requirements and
practices of Lender in similar transactions including, if required by Lender,
boiler and machinery insurance, pollution liability insurance, wind insurance
and earthquake insurance, so long as any such insurance is generally available
at commercially reasonable premiums as determined by Lender from time to time.

                    Each policy of insurance (i) shall be issued by one or more
insurance companies each of which must have an A.M. Best Company financial and
performance rating of A-VII or better and are qualified or authorized by the
Laws of the State to assume the risks covered by such policy, (ii) with respect
to the insurance described under the preceding Subsections (a), (d), (e) and
(f), shall have attached thereto standard non-contributing, non-reporting
mortgagee clauses in favor of and entitling Lender without contribution to
collect any and all proceeds payable under such insurance, either as sole payee
or as joint payee with Borrower, (iii) shall provide that such policy shall not
be canceled or modified for nonpayment of premiums without at least thirty (30)
days’ prior written notice to Lender, or for any other reason without at least
thirty (30) days’ prior written notice to Lender, and (iv) shall provide that
any loss otherwise payable thereunder shall be payable notwithstanding any act
or negligence of Borrower which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment. Borrower shall promptly
pay all premiums when due on such insurance and, not less than ten (10) days
prior to the expiration dates of each such policy, Borrower will deliver to
Lender acceptable evidence of insurance, such as a renewal policy or policies
marked “premium paid” or other evidence satisfactory to Lender reflecting that
all required insurance is current and in force. Borrower will immediately give
Notice to Lender of any cancellation of, or change in, any insurance policy.
Lender shall not, because of accepting, rejecting, approving or obtaining
insurance, incur any liability for (A) the existence, nonexistence, form or
legal sufficiency thereof, (B) the solvency of any insurer, or (C) the payment
of losses. Borrower may satisfy any insurance requirement hereunder by providing
one or more “blanket” insurance policies, subject to Lender’s approval in each
instance as to limits, coverages, forms, deductibles, inception and expiration
dates, and cancellation provisions.

                    Section 4.5. Adjustment of Condemnation and Insurance
Claims.

                    Borrower shall give prompt Notice to Lender of any Casualty
or any Condemnation or threatened Condemnation. Lender is authorized, at its
sole and absolute option, to commence, appear in and prosecute, in its own or
Borrower’s name, any action or proceeding relating to any Condemnation or
Casualty, and to make proof of loss for and to settle or compromise any Claim in
connection therewith. In such case, Lender shall have the right to

8

--------------------------------------------------------------------------------



receive all Condemnation Awards and Insurance Proceeds, and may deduct therefrom
all of its Expenses. However, so long as no Event of Default has occurred and
Borrower is diligently pursuing its rights and remedies with respect to a Claim,
Lender will obtain Borrower’s written consent (which consent shall not be
unreasonably withheld or delayed) before making proof of loss for or settling or
compromising such Claim. Borrower agrees to diligently assert its rights and
remedies with respect to each Claim and to promptly pursue the settlement and
compromise of each Claim subject to Lender’s approval, which approval shall not
be unreasonably withheld or delayed. If, prior to the receipt by Lender of any
Condemnation Award or Insurance Proceeds, the Property shall have been sold
pursuant to the provisions of the Mortgage, Lender shall have the right to
receive such funds (a) to the extent of any deficiency found to be due upon such
sale with interest thereon (whether or not a deficiency judgment on the Mortgage
shall have been sought or recovered or denied), and (b) to the extent necessary
to reimburse Lender for its Expenses. If any Condemnation Awards or Insurance
Proceeds are paid to Borrower, Borrower shall receive the same in trust for
Lender. Within ten (10) days after Borrower’s receipt of any Condemnation Awards
or Insurance Proceeds, Borrower shall deliver such awards or proceeds to Lender
in the form in which they were received, together with any endorsements or
documents that may be necessary to effectively negotiate or transfer the same to
Lender. Borrower agrees to execute and deliver from time to time, upon the
request of Lender, such further instruments or documents as may be requested by
Lender to confirm the grant and assignment to Lender of any Condemnation Awards
or Insurance Proceeds.

                    Section 4.6. Utilization of Net Proceeds.

                    (a) Net Proceeds must be utilized either for payment of the
Obligations or for the restoration of the Property. Net Proceeds may be utilized
for the restoration of the Property only if no Default shall exist and only if
in the reasonable judgment of Lender (i) there has been no material adverse
change in the financial viability of the Improvements, (ii) the Net Proceeds,
together with other funds deposited with Lender for that purpose, are sufficient
to pay the cost of the restoration pursuant to a budget and plans and
specifications approved by Lender, and (iii) the restoration can be completed
prior to the final maturity of the Loan and prior to the date required by any
permanent loan commitment or any purchase and sale agreement or by any Lease.
Otherwise, Net Proceeds shall be utilized for payment of the Obligations.

                    (b) If Net Proceeds are to be utilized for the restoration
of the Property, the Net Proceeds, together with any other funds deposited with
Lender for that purpose, must be deposited in a Borrower’s Deposit Account,
which shall be an interest-bearing account, with all accrued interest to become
part of Borrower’s deposit. Borrower agrees that it shall include all interest
and earnings on any such deposit as its income (and, if Borrower is a
partnership or other pass-through entity, the income of its partners, members or
beneficiaries, as the case may be), and shall be the owner of all funds on
deposit in the Borrower’s Deposit Account for federal and applicable state and
local tax purposes. Lender shall have the exclusive right to manage and control
all funds in the Borrower’s Deposit Account, but Lender shall have no fiduciary
duty with respect to such funds. Lender will advance the deposited funds from
time to time to Borrower for the payment of costs of restoration of the Property
upon presentation of evidence acceptable to Lender that such restoration has
been completed satisfactorily and lien-free and in compliance with law. Any
account fees and charges may be deducted from the balance, if any, in the
Borrower’s Deposit Account. Borrower grants to Lender a security interest in the

9

--------------------------------------------------------------------------------



Borrower’s Deposit Account and all funds hereafter deposited to such deposit
account, and any proceeds thereof, as security for the Obligations. Such
security interest shall be governed by the Uniform Commercial Code of the State,
and Lender shall have available to it all of the rights and remedies available
to a secured party thereunder. The Borrower’s Deposit Account may be established
and held in such name or names as Lender shall deem appropriate, including in
the name of Lender. Borrower hereby constitutes and appoints Lender and any
officer or agent of Lender its true and lawful attorneys-in-fact with full power
of substitution to open the Borrower’s Deposit Account and to do any and every
act that Borrower might do on its own behalf to fulfill the terms of this
Section 4.6. To the extent permitted by Law, Borrower hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof. It is
understood and agreed that this power of attorney, which shall be deemed to be a
power coupled with an interest, cannot be revoked.

                    Section 4.7. Management.

                    Borrower at all times shall provide for the competent and
responsible management and operation of the Property. At all times, Borrower
shall cause the Property to be managed by an Approved Manager. All management
contracts affecting the Property shall be terminable upon thirty (30) days’
written notice without penalty or charge (except for unpaid accrued management
fees). All management contracts must be approved in writing by Lender prior to
the execution of the same and must contain a provision expressly stating that it
is subordinate to the Mortgage.

                    Section 4.8. Books and Records; Financial Statements; Tax
Returns.

                    (a) Borrower will keep and maintain full and accurate books
and records administered in accordance with sound accounting principles,
consistently applied, showing in detail the earnings and expenses of the
Property and the operation thereof. Borrower will keep and maintain its books
and records, including recorded data of any kind and regardless of the medium of
recording, at the address of Borrower set forth in Section 8.6. Borrower shall
permit Lender, or any Person authorized by Lender, to inspect and examine such
books and records (regardless of where maintained) and all supporting vouchers
and data and to make copies and extracts therefrom at all reasonable times and
as often as may be requested by Lender.

                    (b) Borrower shall provide or cause to be provided to Lender
with a copy for each Lender all of the following:

 

 

 

          (i) Financial Statements of Borrower: (A) for each fiscal year of such
reporting party, as soon as reasonably practicable and in any event within one
hundred twenty (120) days after the close of each fiscal year; and (B) for each
fiscal quarter of such reporting party, as soon as reasonably practicable and in
any event within sixty (60) days after the close of each fiscal quarter.

 

 

 

          (ii) Financial Statements related to Guarantor: (A) for each fiscal
year of such Guarantor, as soon as reasonably practicable and in any event
within one hundred twenty (120) days after the close of each fiscal year, and
for Acadia Realty Trust, as soon as reasonably practicable and in any event
within one hundred twenty (120) days after the

10

--------------------------------------------------------------------------------




 

 

 

close of each such reporting period; or (B) semi-annually, as soon as reasonably
practicable and in any event within sixty (60) days after the close of each
fiscal half year, and for Acadia Realty Trust, as soon as reasonably practicable
and in any event within sixty (60) days after the close of each such reporting
period; upon proper filing of the applicable annual form 10K and quarterly form
10Q by Guarantor with the Securities and Exchange Commission, such statements
shall be deemed delivered to Lender hereunder.

 

 

 

          (iii) (A) Prior to the beginning of each fiscal year of Borrower, a
capital and operating budget for the Property and (B) for each calendar quarter
(and for the fiscal year through the end of that month) (1) a statement of all
income and expenses in connection with the Property and (2) a current leasing
status report (including tenants’ names, occupied tenant space, lease terms,
rents, vacant space and proposed rents), including in each case a comparison to
the budget, as soon as reasonably practicable but in any event within forty-five
(45) days after the end of each such quarter, certified in writing as true and
correct by a representative of Borrower satisfactory to Lender. Items provided
under this paragraph shall be in form and detail satisfactory to Lender.

 

 

 

          (iv) At the time of submitting, and together with, Borrower’s
quarterly financial statements, Borrower shall submit a certificate representing
and warranting (i) that no Default or Event of Default exists, or specifying any
and all Defaults or Event Defaults which do exist at the time and (ii),
commencing with the delivery of financial statements for the period in which the
Debt Service Coverage Ratio Covenant in Section 4.23 applies, whether or not the
financial covenants set forth in Sections 4.22 and 4.23 are in compliance,
including a reasonably detailed calculation of such compliance or
non-compliance. At the time of submitting (or prior to the date due, in the case
of deemed submission by virtue of filings with the Securities and Exchange
Commission as set forth above), and together with, Guarantor’s quarterly
financial statements, Guarantor shall submit a detailed certificate of the
compliance of the financial covenants set forth in the Guaranty.

 

 

 

          (v) From time to time promptly after Lender’s request, such additional
information, reports and statements respecting the Property and the
Improvements, or the business operations and financial condition of each
reporting party, as Lender may reasonably request.

                    All Financial Statements shall be in form and detail
satisfactory to Lender and shall contain or be attached to the signed and dated
written certification of the reporting party in form specified by Lender to
certify that the Financial Statements are furnished to Lender in connection with
the extension of credit by Lenders and constitute a true and correct statement
of the reporting party’s financial position. All certifications and signatures
on behalf of corporations, partnerships or other entities shall be by a
representative of the reporting party satisfactory to Lender. All Financial
Statements for a reporting party who is an individual shall be on Lender’s
then-current personal financial statement form or in another form satisfactory
to Lender. All fiscal year-end Financial Statements of Acadia Realty Trust shall
be audited and certified, without any qualification or exception not acceptable
to Lender, by independent certified public accountants acceptable to Lender, and
shall contain all reports and disclosures required by generally accepted
accounting principles for a fair presentation. The annual Financial Statements
of Borrower may

11

--------------------------------------------------------------------------------



be internally prepared. All quarterly and semi-annual Financial Statements shall
be compiled or reviewed by independent certified public accountants acceptable
to Lender, or may be prepared by the reporting party.

                    Section 4.9. Estoppel Certificates.

                    Within ten (10) days after any request by Lender or a
proposed assignee or purchaser of the Loan or any interest therein, Borrower
shall certify in writing to Lender, or to such proposed assignee or purchaser,
the then unpaid balance of the Loan and whether Borrower claims any right of
defense or setoff to the payment or performance of any of the Obligations, and
if Borrower claims any such right of defense or setoff, Borrower shall give a
detailed written description of such claimed right, whether or not the Borrower
is in default under the Loan Documents, and such other matters as Lender may
reasonably require.

                    Section 4.10. Taxes; Tax Receipts.

                    Borrower shall pay and discharge all Taxes prior to the date
on which penalties are attached thereto unless and to the extent only that such
Taxes are contested in accordance with the terms of the Mortgage. If Borrower
fails, following demand, to provide Lender the tax receipts required under the
Mortgage, without limiting any other remedies available to Lender, Lender may,
at Borrower’s sole expense, obtain and enter into a tax services contract with
respect to the Property with a tax reporting agency satisfactory to Lender.

                    Section 4.11. Lender’s Rights to Pay and Perform.

                    If, after any required notice, Borrower fails to promptly
pay or perform any of the Obligations within any applicable grace or cure
periods, Lender, without Notice to or demand upon Borrower, and without waiving
or releasing any Obligation or Default, may (but shall be under no obligation
to) at any time thereafter make such payment or perform such act for the account
and at the expense of Borrower. Lender may enter upon the Property for that
purpose and take all action thereon as Lender considers necessary or
appropriate.

                    Section 4.12. Reimbursement; Interest.

                    If Lender shall incur any Expenses or pay any Claims by
reason of the Loan or the rights and remedies provided under the Loan Documents
(regardless of whether or not any of the Loan Documents expressly provide for an
indemnification by Borrower against such Claims), Lender’s payment of such
Expenses and Claims shall constitute advances to Borrower which shall be paid by
Borrower to Lender on demand, together with interest thereon from the date
incurred until paid in full at the rate of interest then applicable to the Loan
under the terms of the Note. Each advance shall be secured by the Mortgage and
the other Loan Documents as fully as if made to Borrower, regardless of the
disposition thereof by the party or parties to whom such advance is made.
Notwithstanding the foregoing, however, in any action or proceeding to foreclose
the Mortgage or to recover or collect the Obligations, the provisions of Law
governing the recovery of costs, disbursements and allowances shall prevail
unaffected by this Section.

12

--------------------------------------------------------------------------------



                    Section 4.13. Notification by Borrower.

                    Borrower will promptly give Notice to Lender of the
occurrence of any Default or Event of Default hereunder or under any of the
other Loan Documents. Borrower will also promptly give Notice to Lender of any
claim of a default by Borrower, or any claim by Borrower of a default by any
other party, under any property management contract or any Lease.

                    Section 4.14. Indemnification by Borrower.

                    Borrower agrees to indemnify Lender and to hold Lender
harmless from and against, and to defend Lender by counsel approved by Lender
against, any and all Claims directly or indirectly arising out of or resulting
from any transaction, act, omission, event or circumstance in any way connected
with the Property or the Loan, including any Claim arising out of or resulting
from (a) any construction activity at the Property, including any defective
workmanship or materials; (b) any failure by Borrower to comply with the
requirements of any Laws or to comply with any agreement that applies or
pertains to the Property, including any agreement with a broker or “finder” in
connection with the Loan or other financing of the Property; (c) any failure by
Borrower to observe and perform any of the obligations imposed upon the landlord
under the Leases; (d) any other Default or Event of Default hereunder or under
any of the other Loan Documents; or (e) any assertion or allegation that Lender
is liable for any act or omission of Borrower or any other Person in connection
with the ownership, financing, leasing, operation or sale of the Property;
provided, however, that Borrower shall not be obligated to indemnify Lender with
respect to any Claim arising solely from the gross negligence or willful
misconduct of Lender. The agreements and indemnifications contained in this
Section shall apply to Claims arising both before and after the repayment of the
Loan and shall survive the repayment of the Loan, any foreclosure or deed,
assignment or conveyance in lieu thereof and any other action by Lender to
enforce the rights and remedies of Lender hereunder or under the other Loan
Documents.

                    Section 4.15. Fees and Expenses.

                    Borrower shall pay all fees, charges, costs and expenses
required to satisfy the conditions of the Loan Documents. Without limitation of
the foregoing, (a) Borrower will pay, when due, and if paid by Lender will
reimburse Lender on demand for, all fees and expenses of any construction
consultant (if any), the title insurer, environmental engineers, appraisers,
surveyors and Lender’s counsel in connection with the closing, administration,
modification or any “workout” of the Loan, or the enforcement of Lender’s rights
and remedies under any of the Loan Documents and (b) Borrower shall pay all
filing, registration or recording fees, and all expenses incident to the
execution, delivery, acknowledgment and recording or filing, as applicable, of
the Mortgage, any mortgage supplemental thereto, any security instrument with
respect to the Personalty, and any instrument of further assurance, and any
Expenses (including reasonable attorney’s fees and disbursements) and all
federal, state, county, and municipal stamp, mortgage or recording taxes and
other taxes, duties, impositions, imposes, fees, costs, expenses, assessments
and charges arising out of or in connection with the execution and delivery of
the Note, the Mortgage or any mortgage supplemental thereto, any security
instrument with respect to the Personalty or any instrument of further
assurance.

13

--------------------------------------------------------------------------------



                    Section 4.16. Appraisals.

                    Lender may obtain from time to time an appraisal of all or
any part of the Property, prepared in accordance with written instructions from
Lender, from a third-party appraiser satisfactory to, and engaged directly by,
Lender. The cost of one such appraisal obtained by Lender in each calendar year
and the cost of each such appraisal obtained by Lender following the occurrence
of an Event of Default shall by borne by Borrower and shall be paid by Borrower
on demand. Provided no Event of Default exists and Borrower has paid the cost of
any such appraisal as aforesaid and Borrower executes and delivers Lender’s then
standard form of agreement regarding Lender not being responsible for the
contents of any such appraisal, Lender shall then provide a copy of such
appraisal to Borrower upon request.

                    Section 4.17. Leasing and Tenant Matters.

                    Borrower shall comply with the terms and conditions of
Schedule 3 in connection with the leasing of space within the Improvements. In
addition, Borrower shall deposit with Lender on the date of Borrower’s receipt
thereof any and all termination fees or other similar funds paid by tenant in
connection with any tenant’s election to exercise an early termination option
contained in its respective Lease or otherwise at the Property (the “Termination
Fee Deposit”). Lender shall have the right, in its sole and absolute discretion,
to either (a) make the Termination Fee Deposit available to reimburse Borrower
for Tenant Improvements and Leasing Commissions paid with respect to reletting
the vacated space at the Property which shall be disbursed in accordance with
Lender’s customary practices, terms and conditions for construction lending or
(b) apply the Termination Fee Deposit to repay a portion of the outstanding
principal balance of the Loan in accordance with Section 4 of the Note.

                    Section 4.18. Preservation of Rights.

                    Borrower shall obtain, preserve and maintain in good
standing, as applicable, all rights, privileges and franchises necessary or
desirable for the operation of the Property and the conduct of Borrower’s
business thereon or therefrom.

                    Section 4.19. Income from Property.

                    Borrower shall first apply all income derived from the
Property, including all income from Leases, to pay costs and expenses associated
with the ownership, maintenance, operation and leasing of the Property,
including all amounts then required to be paid under the Loan Documents, before
using or applying such income for any other purpose. No such income shall be
distributed or paid to any member, partner, shareholder or, if Borrower is a
trust, to any beneficiary or trustee, unless and until all such costs and
expenses which are then due shall have been paid in full.

                    Section 4.20. Representations and Warranties.

                    Borrower shall take all actions and shall do all things
necessary or desirable to cause all of Borrower’s representations and warranties
in this Agreement to be true and correct at all times.

14

--------------------------------------------------------------------------------



                    Section 4.21. Deposit Accounts; Principal Depository.

                    Borrower shall maintain with Lender all deposit accounts, if
any, related to the Property (except accounts which are in the name of
Guarantor), including all operating accounts, any reserve or escrow accounts,
any accounts from which Borrower may from time to time authorize Lender or Swap
Counterparty to debit payments due on the Loan and any Swap Contracts, and any
lockbox, cash management or other account into which tenants are required from
time to time to pay rent. Borrower hereby grants to Lender a security interest
in Borrower’s interest in the foregoing accounts and deposit accounts. Without
limiting the generality of the foregoing, Borrower shall maintain Bank of
America, N.A. as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts to the
extent any such accounts are owned by Borrower.

                    Section 4.22. Loan to Value Ratio.

                    The Property shall have a “Loan to Value Ratio” of not
greater than 60%, which Loan to Value Ratio shall be calculated, and defined, as
follows: the outstanding principal balance and accrued but unpaid interest on
the Loan as of the date of the determination of the ratio shall be divided by
the appraised “As-Is” value of the Property. The appraised “As-Is” value of the
Property shall be based upon the most recent appraisal performed pursuant to
Section 4.16, as reviewed, adjusted and approved by Lender. The Loan to Value
Ratio requirement shall be tested not more often than once per calendar year,
unless one or more events have occurred which have, alone or in the aggregate, a
Material Adverse Effect. In the event the Loan to Value Ratio covenant is not
met, Lender shall notify Borrower of such condition and Borrower may satisfy the
Loan to Value Ratio covenant by, within thirty (30) days of such notice, either
(A) making a principal curtailment on the Loan (which shall not be credited
towards future principal amortization required under the Loan Documents) in an
amount sufficient to bring the Loan to Value Ratio into compliance and/or (B)
provide additional collateral acceptable to Lender, which shall have value (as
determined by Lender) which when added to the Property value is sufficient to
satisfy the Loan to Value Ratio covenant. If Borrower fails to satisfy the Loan
to Value Ratio covenant within such thirty (30) day period, such condition shall
constitute an immediate Event of Default. If Borrower has provided additional
collateral to Lender to satisfy the Loan to Value Ratio covenant set forth in
this Section and a subsequent appraisal performed pursuant to Section 4.16, as
reviewed, adjusted and approved by Lender, indicates that such Loan to Value
Ratio covenant is satisfied without reliance on such additional collateral (and
such additional collateral is not required to satisfy any other covenant
contained herein or in the other Loan Documents), then, provided no Event of
Default exists, upon request of Borrower, Lender shall release such additional
collateral.

                    Section 4.23. Debt Service Coverage Ratio.

                    Commencing on December 31, 2011, Borrower shall at all times
have a Debt Service Coverage Ratio of at least 1.75 to 1.00. In the event the
Debt Service Coverage Ratio covenant is not met, Lender shall notify Borrower of
such condition and Borrower may satisfy the Debt Service Coverage Ratio covenant
by, within thirty (30) days of such notice, either (A) making a principal
curtailment on the Loan (which shall not be credited towards future principal
amortization required under the Loan Documents) in an amount sufficient to bring
this Debt

15

--------------------------------------------------------------------------------



Service Coverage Ratio into compliance and/or (B) provide additional collateral
acceptable to Lender, which shall have value (as determined by Lender) which
would, assuming such collateral were liquidated and applied to reduce the
outstanding principal amount of the Loan, be sufficient to satisfy the Debt
Service Coverage Ratio covenant. If Borrower fails to satisfy the Debt Service
Coverage Ratio covenant within such thirty (30) day period, such condition shall
constitute an immediate Event Default. If Borrower has provided additional
collateral to Lender to satisfy the Debt Service Coverage Ratio covenant set
forth in this Section and subsequently Borrower satisfies such Debt Service
Coverage Ratio covenant for two (2) consecutive calendar quarters without
reliance on such additional collateral (and such additional collateral is not
required to satisfy any other covenant contained herein or in the other Loan
Documents) as determined by Lender, then, provided no Event of Default exists,
upon request of Borrower, Lender shall release such additional collateral.

                    Section 4.24. Patriot Act.

                    Borrower shall comply in all respects with the Patriot Act.

                    Section 4.25. Swap Contracts.

                    In the event that borrower shall elect to enter into a Swap
Contract with Swap Counterparty, Borrower shall comply with all of the terms and
conditions of Schedule 4 with respect to all Swap Contracts.

ARTICLE V
NEGATIVE COVENANTS

                    Borrower covenants as of the date hereof and until such time
as all Obligations shall be paid and performed in full, that:

                    Section 5.1. Conditional Sales.

                    Borrower shall not incorporate in the Improvements any
property acquired under a conditional sales contract or lease or as to which the
vendor retains title or a security interest, without the prior written consent
of Lender.

                    Section 5.2. Insurance Policies and Bonds.

                    Borrower shall not do or permit to be done anything that
would affect the coverage or indemnities provided for pursuant to the provisions
of any insurance policy, performance bond, labor and material payment bond or
any other bond given in connection with any construction at the Property,
including any construction of tenant improvements.

                    Section 5.3. Intentionally Omitted.

16

--------------------------------------------------------------------------------



                    Section 5.4. Additional Debt.

                    Borrower shall not incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (a) the
Loan, and (b) advances or trade debt or accrued expenses incurred in the
ordinary course of business of operating the Property. No other debt may be
secured by the Property, whether senior, subordinate or pari passu.

ARTICLE VI
EVENTS OF DEFAULT

                    The occurrence or happening, from time to time, of any one
or more of the following shall constitute an Event of Default under this
Agreement:

                    Section 6.1. Payment Default.

                    Borrower fails to pay any Obligation under this Agreement
within ten (10) days after the date due, whether on the scheduled due date or
upon acceleration, maturity or otherwise, including, without limitation,
pursuant to Sections 4.22 and 4.23 hereof, except that the five (5) day grace
period contemplated above shall not apply in the case of (x) the principal
payment, if any, required pursuant to Sections 4.22 and 4.23 hereof or (y)
principal due on the Maturity Date.

                    Section 6.2. Default Under Other Loan Documents.

                    An Event of Default (as defined therein) occurs under the
Note or the Mortgage or any other Loan Document, or Borrower or Guarantor fails
to promptly pay, perform, observe or comply with any term, obligation or
agreement contained in any of the Loan Documents (within any applicable grace or
cure period).

                    Section 6.3. Accuracy of Information; Representations and
Warranties.

                    Any information contained in any financial statement,
schedule, report or any other document delivered by Borrower, Guarantor or any
other Person to Lender in connection with the Loan proves at any time not to be
in all respects true and accurate, or Borrower, Guarantor or any other Person
shall have failed to state any material fact or any fact necessary to make such
information not misleading, or any representation or warranty contained in this
Agreement or in any other Loan Document or other document, certificate or
opinion delivered to Lender in connection with the Loan, proves at any time to
be incorrect or misleading in any material respect either on the date when made
or on the date when reaffirmed pursuant to the terms of this Agreement.

                    Section 6.4. Deposits.

                    Borrower fails to deposit funds with Lender, in the amount
requested by Lender, pursuant to the provisions of Section 4.6, within ten (10)
days from the effective date of a Notice from Lender requesting such deposit, or
Borrower fails to deliver to Lender any Condemnation Awards or Insurance
Proceeds within ten (10) days after Borrower’s receipt thereof.

17

--------------------------------------------------------------------------------



                    Section 6.5. Insurance Obligations.

                    Borrower fails to promptly perform or comply with any of the
covenants contained in the Loan Documents with respect to maintaining insurance,
including the covenants contained in Section 4.4.

                    Section 6.6. Other Obligations.

                    Borrower fails to promptly perform or comply with any of the
Obligations set forth in this Agreement (other than those expressly described in
other Sections of this Article VI), and such failure continues uncured for a
period of thirty (30) days after Notice from Lender to Borrower, unless (a) such
failure, by its nature, is not capable of being cured within such period, and
(b) within such period, Borrower commences to cure such failure and thereafter
diligently prosecutes the cure thereof, and (c) Borrower causes such failure to
be cured no later than ninety (90) days after the date of such Notice from
Lender.

                    Section 6.7. Damage to Improvements.

                    The Improvements are substantially damaged or destroyed by
fire or other casualty and Lender determines that the Improvements cannot be
restored in accordance with the terms and provisions of this Agreement and the
Mortgage.

                    Section 6.8. Lapse of Permits or Approvals.

                    Any permit, license, certificate or approval that Borrower
is required to obtain with respect to any construction activities at the
Property or the operation, leasing or maintenance of the Improvements or the
Property lapses or ceases to be in full force and effect and continues for
thirty (30) days.

                    Section 6.9. Mechanic’s Lien.

                    A lien for the performance of work or the supply of
materials filed against the Property, or any stop notice served on Borrower, any
contractor of Borrower, or Lender, remains unsatisfied or unbonded for a period
of thirty (30) days after Borrower’s receipt of notice or otherwise obtaining
knowledge of such filing or service.

                    Section 6.10. Bankruptcy.

                    Borrower or any Guarantor files a bankruptcy petition or
makes a general assignment for the benefit of creditors, or a bankruptcy
petition is filed against Borrower or any Guarantor and such involuntary
bankruptcy petition continues undismissed for a period of ninety (90) days after
the filing thereof.

                    Section 6.11. Appointment of Receiver, Trustee, Liquidator.

                    Borrower or any Guarantor applies for or consents in writing
to the appointment of a receiver, trustee or liquidator of Borrower, any
Guarantor, the Property, or all or substantially all of the other assets of
Borrower or any Guarantor, or an order, judgment or

18

--------------------------------------------------------------------------------



decree is entered by any court of competent jurisdiction on the application of a
creditor appointing a receiver, trustee or liquidator of Borrower, any
Guarantor, the Property, or all or substantially all of the other assets of
Borrower or any Guarantor.

                    Section 6.12. Inability to Pay Debts.

                    Borrower or any Guarantor becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due.

                    Section 6.13. Judgment.

                    A final nonappealable judgment for the payment of money
involving more than $500,000 is entered against Borrower, or involving more than
$1,000,000 is entered against any Guarantor, and Borrower or such Guarantor
fails to discharge the same, or causes it to be discharged or bonded off to
Lender’s satisfaction, within sixty (60) days from the date of the entry of such
judgment.

                    Section 6.14. Dissolution; Change in Business Status.

                    Unless the written consent of Lender is previously obtained,
all or substantially all of the business assets of Borrower or any Guarantor are
sold, Borrower or any Guarantor is dissolved, or there occurs any change in the
form of business entity through which Borrower or any Guarantor presently
conducts its business or any merger or consolidation involving Borrower or any
Guarantor.

                    Section 6.15. Default Under Other Indebtedness.

                    Borrower or any Guarantor fails to pay any indebtedness
(other than the Loan) owed by Borrower or such Guarantor to Lender when and as
due and payable (whether by acceleration or otherwise).

                    Section 6.16. Change in Controlling Interest.

                    Without the prior written consent of Lender (which consent
may be conditioned, among other matters, on the issuance of a satisfactory
endorsement to the title insurance policy insuring Lender’s interest under the
Mortgage), the controlling interest in Borrower ceases to be owned directly or
indirectly by Guarantor.

ARTICLE VII
REMEDIES ON DEFAULT

                    Section 7.1. Remedies on Default.

                    Upon the happening of any Event of Default, Lender shall
have the right, in addition to any other rights or remedies available to Lender
under the Mortgage or any of the other Loan Documents or under applicable Law,
to exercise any one or more of the following rights and remedies:

19

--------------------------------------------------------------------------------




 

 

 

 

          (a) Lender may accelerate all of Borrower’s Obligations under the Loan
Documents whereupon such Obligations shall become immediately due and payable,
without notice of default, acceleration or intention to accelerate, presentment
or demand for payment, protest or notice of nonpayment or dishonor, or notices
or demands of any kind or character (all of which are hereby waived by
Borrower).

 

 

 

 

          (b) Lender may apply to any court of competent jurisdiction for, and
obtain appointment of, a receiver for the Property.

 

 

 

 

          (c) Lender may set off the amounts due Lender under the Loan
Documents, whether or not matured and regardless of the adequacy of any other
collateral securing the Loan, against any and all accounts, credits, money,
securities or other property of Borrower now or hereafter on deposit with, held
by or in the possession of Lender to the credit or for the account of Borrower,
without notice to or the consent of Borrower.

 

 

 

 

          (d) Lender may enter into possession of the Property and perform any
and all work and labor necessary to complete any construction at the Property,
including any construction of tenant improvements, and to employ watchmen to
protect the Property and the Improvements. All sums expended by Lender for such
purposes shall be deemed to have been advanced to Borrower under the Note and
shall be secured by the Mortgage. For this purpose, Borrower hereby constitutes
and appoints Lender its true and lawful attorney-in-fact with full power of
substitution, which power is coupled with an interest, to complete the work in
the name of Borrower, and hereby empowers said attorney or attorneys, in the
name of Borrower or Lender:

 

 

 

 

 

          (i) To use any funds of Borrower including any balance which may be
held by Lender and any funds (if any) which may remain unadvanced hereunder for
the purpose of completing any construction, including any construction of tenant
improvements, whether or not in the manner called for in the applicable plans
and specifications;

 

 

 

 

 

          (ii) To make such additions and changes and corrections to any plans
and specifications as shall be necessary or desirable in the judgment of Lender
to complete any construction, including any construction of tenant improvements;

 

 

 

 

 

          (iii) To employ such contractors, subcontractors, agents, architects
and inspectors as shall be necessary or desirable for said purpose;

 

 

 

 

 

          (iv) To pay, settle or compromise all existing bills and claims which
are or may be liens against the Property, or may be necessary or desirable for
the completion of the work or the clearance of title to the Property;

 

 

 

 

 

          (v) To execute all applications and certificates which may be required
in the name of Borrower;

 

 

 

 

 

          (vi) To enter into, enforce, modify or cancel Leases and to fix or
modify Rents on such terms as Lender may consider proper;

20

--------------------------------------------------------------------------------




 

 

 

 

 

          (vii) To file for record, at Borrower’s cost and expense and in
Borrower’s name, any notices of completion, notices of cessation of labor, or
any other notices that Lender in its sole and absolute discretion may consider
necessary or desirable to protect its security; and

 

 

 

 

 

          (viii) To do any and every act with respect to any such construction
which Borrower may do in its own behalf.

                    It is understood and agreed that this power of attorney
shall be deemed to be a power coupled with an interest which cannot be revoked.
Said attorney-in-fact shall also have the power to prosecute and defend all
actions or proceedings in connection with any construction at the Property,
including any construction of tenant improvements, and to take such actions and
to require such performance as Lender may deem necessary.

                    Section 7.2. No Release or Waiver; Remedies Cumulative and
Concurrent.

                    Borrower shall not be relieved of any Obligation by reason
of the failure of Lender to comply with any request of Borrower or of any other
Person to take action to foreclose on the Property under the Mortgage or
otherwise to enforce any provision of the Loan Documents, or by reason of the
release, regardless of consideration, of all or any part of the Property. No
delay or omission of Lender to exercise any right, power or remedy accruing upon
the happening of an Event of Default shall impair any such right, power or
remedy or shall be construed to be a waiver of any such Event of Default or any
acquiescence therein. No delay or omission on the part of Lender to exercise any
option for acceleration of the maturity of the Obligations, or for foreclosure
of the Mortgage following any Event of Default as aforesaid, or any other option
granted to Lender hereunder in any one or more instances, or the acceptance by
Lender of any partial payment on account of the Obligations shall constitute a
waiver of any such Event of Default and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Lender is intended to be exclusive of any other remedies provided
for in the Loan Documents, and each and every such remedy shall be cumulative,
and shall be in addition to every other remedy given hereunder, or under the
Loan Documents, or now or hereafter existing at Law or in equity or by statute.
Every right, power and remedy given by the Loan Documents to Lender shall be
concurrent and may be pursued separately, successively or together against
Borrower or the Property or any part thereof, and every right, power and remedy
given by the Loan Documents may be exercised from time to time as often as may
be deemed expedient by Lender.

ARTICLE VIII
MISCELLANEOUS

                    Section 8.1. Further Assurances; Authorization to File
Documents.

                    At any time, and from time to time, upon request by Lender,
Borrower will, at Borrower’s expense, (a) correct any defect, error or omission
which may be discovered in the form or content of any of the Loan Documents, and
(b) make, execute, deliver and record, or cause to be made, executed, delivered
and recorded, any and all further instruments, certificates

21

--------------------------------------------------------------------------------



and other documents as may, in the opinion of Lender, be necessary or desirable
in order to complete, perfect or continue and preserve the lien of the Mortgage.
Upon any failure by Borrower to do so, Lender may make, execute and record any
and all such instruments, certificates and other documents for and in the name
of Borrower, all at the sole expense of Borrower, and Borrower hereby appoints
Lender the agent and attorney-in-fact of Borrower to do so, this appointment
being coupled with an interest and being irrevocable. Without limitation of the
foregoing, Borrower irrevocably authorizes Lender at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements deemed necessary or desirable by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
in the Mortgage or hereunder, and Borrower ratifies any such filings made by
Lender prior to the date hereof.

                    Section 8.2. No Warranty by Lender.

                    By accepting or approving anything required to be observed,
performed or fulfilled by Borrower or to be given to Lender pursuant to this
Agreement, including any certificate, Survey, receipt, appraisal or insurance
policy, Lender shall not be deemed to have warranted or represented the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof and any such acceptance or approval thereof
shall not be or constitute any warranty or representation with respect thereto
by Lender.

                    Section 8.3. Standard of Conduct of Lender.

                    Nothing contained in this Agreement or any other Loan
Document shall limit the right of Lender to exercise its business judgment or to
act, in the context of the granting or withholding of any advance or consent
under this Agreement or any other Loan Document, in a subjective manner, whether
or not objectively reasonable under the circumstances, so long as Lender’s
exercise of its business judgment or action is made or undertaken in good faith.
Borrower and Lender intend by the foregoing to set forth and affirm their entire
understanding with respect to the standard pursuant to which Lender’s duties and
obligations are to be judged and the parameters within which Lender’s discretion
may be exercised hereunder and under the other Loan Documents. As used herein,
“good faith” means honesty in fact in the conduct and transaction concerned.

                    Section 8.4. No Partnership.

                    Nothing contained in this Agreement shall be construed in a
manner to create any relationship between Borrower and Lender other than the
relationship of borrower and lender and Borrower and Lender shall not be
considered partners or co-venturers for any purpose on account of this
Agreement.

                    Section 8.5. Severability.

                    In the event any one or more of the provisions of this
Agreement or any of the other Loan Documents shall for any reason be held to be
invalid, illegal or unenforceable, in whole or in part or in any other respect,
or in the event any one or more of the provisions of any of the Loan Documents
operates or would prospectively operate to invalidate this Agreement or any of
the other Loan Documents, then and in either of those events, at the option of
Lender,

22

--------------------------------------------------------------------------------



such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining Obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.

                    Section 8.6. Notices.

                    All Notices required or which any party desires to give
hereunder or under any other Loan Document shall be in writing and, unless
otherwise specifically provided in such other Loan Document, shall be deemed
sufficiently given or furnished if delivered by personal delivery, by nationally
recognized overnight courier service or by certified United States mail, postage
prepaid, addressed to the party to whom directed at the applicable address set
forth below (unless changed by similar notice in writing given by the particular
party whose address is to be changed) or by facsimile. Any Notice shall be
deemed to have been given either at the time of personal delivery or, in the
case of courier or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of facsimile, upon
receipt; provided that service of a Notice required by any applicable statute
shall be considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Agreement or in
any other Loan Document or to require giving of notice or demand to or upon any
Person in any situation or for any reason.

                    The address and fax number of Borrower are:

 

 

 

Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605
Attention:      Robert Masters, Esq.
Telefax:         914-428-3646

 

 

                    The address and fax number of Lender are:

 

 

 

Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036
Attention:      Mr. Gregory Egli
Telefax:         212-293-8197

                    Section 8.7. Permitted Successors and Assigns; Disclosure of
Information.

                    (a) Each and every one of the covenants, terms, provisions
and conditions of this Agreement and the Loan Documents shall apply to, bind and
inure to the benefit of Borrower, its successors and those assigns of Borrower
consented to in writing by Lender, and shall apply to, bind and inure to the
benefit of Lender and the endorsees, transferees, successors and assigns of
Lender, and all Persons claiming under or through any of them.

23

--------------------------------------------------------------------------------



                    (b) Borrower agrees not to transfer, assign, pledge or
hypothecate any right or interest in any payment or advance due pursuant to this
Agreement, or any of the other benefits of this Agreement, without the prior
written consent of Lender, which consent may be withheld by Lender in its sole
and absolute discretion. Any such transfer, assignment, pledge or hypothecation
made or attempted by Borrower without the prior written consent of Lender shall
be void and of no effect. No consent by Lender to an assignment shall be deemed
to be a waiver of the requirement of prior written consent by Lender with
respect to each and every further assignment and as a condition precedent to the
effectiveness of such assignment.

                    (c) Lender may sell or offer to sell the Loan or interests
therein to one or more assignees or participants. Borrower shall execute,
acknowledge and deliver any and all instruments reasonably requested by Lender
in connection therewith, and to the extent, if any, specified in any such
assignment or participation, such assignee(s) or participant(s) shall have the
same rights and benefits with respect to the Loan Documents as such Person(s)
would have if such Person(s) were Lender hereunder. Lender may disseminate any
information it now has or hereafter obtains pertaining to the Loan, including
any security for the Loan, any credit or other information on the Property
(including environmental reports and assessments), Borrower, any of Borrower’s
principals or any Guarantor, to any actual or prospective assignee or
participant, to Lender’s affiliates, including Merrill Lynch, Pierce, Fenner &
Smith Incorporated, to any regulatory body having jurisdiction over Lender, to
any actual or prospective counterparty (or its advisors), to any Swap
Counterparty, to any swap or derivative transaction relating to Borrower and the
Loan, or to any other party as necessary or appropriate in Lender’s reasonable
judgment.

                    Section 8.8. Modification; Waiver.

                    None of the terms or provisions of this Agreement may be
changed, waived, modified, discharged or terminated except by instrument in
writing executed by the party or parties against whom enforcement of the change,
waiver, modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.

                    Section 8.9. Third Parties; Benefit.

                    All conditions to the obligation of Lender to make advances
hereunder are imposed solely and exclusively for the benefit of Lender and its
assigns and no other Persons shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make advances in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be the
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender at any time in the sole and absolute exercise of its
discretion. The terms and provisions of this Agreement are for the benefit of
the parties hereto and, except as herein specifically provided, no other Person
shall have any right or cause of action on account thereof.

                    Section 8.10. Rules of Construction.

                    The words “hereof,” “herein,” “hereunder,” “hereto,” and
other words of similar import refer to this Agreement in its entirety. The terms
“agree” and “agreements” mean and

24

--------------------------------------------------------------------------------



include “covenant” and “covenants.” The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.” The captions and
headings contained in this Agreement are included herein for convenience of
reference only and shall not be considered a part hereof and are not in any way
intended to define, limit or enlarge the terms hereof. All references (a) made
in the neuter, masculine or feminine gender shall be deemed to have been made in
all such genders, (b) made in the singular or plural number shall be deemed to
have been made, respectively, in the plural or singular number as well, (c) to
the Loan Documents are to the same as extended, amended, restated, supplemented
or otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, the Improvements or the Property shall mean all or any portion
of each of the foregoing, respectively, and (e) to Articles, Sections and
Schedules are to the respective Articles, Sections and Schedules contained in
this Agreement unless expressly indicated otherwise.

                    Section 8.11. Counterparts.

                    This Agreement may be executed in any number of
counterparts, each of which shall be considered an original for all purposes;
provided, however, that all such counterparts shall together constitute one and
the same instrument.

                    Section 8.12. Intentionally Omitted.

                    Section 8.13. Governing Law.

                    This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State.

                    Section 8.14. Time of Essence.

                    Time shall be of the essence for each and every provision of
this Agreement of which time is an element.

                    Section 8.15. Electronic Transmission of Data.

                    Lender and Borrower agree that certain data related to the
Loan (including confidential information, documents, applications and reports)
may be transmitted electronically, including transmission over the Internet.
This data may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Lender and their Affiliates and other Persons
involved with the subject matter of this Agreement. Borrower acknowledges and
agrees that (a) there are risks associated with the use of electronic
transmission and that Lender does not control the method of transmittal or
service providers, (b) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Lender from any claim, damage or loss, including that
arising in whole or part from Lender’s strict liability or sole, comparative or
contributory negligence, which is related to the electronic transmission of data
except to the extent due to Lender’s gross negligence or willful misconduct.

25

--------------------------------------------------------------------------------



                    Section 8.16. Forum.

                    Borrower hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the jurisdiction of
any state court or any United States federal court sitting in the State
specified in the governing law section of this Agreement and to the jurisdiction
of any state court or any United States federal court sitting in the state in
which any of the Property is located, over any Dispute. Borrower hereby
irrevocably waives, to the fullest extent permitted by Law, any objection that
Borrower may now or hereafter have to the laying of venue in any such court and
any claim that any such court is an inconvenient forum. Borrower hereby agrees
and consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding in any state court or any United States federal court sitting in the
state specified in the governing law section of this Agreement may be made by
certified or registered mail, return receipt requested, directed to Borrower at
its address for notice set forth in this Agreement, or at a subsequent address
of which Lender received actual notice from Borrower in accordance with the
notice section of this Agreement, and service so made shall be complete five (5)
days after the same shall have been so mailed. Nothing herein shall affect the
right of Lender to serve process in any manner permitted by Law or limit the
right of Lender to bring proceedings against Borrower in any other court or
jurisdiction.

                    Section 8.17. WAIVER OF JURY TRIAL.

                    BORROWER AND LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY
DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY BORROWER AND LENDER, AND BORROWER AND LENDER HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED
TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

                    Section 8.18. USA Patriot Act Notice.

                    Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

26

--------------------------------------------------------------------------------



                    Section 8.19. Entire Agreement.

                    The Loan Documents constitute the entire understanding and
agreement between Borrower and Lender with respect to the transactions arising
in connection with the Loan, and supersede all prior written or oral
understandings and agreements between Borrower and Lender with respect to the
matters addressed in the Loan Documents. In particular, and without limitation,
the terms of any commitment by Lender to make the Loan are merged into the Loan
Documents. Except as incorporated in writing into the Loan Documents, there are
no representations, understandings, stipulations, agreements or promises, oral
or written, with respect to the matters addressed in the Loan Documents. If
there is any conflict between the terms, conditions and provisions of this
Agreement and those of any other instrument or agreement, including any other
Loan Document, the terms, conditions and provisions of this Agreement shall
prevail.

                    Section 8.20. Usury.

                    All agreements between Borrower and Lender are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to Lender for the use or
the forbearance of the indebtedness evidenced hereby exceed the maximum
permissible under applicable law. As used herein, the term “applicable law”
shall mean the law in effect as of the date hereof; provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then the Note shall be governed by such new law as of its
effective date. In this regard, it is expressly agreed that it is the intent of
Borrower and Lender in the execution, delivery and acceptance of the Note to
contract in strict compliance with the laws of the State of New York from time
to time in effect. If, under or from any circumstances whatsoever, fulfillment
of any provision hereof or of any of the loan documents evidencing and/or
securing the Loan at the time of performance of such provision shall be due,
shall involve transcending the limit of such validity prescribed by applicable
law, then the obligation to be fulfilled shall automatically be reduced to the
limits of such validity, and if under or from circumstances whatsoever Lender
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between Borrower and Lender.

                    Section 8.21. Special State Provisions.

                    In the event of any inconsistency between the other terms of
this Agreement and this Section 8.22, the terms of this Section 8.22 shall
control.

 

 

 

          (a) In addition to any other right or remedy contained in this
Agreement or in any other Loan Document, Lender shall have all of the rights
against lessees of all or any part of the Property as are set forth in Section
291-f of the Real Property Law of New York.

27

--------------------------------------------------------------------------------




 

 

 

          (b) Notwithstanding anything in this Agreement or in Section 254 of
the Real Property Law of the State of New York to the contrary, the Net Proceeds
coming into the possession of Lender shall not be deemed trust funds.

 

 

 

          (c) Borrower will receive the advances of the Loan and will hold the
right to receive such advances as a trust fund to be applied first for the
purpose of paying the “cost of improvement”, as such quoted term is defined in
the New York Lien Law, and will apply the same first to the payment of such
costs before using any part of the total of the same for any other purpose and,
in the event all or any part of the Property is located in the State of New
York, will comply with Section 13 of the New York Lien Law. Borrower will
indemnify and hold Lender harmless against any loss or liability, cost or
expense, including, without limitation, any judgments, attorney’s fees, costs of
appeal bonds and printing costs, arising out of or relating to any proceeding
instituted by any claimant alleging a violation by Borrower of the New York Lien
Law including, without limitation, any section of Article 3-A thereof.

 

 

 

          (d) The Property is not real property principally improved or to be
improved by one or more structures containing in the aggregate not more than six
(6) residential dwelling units, each having their own separate cooking
facilities.

                    Section 8.22. Cross-Default-Cross Collateralization.

                    This Loan shall be cross-defaulted and cross-collateralized
with all other loans which Borrower shall have from Lender (or any subsidiary or
affiliated entity of Lender) during the term of this Loan, whether existing as
of the date of this Agreement subsequently made. A default under any of the
above described loans shall constitute a Default under this Loan. A Default
under this Loan shall constitute a Default under the above described other
loans. To the extent not prohibited by applicable law, if Lender, at its option,
avails itself of this cross-collateralization/cross-default provision, Lender
shall have the option to pursue its remedies in any combinations and against any
or all of Lender’s security for the aforesaid loans, whether successively,
concurrently or otherwise.

[Remainder of page intentionally left blank]

28

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Borrower and Lender have caused this
Agreement to be executed as an instrument under seal as of the date first above
written.

 

 

 

 

 

 

BORROWER:

 

 

 

RD SMITHTOWN LLC, a New York limited liability company

 

 

 

By:

Acadia Realty Limited Partnership, its managing member

 

 

 

 

 

By:

Acadia Realty Trust, its general partner

 

 

 

 

 

 

 

 

By

/s/ Robert Masters

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Robert Masters

 

 

 

 

Senior Vice President


 

 

 

 

LENDER:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President


--------------------------------------------------------------------------------



SCHEDULE 1

DEFINITIONS

                    Unless the context otherwise specifies or requires, the
following terms shall have the meanings herein specified, such definitions to be
applicable equally to the singular and the plural forms of such terms and to all
genders:

                    “Acadia Realty Trust” means Acadia Realty Trust, a Maryland
real estate investment trust, which is an indirect principal in Borrower and
Guarantor.

                    “Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

                    “Adjusted Net Operating Income” means Operating Income less
the sum of (i) Adjusted Operating Expenses plus (ii) the Vacancy and Credit Loss
Factor.

                    “Adjusted Operating Expenses” means the aggregate amount of
all actual operating expenses of the Property paid by Borrower in the most
recently ended six (6) month period for which Borrower has delivered financial
statements to Lender, annualized, provided that the amount of management fees
included in Adjusted Operating Expenses shall be equal to the greater of (x)
actual management fees paid by Borrower with respect to such period or (y) 3.0%
of the operating income received by Borrower during such period. Adjusted
Operating Expenses shall exclude from expenses payments of principal and
interest under the Loan Documents and other expenses payable to Lender pursuant
to the Loan Documents, capital expenditures, Tenant Improvement costs, Leasing
Commissions and extraordinary items of expense.

                    “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

                    “Approved Manager” means Borrower, Acadia Realty Limited
Partnership or any other reputable and creditworthy property manager, subject to
the prior approval of Lender, not to be unreasonably withheld, with a portfolio
of properties comparable to the Property under active management.

                    “Authorized Signer” means any signer of this Agreement.

                    “Banking Day” means any day that is not a Saturday, Sunday
or banking holiday in the State.

                    “Borrower’s Deposit Account” means an account established
with Lender pursuant to the terms of Section 4.6.

                    “Casualty” means any act or occurrence of any kind or nature
that results in damage, loss or destruction to the Property.

--------------------------------------------------------------------------------



                    “Claim” means any liability, suit, action, claim, demand,
loss, expense, penalty, fine, judgment or other cost of any kind or nature
whatsoever, including fees, costs and expenses of attorneys, consultants,
contractors and experts.

                    “Closing Checklist” means that certain Closing Requirements
and Checklist setting forth the conditions for closing the Loan and recording
the Mortgage.

                    “Code” means the Internal Revenue Code of 1986, as amended.

                    “Condemnation” means any taking of title to, use of, or any
other interest in the Property under the exercise of the power of condemnation
or eminent domain, whether temporarily or permanently, by any Governmental
Authority or by any other Person acting under or for the benefit of a
Governmental Authority.

                    “Condemnation Awards” means any and all judgments, awards of
damages (including severance and consequential damages), payments, proceeds,
settlements, amounts paid for a taking in lieu of Condemnation, or other
compensation heretofore or hereafter made, including interest thereon, and the
right to receive the same, as a result of, or in connection with, any
Condemnation or threatened Condemnation.

                    “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise, “Controlling” or “Controlled” have meanings correlative thereto.

                    “Debt Service Coverage Ratio” means the ratio, as of any
date of calculation, of (a) the Adjusted Net Operating Income to (b) the annual
Debt Service Payments.

                    “Debt Service Payments” means the annual amount of principal
and interest payments that would be payable on a loan in the amount of the
principal amount outstanding as of the date of calculation of the Loan based
upon a thirty (30) year self liquidating mortgage amortization schedule at an
annual assumed interest rate equal to the greatest of (i) 7.0%, (ii) the “Ten
Year Treasury Rate Obligation” (as hereinafter defined) as of any date of
calculation plus 2.50% and (iii) the actual interest applicable to the Loan as
of any date of calculation. The “Ten Year Treasury Rate Obligation” shall mean
the rate determined by Lender to be the week ending yield on United States
treasury securities, adjusted to a constant maturity of ten years, as published
by the United States Federal Reserve Board in the then most currently available
Statistical Release H.15 (519) (or, if not published at such time, such other
comparable statistical release then published by the United States Federal
Reserve Board) rounded to the next highest 1/8 of 1%.

                    “Default” means an event or circumstance that, with the
giving of Notice or lapse of time, or both, would constitute an Event of Default
under the provisions of this Agreement.

                    “Dispute” means any controversy, claim or dispute between or
among the parties to this Agreement, including any such controversy, claim or
dispute arising out of or relating to (a) this Agreement, (b) any other Loan
Document, (c) any related agreements or instruments, or

2

--------------------------------------------------------------------------------



(d) the transaction contemplated herein or therein (including any claim based on
or arising from an alleged personal injury or business tort).

                    “Environmental Agreement” means the Environmental
Indemnification and Release Agreement of even date herewith by and among
Borrower, Guarantor and Lender pertaining to the Property, as the same may from
time to time be extended, amended, restated or otherwise modified.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

                    “Event of Default” means any event or circumstance specified
in Article VI and the continuance of such event or circumstance beyond the
applicable grace and/or cure periods therefor, if any, set forth in Article VI.

                    “Existing Loan” shall have the meaning set forth in the
Recitals.

                    “Existing Mortgages” shall have the meaning set forth in the
Recitals.

                    “Existing Notes” shall have the meaning set forth in the
Recitals.

                    “Expenses” means all fees, charges, costs and expenses of
any nature whatsoever incurred at any time and from time to time (whether before
or after an Event of Default) by Lender in making, funding, administering or
modifying the Loan, in negotiating or entering into any “workout” of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in the
Mortgage or any of the other Loan Documents, including attorneys’ fees, court
costs, receiver’s fees, management fees and costs incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.

                    “Financial Statements” means (i) for each reporting party
other than an individual, a balance sheet, income statement, statements of cash
flow and amounts and sources of contingent liabilities, a reconciliation of
changes in equity and liquidity verification, and unless Lender otherwise
consents, consolidated statements if the reporting party is a holding company or
a parent of a subsidiary entity; and (ii) for each reporting party who is an
individual, a balance sheet, statements of amount and sources of contingent
liabilities, sources and uses of cash and liquidity verification and, unless
Lender otherwise consents, Financial Statements for each entity owned or jointly
owned by the reporting party. For purposes of this definition and any covenant
requiring the delivery of Financial Statements, each party for whom Financial
Statements are required is a “reporting party” and a specified period to which
the required Financial Statements relate is a “reporting period”.

                    “Fleet” shall have the meaning set forth in the Recitals.

                    “Governmental Authority” means any governmental or
quasi-governmental entity, including any court, department, commission, board,
bureau, agency, administration, service, district or other instrumentality of
any governmental entity.

3

--------------------------------------------------------------------------------



                    “Guarantor” means Acadia Realty Limited Partnership, a
Delaware limited partnership, and its successors and assigns.

                    “Guaranty” means the Guaranty Agreement of even date
herewith executed by Guarantor for the benefit of Lender, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.

                    “Improvements” means all on-site and off-site improvements
to the Land for a shopping center located on the Land, together with all
fixtures, tenant improvements and appurtenances now or later to be located on
the Land and/or in such improvements.

                    “Insurance Proceeds” means the insurance claims under and
the proceeds of any and all policies of insurance covering the Property or any
part thereof, including all returned and unearned premiums with respect to any
insurance relating to such Property, in each case whether now or hereafter
existing or arising.

                    “Land” means the land described in and encumbered by the
Mortgage.

                    “Laws” means all federal, state and local laws, statutes,
rules, ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.

                    “Leasing Commissions” means reasonable and customary
commissions paid in connection with a Lease to a real estate broker licensed in
the state where the Property is located, under commission agreements containing
such terms and provisions as are then prevailing between third party,
unaffiliated owners and brokers for comparable leases of space at properties
similar to the Property in the market area in which the Property is located.

                    “Leases” means all leases, license agreements and other
occupancy or use agreements (whether oral or written), now or hereafter
existing, which cover or relate to the Property or any part thereof, together
with all options therefor, amendments thereto and renewals, modifications and
guaranties thereof, including any cash or security deposited under the Leases to
secure performance by the tenants of their obligations under the Leases, whether
such cash or security is to be held until the expiration of the terms of the
Leases or applied to one or more of the installments of rent coming due
thereunder.

                    “Lien Law” means the Lien Law of the State of New York, as
amended.

                    “Loan” means the Existing Loan and the New Loan from Lender
to Borrower, the repayment obligations in connection with which are evidenced by
the Note.

                    “Loan Amount” means $9,360,000.

                    “Loan Documents” means this Agreement, the Note, the
Mortgage, the Environmental Agreement, any Swap Contract, the Guaranty, any
application or reimbursement agreement executed in connection with any Letter of
Credit and any and all other documents which Borrower, Guarantor or any other
party or parties have executed and delivered, or may

4

--------------------------------------------------------------------------------



hereafter execute and deliver, to evidence, secure or guarantee the Obligations,
or any part thereof, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

                    “Material Adverse Effect” means (a) a material adverse
change in, or a material adverse effect upon, the Property, or the operations,
business, properties, liabilities (actual or contingent), condition (financial
or otherwise) or prospects of Borrower; (b) a material impairment of the ability
of any party to the Loan Documents to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any party to the
Loan Documents of any Loan Document to which it is a party.

                    “Mortgage” means the mortgages described in, and
consolidated and modified by that certain Mortgage Consolidation and
Modification Agreement dated as of the date hereof between Borrower and Lender,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.

                    “Net Proceeds” when used with respect to any Condemnation
Awards or Insurance Proceeds, means the gross proceeds from any Condemnation or
Casualty remaining after payment of all expenses, including attorneys’ fees,
incurred in the collection of such gross proceeds.

                    “New Loan” shall have the meaning set forth in the Recitals.

                    “Note” means the Note of even date herewith, in an amount
equal to the Loan Amount, made by Borrower to the order of Lender pursuant to
that certain Note Modification and Modification Agreement between Borrower and
Lender dated as of the date hereof, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

                    “Notice” means a notice, request, consent, demand or other
communication given in accordance with the provisions of Section 8.6 of this
Agreement.

                    “Obligations” means all present and future debts,
obligations and liabilities of Borrower to Lender arising pursuant to, or on
account of, the provisions of this Agreement, the Note or any of the other Loan
Documents, including the obligations: (a) to pay all principal, interest, late
charges, prepayment premiums (if any) and other amounts due at any time under
the Note; (b) to pay all Expenses, indemnification payments, fees and other
amounts due at any time under the Mortgage or any of the other Loan Documents,
together with interest thereon as provided in the Mortgage or such Loan
Document; (c) to pay and perform all obligations of Borrower (or its Affiliate)
under any Swap Contract; and (d) to perform, observe and comply with all of the
terms, covenants and conditions, expressed or implied, which Borrower is
required to perform, observe or comply with pursuant to the terms of this
Agreement, the Mortgage or any of the other Loan Documents.

                    “Operating Income” means the sum of (x) the aggregate
rentals and all other revenue (unless excluded pursuant hereto) of the Property
actually received from only executed bona fide leases, licenses and other
occupancy agreements of the Property which are in full force

5

--------------------------------------------------------------------------------



and effect as to which the tenant thereunder is not the subject of any
bankruptcy proceeding and is not in default under its lease, beyond any
applicable notice or cure periods set forth therein for the six (6) months
preceding the date of calculation and (y) the aggregate rentals and all other
revenue (unless excluded pursuant hereto) of the Property as projected by
Borrower and approved by Lender from only executed bona fide leases, licenses
and other occupancy agreements of the Property which are in full force and
effect as to which the tenant thereunder is not the subject of any bankruptcy
proceeding and is not in default under its lease (including tenants who have not
commenced payment of full base rent but who are obligated to do so within six
(6) months), beyond any applicable notice or cure periods set forth therein for
the six (6) months following the date of calculation as projected by Lender.
Operating Income shall exclude all extraordinary items of income, all amounts
paid to Borrower for tenant alterations in connection with the leasing of space
at the Property, all amounts payable to Borrower under leases with affiliates of
Borrower, as tenant, or with Borrower, as tenant (unless Lender otherwise
agrees) and, with respect to any lease providing for a reduction in the rentals
payable under such lease at any time during the term thereof, base rentals in
excess of the lowest base rentals payable under such lease (other than during
any period of rent concessions made with respect to consecutive monthly periods
commencing with the first month of the term of such lease), but notwithstanding
the preceding, including reimbursements for operating expenses and percentage
rent pursuant to executed leases, provided a sales report is provided by the
applicable tenant.

                    “Person” means an individual, a corporation, a partnership,
a joint venture, a limited liability company, a trust, an unincorporated
association, any Governmental Authority or any other entity.

                    “Property” means the real and personal property conveyed and
encumbered by the Mortgage.

                    “Rents” means all of the rents, royalties, issues, profits,
revenues, earnings, income and other benefits of the Property or any part
thereof, or arising from the use or enjoyment of the Property or any part
thereof, including all such amounts paid under or arising from any of the Leases
and all fees, charges, accounts or other payments for the use or occupancy of
rooms or other public facilities within the Property or any part thereof.

                    “State” means the State of New York.

                    “Survey” means a map or plat of survey of the Land which
conforms with Lender’s survey requirements set forth in the Closing Checklist
and with the “Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys” jointly established and adopted by ALTA, ACSM and NSPS in 2005, and
pursuant to Accuracy Standards as adopted by ALTA, ACSM and NSPS and in effect
on the date when the Survey is certified to Lender in the form specified in the
Closing Checklist.

                    “Swap Contract” means any agreement, whether or not in
writing, relating to any Swap Transaction, including, unless the context
otherwise clearly requires, any form of master agreement (the “Master
Agreement”) published by the International Swaps and Derivatives Association,
Inc., or any other master agreement, entered into prior to the date hereof or
any time

6

--------------------------------------------------------------------------------



after the date hereof, between Swap Counterparty and Borrower (or its
Affiliate), together with any related schedule and confirmation, as amended,
supplemented, superseded or replaced from time to time.

                    “Swap Counterparty” means Lender or an Affiliate of Lender,
in its capacity as counterparty under any Swap Contract.

                    “Swap Transaction” means any transaction that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, note or bill option,
interest rate option, forward foreign exchange transaction, cap transaction,
collar transaction, floor transaction, currency swap transaction, cross-currency
rate swap transaction, swap option, currency option, credit swap or default
transaction, T-lock, or any other similar transaction (including any option to
enter into the foregoing) or any combination of the foregoing, entered into
prior to the date hereof or anytime after the date hereof between Swap
Counterparty and Borrower (or its Affiliate) so long as a writing, such as a
Swap Contract, evidences the parties’ intent that such obligations shall be
secured by the Mortgage in connection with (i) the Loan or (ii) any other loans
or credit facilities between Lender or its Affiliate and Borrower.

                    “Tenant Improvements” means improvements, fixtures and
equipment, the construction or installation of which is required by Leases.

                    “Taxes” means all taxes and assessments whether general or
special, ordinary or extraordinary, or foreseen or unforeseen, which at any time
may be assessed, levied, confirmed or imposed by any Governmental Authority or
any communities facilities or other private district on Borrower or on any of
its properties or assets or any part thereof or in respect of any of its
franchises, businesses, income or profits.

                    “Termination Fee Deposit” shall have the meaning set forth
in Section 4.17.

                    “Vacancy and Credit Loss Factor” means an amount (which
amount can be $0 but cannot be less than $0) determined by multiplying Operating
Income by the lesser of (i) 5% or (ii) the amount, stated as a percentage of
total rentable retail area, by which total rented retail area at the time of
calculation exceeds 95% of total rentable retail area.

7

--------------------------------------------------------------------------------



SCHEDULE 2

Existing Mortgages

 

 

1.

Mortgage dated May 22, 1997 made by RD Smithtown LLC to Fleet Bank, National
Association to secure the principal sum of $7,100,000 and recorded on June 2,
1997 in Liber 19204, page 560. (Principal amount currently outstanding:
$5,541,642.43)

 

 

2.

Mortgage dated May 22, 1997 made by RD Smithtown LLC to Fleet Bank, National
Association to secure the principal sum of $1,000,000 and recorded on June 2,
1997 in Liber 19204, page 561.

 

 

 

Mortgage dated as of February 19, 1998 made by RD Smithtown LLC to Fleet Bank,
National Association to secure the principal sum of $1,500,000 and recorded on
March 9, 1998 in Liber 19308, page 495. Consolidated by its terms with the
aforesaid mortgage recorded in Liber 19204, page 561 to form a single lien of
$2,500,000. (Principal amount currently outstanding: $2,192,082.88)

 

 

3.

Mortgage dated May 31, 2002 made by RD Smithtown LLC to Fleet National Bank to
secure the principal sum of $1,439,437 and recorded on June 12, 2002 in Liber
20015, page 518. (Principal amount currently outstanding: $97,152.36)

 

 

4.

Mortgage dated June 30, 2004 made by RD Smithtown LLC to Fleet National Bank to
secure the principal sum of $1,840,497.61 and recorded on July 15, 2004 in Liber
20796, page 519. (Principal amount currently outstanding: $1,389,918.60)


--------------------------------------------------------------------------------



SCHEDULE 3

Leasing and Tenant Matters

                    1. Representations and Warranties of Borrower Regarding
Leases.

                    Borrower represents and warrants that Borrower has delivered
to Lender Borrower’s standard form of tenant lease and a true and correct copy
of all Leases and any guaranty(ies) thereof, affecting any part of the
Improvements, together with an accurate and complete rent roll for the Property,
and no such Lease or guaranty contains any option or right of first refusal to
purchase all or any portion of the Property or any present or future interest
therein.

                    2. Covenants of Borrower Regarding Leases and Rents.

                    Borrower covenants that Borrower (a) will observe and
perform all of the obligations imposed upon the landlord in the Leases and will
not do or permit to be done anything to impair the security thereof; (b) will
use its best efforts to enforce or secure, or cause to be enforced or secured,
the performance of each and every obligation and undertaking of the respective
tenants under the Leases and will appear in and defend, at Borrower’s sole cost
and expense, any action or proceeding arising under, or in any manner connected
with, the Leases; (c) will not collect any of the Rents more than thirty (30)
days in advance of the time when the same become due under the terms of the
Leases; (d) will not discount any future accruing Rents; (e) without the prior
written consent of Lender, will not execute any assignment of the Leases or the
Rents; (f) will not modify the rent, the term, the demised premises or the
common area maintenance charges under any of the Leases, or add or modify any
option or right of first refusal to purchase all or any portion of the Property
or any present or future interest therein, or surrender, cancel or terminate any
Lease, without the prior written consent of Lender; and (g) will execute and
deliver, at the request of Lender, all such assignments of the Leases and Rents
in favor of Lender as Lender may from time to time require.

                    3. Leasing Guidelines.

                    Borrower shall not enter into any Lease of space in the
Improvements unless approved or deemed approved by Lender prior to execution.
Borrower’s standard form of tenant lease, and any revisions thereto, must have
the prior written approval of Lender. Lender shall be “deemed” to have approved
any Lease that: (a) is on the standard form lease approved by Lender with no
deviations except as approved by Lender; (b) is entered into in the ordinary
course of business with a bona fide unrelated third party tenant, and Borrower,
acting in good faith and exercising due diligence, has determined that the
tenant is financially capable of performing its obligations under the Lease;
(c) is received by Lender, together with any guaranty(ies) and financial
information received by Borrower regarding the tenant and any guarantor(s),
within fifteen (15) days after execution; (d) reflects an arm’s length
transaction; (e) contains no option or right of first refusal to purchase all or
any portion of the Property or any present or future interest therein; (f)
requires the tenant to execute and deliver to Lender an estoppel certificate in
form and substance acceptable to Lender within ten (10) days after notice from
Lender; and (g) does not cover in excess of twenty-five percent (25%) of the
aggregate net rentable area of

--------------------------------------------------------------------------------



the Improvements or have a rental rate that is less than $25.00 per square foot.
Borrower shall provide to Lender a correct and complete copy of each Lease,
including any exhibits, and any guaranty(ies) thereof, prior to execution unless
the Lease meets the foregoing requirements for “deemed” approval by Lender.
Borrower shall pay all reasonable costs incurred by Lender in reviewing and
approving Leases and any guaranties thereof, and also in negotiating
subordination agreements and subordination, nondisturbance and attornment
agreements with tenants, including reasonable attorneys’ fees and costs.

                    4. Delivery of Leasing Information and Documents.

                    From time to time upon Lender’s request, Borrower shall
promptly deliver to Lender (a) complete executed originals of each Lease,
including any exhibits thereto and any guaranty(ies) thereof, (b) a complete
rent roll of the Property in such detail as Lender may require, together with
such operating statements and leasing schedules and reports as Lender may
require, (c) any and all financial statements of the tenants, subtenants and any
lease guarantors to the extent available to Borrower, (d) such other information
regarding tenants and prospective tenants and other leasing information as
Lender may request, and (e) such estoppel certificates, subordination agreements
and/or subordination, nondisturbance and attornment agreements executed by such
tenants, subtenants and guarantors, if any, in such forms as Lender may require.

2

--------------------------------------------------------------------------------



SCHEDULE 4

Swap Contracts

                    1. Swap Documentation. Within the timeframes required by
Lender and Swap Counterparty, Borrower shall deliver to Swap Counterparty the
following documents and other items, executed and acknowledged as appropriate,
all in form and substance satisfactory to Lender and Swap Counterparty:
(a) Master Agreement in the form published by the International Swaps and
Derivatives Association, Inc. and related schedule in the form agreed upon
between Borrower (or its Affiliate) and Swap Counterparty; (b) a confirmation
under the foregoing, if applicable; (c) the Guaranty; (d) if Borrower (or its
Affiliate) is anything other than a natural person, evidence of due
authorization to enter into transactions under the foregoing Swap Contract with
Swap Counterparty, together with evidence of due authorization and execution of
any Swap Contract; and such other title endorsements, documents, instruments and
agreements as Lender and Swap Counterparty may require to evidence satisfaction
of the conditions set forth in this Section 1 of Schedule 7, including a swap
endorsement to Lender’s title policy in form and substance satisfactory to
Lender.

                    2. Conveyance and Security Interest. To secure Borrower’s
Obligations, Borrower hereby transfers, assigns and transfers to Lender, and
grants to Lender a security interest in, all of Borrower’s right, title and
interest, but not its obligations, duties or liabilities for any breach, in,
under and to the Swap Contract, any and all amounts received by Borrower in
connection therewith or to which Borrower is entitled thereunder, and all
proceeds of the foregoing. All amounts payable to Borrower under the Swap
Contract shall be paid to Lender and shall be applied to pay interest or other
amounts under the Loan.

                    3. Cross-Default. It shall be an Event of Default under this
Agreement if any Event of Default occurs as defined under any Swap Contract as
to which Borrower (or its Affiliate) is the Defaulting Party, or if any
Termination Event occurs under any Swap Contract as to which Borrower (or its
Affiliate) is an Affected Party. As used in this Section, the terms “Defaulting
Party,” “Termination Event” and “Affected Party” have the meanings ascribed to
them in the Swap Contract.

                    4. Remedies; Cure Rights. In addition to any and all other
remedies to which Lender and Swap Counterparty are entitled at law or in equity,
Swap Counterparty shall have the right, to the extent so provided in any Swap
Contract or any Master Agreement relating thereto, (a) to declare an event of
default, termination event or other similar event thereunder and to designate an
Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Lender shall have the right at any time
(but shall have no obligation) to take in its name or in the name of Borrower
(or its Affiliate) such action as Lender may at any time determine to be
necessary or advisable to cure any default under any Swap Contract or to protect
the rights of Borrower (or its Affiliate) or Swap Counterparty thereunder;
provided, however, that before the occurrence of an Event of Default under this
Agreement, Lender shall give prior written notice to Borrower before taking any
such action. For this purpose, Borrower hereby constitutes Lender its true and
lawful attorney-in-fact with full power of substitution,

i

--------------------------------------------------------------------------------



which power of attorney is coupled with an interest and irrevocable, to
exercise, at the election of Lender, any and all rights and remedies of Borrower
(or its Affiliate) under the Swap Contract, including making any payments
thereunder and consummating any transactions contemplated thereby, and to take
any action that Lender may deem proper in order to collect, assert or enforce
any claim, right or title, in and to the Swap Contract hereby assigned and
conveyed, and generally to take any and all such action in relation thereto as
Lender shall deem advisable. Lender shall not incur any liability if any action
so taken by Lender or on its behalf shall prove to be inadequate or invalid.
Borrower expressly understands and agrees that Lender is not hereby assuming any
duties or obligations of Borrower (or its Affiliate) to make payments to Swap
Counterparty under any Swap Contract or under any other Loan Document. Such
payment duties and obligations remain the responsibility of Borrower (or its
Affiliate) notwithstanding any language in this Agreement.

                    5. Timing of Interest Rate Periods. At all times when any
Swap Contract is in effect, Borrower shall elect Interest Periods of one month
in duration for all LIBOR Rate Principal. As used herein, the terms “Interest
Period” and “LIBOR Rate Principal” have the meanings ascribed to them in the
Note. Borrower shall time its rate elections under the Note so that each
Interest Period for LIBOR Rate Principal ends on a day when a payment is due
from either counterparty under any Swap Contract.

ii

--------------------------------------------------------------------------------




 

 

SECTION:

004.00

BLOCK:

02.00

LOTS:

002.002 (formerly lot 002.001) and 002.003 (formerly lot 002.000)

COUNTY:

Suffolk

ADDRESS:

18-80 East Main Street (Lot 002.002)

 

10 Miller Place (Lot 002.003)

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

RD SMITHTOWN LLC,

a New York limited liability company

as Mortgagor

 

TO

 

BANK OF AMERICA, N.A.

as Mortgagee

 

--------------------------------------------------------------------------------

 

MORTGAGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated: As of June 30, 2011

 

--------------------------------------------------------------------------------

RECORD AND RETURN TO:

Schiff Hardin LLP
666 Fifth Avenue, 17th Floor
New York, New York 10103
Attention: Paul G. Mackey, Esq.

--------------------------------------------------------------------------------



MORTGAGE AND SECURITY AGREEMENT

          THIS MORTGAGE AND SECURITY AGREEMENT (this “Mortgage”) made the 30th
day of June, 2011, by RD SMITHTOWN LLC, a New York limited liability company,
having its office and principal place of business at c/o Acadia Realty Trust,
1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605 (hereinafter
referred to as “Mortgagor” or “Borrower”), to BANK OF AMERICA, N.A., having an
address at One Bryant Park, 35th Floor, New York, New York 10036 (hereinafter
referred to as “Mortgagee”);

W I T N E S S E T H:

          To secure the payment of an indebtedness in the principal sum of One
Hundred Thirty-Nine Thousand Two Hundred Three and 73/100 Dollars ($139,203.73),
in lawful money of the United States of America, to be paid with interest (said
indebtedness, interest and all other sums which may or shall become due
hereunder being hereinafter collectively referred to as the “Debt”) according to
a certain note dated the date hereof given by Mortgagor to Mortgagee
(hereinafter referred to as the “Note”), Mortgagor has mortgaged, given,
granted, bargained, sold, aliened, enfeoffed, conveyed, confirmed and assigned,
and by these presents does mortgage, give, grant, bargain, sell, alien, enfeoff,
convey, confirm and assign unto Mortgagee all right, title and interest of
Mortgagor now owned, or hereafter acquired, in and to the property described in
Schedule A attached hereto (hereinafter referred to as the “Premises”);

          TOGETHER WITH all right, title, interest and estate of Mortgagor now
owned, or hereafter acquired, in and to the following property, rights,
interests and estates (the Premises together with such property, rights,
interests and estates being hereinafter collectively referred to as the
“Mortgaged Property”):

 

 

 

          (a) (i) all buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter located on the Premises (hereinafter referred to as the
“Improvements”); and (ii) to the extent permitted by law, the name or names, if
any, as may now or hereafter be used for each Improvement, and the goodwill
associated therewith.

 

 

 

          (b) all easements, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, air rights and development rights, liberties, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to the Premises or the Improvements and the reversion and reversions,
remainder and remainders, and all land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Premises to the center
line thereof and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both in law and in equity, of Mortgagor of, in and to the Premises
or the Improvements and every part and parcel thereof, with the appurtenances
thereto;

 

 

 

          (c) all machinery, equipment, fixtures (including but not limited to
all heating, air conditioning, plumbing, lighting, communications and elevator
fixtures) and other


--------------------------------------------------------------------------------




 

 

 

property of every kind and nature whatsoever owned by Mortgagor, or in which
Mortgagor has or shall have an interest, now or hereafter located upon the land
or related to the Improvements, or appurtenant thereto, or usable in connection
with the present or future operation and occupancy of the Premises or the
Improvements and all building equipment, materials and supplies of any nature
whatsoever owned by Mortgagor, or in which Mortgagor has or shall have an
interest, now or hereafter located upon the Premises or the Improvements, or
appurtenant thereto, or usable in connection with the present or future
operation and occupancy of the Premises or the Improvements (hereinafter
collectively called the “Equipment”), and the right, title and interest of
Mortgagor in and to any of the Equipment which may be subject to any security
agreements (as defined in the Uniform Commercial Code), superior in lien to the
lien of the Mortgage;

 

 

 

          (d) all awards or payments, including interest thereon, which may
heretofore and hereafter be made with respect to the Premises, the Improvements
or the Equipment, whether from the exercise of the right of eminent domain
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of said right), or for a change of grade, or for any other injury
to or decrease in the value of the Premises, the Improvements or the Equipment;

 

 

 

          (e) all leases and other agreements affecting the use, enjoyment or
occupancy of the Premises, the Improvements or the Equipment now or hereafter
entered into (the “Leases”) and all oil and gas or other mineral royalties,
bonuses and rents, issues and profits from the Premises, the Improvements or the
Equipment (the “Rents”) and all proceeds from the sale or other disposition of
the Leases and the right to receive and apply the Rents to the payment of the
Debt;

 

 

 

          (f) all proceeds of and any unearned premiums on any insurance
policies covering the Premises, the Improvements or the Equipment, including,
without limitation, the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, the Improvements or the Equipment;

 

 

 

          (g) the right, in the name and on behalf of Mortgagor, to appear in
and defend any action or proceeding brought with respect to the Premises, the
Improvements or the Equipment and to commence any action or proceeding to
protect the interest of Mortgagee in the Premises, the Improvements or the
Equipment; and

 

 

 

          (h) all right, title and interest of every nature of the Mortgagor in
all monies deposited or to be deposited in any funds or account maintained or
deposited with Mortgagee, or its assigns, in connection herewith.

          TO HAVE AND TO HOLD the above granted and described Mortgaged Property
unto and to the proper use and benefit of Mortgagee, and the successors and
assigns of Mortgagee, forever.

          PROVIDED, ALWAYS, and these presents are upon this express condition,
if Mortgagor shall well and truly pay to Mortgagee the Debt at the time and in
the manner provided in the

2

--------------------------------------------------------------------------------



Note and this Mortgage, then these presents and the estate hereby granted shall
cease, determine and be void.

          AND Mortgagor covenants with and represents and warrants to Mortgagee
as follows:

          1. Payment of Debt. Mortgagor will pay the Debt at the time and in the
manner provided for its payment in the Note.

          2. Warranty of Title. Mortgagor warrants that Mortgagor has good,
marketable and insurable title to the Mortgaged Property and has the full power,
authority and right to execute, deliver and perform its obligations under this
Mortgage and to deed, encumber, mortgage, give, grant, bargain, sell, alienate,
enfeoff, convey, confirm, pledge, assign and hypothecate the same and that
Mortgagor possesses a fee estate in the Premises and the Improvements and that
it owns the Mortgaged Property free and clear of all liens, encumbrances and
charges whatsoever except those which are approved by Mortgagee given by
Mortgagor to Mortgagee covering the Mortgaged Property (the “Permitted
Exceptions”) and that this Mortgage is and will remain a valid and enforceable
first lien on and security interest in the Mortgaged Property, subject only to
said exceptions. Mortgagor shall forever warrant, defend and preserve such title
and the validity and priority of the lien of this Mortgage and shall forever
warrant and defend the same to Mortgagee against the claims of all persons
whomsoever.

          3. Sale of Mortgaged Property. If this Mortgage is foreclosed, the
Mortgaged Property, or any interest therein, may, at the discretion of
Mortgagee, be sold in one or more parcels or in several interests or portions
and in any order or manner.

          4. No Credits on Account of the Debt. Mortgagor will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the taxes assessed against the Mortgaged Property or any part thereof
and no deduction shall otherwise be made or claimed from the taxable value of
the Mortgaged Property, or any part thereof, by reason of this Mortgage or the
Debt.

          5. Documentary Stamps. If at any time the United States of America,
any state thereof or any governmental subdivision of any such state shall
require revenue or other stamps to be affixed to the Note or this Mortgage,
Mortgagor will pay for the same, with interest and penalties thereon, if any.

          6. Appointment of Receiver. Mortgagee, in any action to foreclose this
Mortgage or upon the actual or threatened waste to any part of the Mortgaged
Property or upon the occurrence of any default hereunder, shall be at liberty,
without notice, to apply for the appointment of a receiver of the Rents, and
shall be entitled to the appointment of such receiver as a matter of right,
without regard to the value of the Mortgaged Property as security for the Debt,
or the solvency or insolvency of any person then liable for the payment of the
Debt.

          7. Liability. If Mortgagor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several.

          8. Construction. The terms of this Mortgage shall be governed by and
construed in accordance with the laws of the State of New York.

3

--------------------------------------------------------------------------------



          9. Security Agreement. This Mortgage constitutes both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code, and the Mortgaged Property includes both real and personal property and
all other rights and interest, whether tangible or intangible in nature, of
Mortgagor in the Mortgaged Property. Mortgagor, by executing and delivering this
Mortgage, has granted to Mortgagee, as security for the Debt, a security
interest in the Equipment. If Mortgagor shall default under the Note or this
Mortgage, Mortgagee, in addition to any other rights and remedies which it may
have, shall have and may exercise, immediately and without demand, any and all
rights and remedies granted to a secured party upon default under the Uniform
Commercial Code.

          10. Headings, etc. The headings and captions of various paragraphs of
this Mortgage are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

          11. Filing of Mortgage, etc. Mortgagor forthwith upon the execution
and delivery of this Mortgage and thereafter, from time to time, will cause this
Mortgage, and any security instrument creating a lien or evidencing the lien
hereof upon the Mortgaged Property, to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien hereof upon, and the
interest of Mortgagee in, the Mortgaged Property. Mortgagor will pay all filing,
registration or recording fees, and all expenses incident to the preparation,
execution and acknowledgment of this Mortgage and any security instrument with
respect to the Mortgaged Property, and all Federal, state, county and municipal
taxes, duties, imposts, assessments and charges (excluding Mortgagee’s income
taxes) arising out of or in connection with the execution and delivery of this
Mortgage or any security instrument with respect to the Mortgaged Property.
Mortgagor shall hold harmless and indemnify Mortgagee, its successors and
assigns, against any liability incurred by reason of the imposition of any tax
(excluding Mortgagee’s income taxes) on the making and recording of this
Mortgage.

          12. Marshalling. Mortgagor waives and releases any right to have the
Mortgaged Property marshaled.

          13. Authority. Mortgagor (and the undersigned representative of
Mortgagor) has full power, authority and legal right to execute this Mortgage
and to mortgage, give, grant, bargain, sell, alien, enfeoff, convey, confirm and
assign the Mortgaged Property pursuant to the terms hereof and to keep and
observe all of the terms of this Mortgage on Mortgagor’s part to be performed.

          14. Inapplicable Provisions. If any term, covenant or condition of the
Mortgage shall be held to be invalid, illegal or unenforceable in any respect,
this Mortgage shall be construed without such provision.

          15. No Oral Change. This Mortgage may only be modified or amended by
an agreement in writing signed by Mortgagor and Mortgagee, and may only be
released, discharged or satisfied of record by an agreement in writing signed by
Mortgagee.

4

--------------------------------------------------------------------------------



          16. Trust Fund. Pursuant to Section 13 of the Lien Law of New York,
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive such advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply such advances first to the
payment of the cost of any such improvement on the Mortgaged Property before
using any part of the total of the same for any other purpose.

          17. Commercial Property. This Agreement does not cover real property
principally improved or to be improved by one or more structures containing in
the aggregate not more than six (6) residential dwelling units.

[Remainder of page intentionally left blank]

5

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage the day
and year first above written.

 

 

 

 

MORTGAGOR:

 

 

 

 

RD SMITHTOWN LLC, a New York limited
liability company

 

 

 

 

By 

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

:     ss.:

COUNTY OF WESTCHESTER 

)

          On the 28th day of June in the year 2011, before me, the undersigned,
a notary public in and for said state, personally appeared Robert Masters,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

/s/ Debra Leibler-Jones

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

4/20/14

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Debra Leibler-Jones

 

 

Notary Public – State of New York

 

 

No. 01LE6005994

 

 

Qualified in Dutchess County

 

 

Comm. Exp. 04/20/2014

 

 


--------------------------------------------------------------------------------



SCHEDULE A

Property Description

PARCEL A-1:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point on the south side of Main Street, distant 590 feet easterly
from the corner formed by the intersection of the southerly side of Main Street
with the easterly side of Lawrence Avenue, being the point of intersection of
the southerly side of Main Street and the center line of Miller Place;

RUNNING THENCE along the southerly side of Main Street north 72 degrees 28
minutes 50 seconds east 93.95 feet;

THENCE still along the southerly side of Main Street north 77 degrees 55 minutes
30 seconds east 96.05 feet to the land now or formerly of Evelyn W. Miller;

THENCE along the land now or formerly of Evelyn W. Miller south 17 degrees 31
minutes 10 seconds east 147.9 feet to the center line of a road;

THENCE along the center line of said road and the extension thereof westerly,
north 86 degrees 39 minutes 30 seconds west 202.87 feet to a point in the center
line of Miller Place;

THENCE along the center line of Miller Place north 17 degrees 31 minutes 10
seconds west 84.76 feet to the southerly side of Main Street at the point or
place of BEGINNING.

PARCEL A-2:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point formed by the intersection of the southerly side of Main
Street with the easterly side of Lawrence Avenue;

RUNNING THENCE easterly along the southerly side of Main Street north 72 degrees
28 minutes 50 seconds east 228.66 feet to a point;

THENCE south 17 degrees 31 minutes 10 seconds east 373.78 feet along other land
of Smithtown Center, Inc. to land of the Union Free School District No. 1;

THENCE south 72 degrees 28 minutes 50 seconds west 371.10 feet along said land
of the Union Free School District No. 1 to a point on the easterly side of
Lawrence Avenue;

--------------------------------------------------------------------------------



THENCE north 3 degrees 20 minutes 30 seconds east 400 feet along the easterly
side of Lawrence Avenue to the point or place of BEGINNING.

PARCEL A-3:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point on the south side of Main Street distant 228.66 feet
easterly as measured along the south side of Main Street from the corner formed
by the intersection of the south side of Main Street with the east side of
Lawrence Avenue from said point of beginning;

RUNNING THENCE north 72 degrees 28 minutes 50 seconds east along the south side
of Main Street 361.34 feet to the center line of Miller Place;

THENCE along the center line of Miller Place the following two courses and
distances:

 

 

 

South 17 degrees 31 minutes 10 seconds east 175.16 feet; and

 

South 3 degrees 20 minutes 30 seconds west 221.82 feet;

THENCE north 87 degrees 14 minutes 55 seconds west a distance of 25 feet to a
point in the westerly line of Miller Place;

THENCE south 72 degrees 28 minutes 50 seconds west along land of Union Free
School District No. 1, 258.90 feet to land of Smithtown Center Inc.;

THENCE along last-mentioned land north 17 degrees 31 minutes 10 seconds west
along last-mentioned land 373.78 feet to the point or place of BEGINNING.

PARCEL B:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

COMMENCING at a point on the southerly side of Main Street, distant 590 feet
easterly from the corner formed by the intersection of the easterly side of
Lawrence Avenue with the southerly side of Main Street;

RUNNING THENCE south 17 degrees 31 minutes 10 seconds east 84.76 feet to the
point of beginning;

THENCE from said point of beginning south 86 degrees 39 minutes 30 seconds east
202.87 feet to land of Evelyn W. Miller;

2

--------------------------------------------------------------------------------



THENCE along said land the following four courses and distances:

 

 

 

South 17 degrees 31 minutes 10 seconds east 152.10 feet;

 

South 72 degrees 28 minutes 50 seconds west 67.96 feet;

 

South 4 degrees 45 minutes 20 seconds east 338.82 feet;

 

North 87 degrees 50 minutes 20 seconds west 230 feet to land of Union Free
School District No. 1;

THENCE along said land north 2 degrees 09 minutes 40 seconds east 200 feet;

THENCE south 87 degrees 14 minutes 55 seconds east 25 feet;

THENCE north 3 degrees 20 minutes 30 seconds east 221.82 feet;

THENCE north 17 degrees 31 minutes 10 seconds west 90.40 feet to the point or
place of BEGINNING.

BLANKET DESCRIPTION

FOR INFORMATION MAY BE USED FOR CONVEYANCING:

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point formed by the intersection of the southerly side of Main
Street with the easterly side of Lawrence Avenue;

RUNNING THENCE easterly along the southerly side of Main Street, north 72
degrees 28 minutes 50 seconds east, 683.95 feet to a point;

THENCE still along the southerly side of Main Street, north 77 degrees 55
minutes 30 seconds east, 96.05 feet; and

THENCE south 17 degrees 31 minutes 10 seconds east, 300.00 feet;

THENCE south 72 degrees 28 minutes 50 seconds west, 67.96 feet;

THENCE south 4 degrees 45 minutes 20 seconds east, 338.82 feet;

THENCE north 87 degrees 50 minutes 20 seconds west, 230.00 feet;

THENCE north 2 degrees 9 minutes 40 seconds east, 200.00 feet;

THENCE south 72 degrees 28 minutes 50 seconds west, 630.00 feet to the easterly
side of Lawrence Avenue;

3

--------------------------------------------------------------------------------



THENCE along the easterly side of Lawrence Avenue, north 3 degrees 20 minutes 30
seconds east, 400.00 feet to the point or place of BEGINNING.

4

--------------------------------------------------------------------------------




 

 

SECTION:

004.00

BLOCK:

02.00

LOTS:

002.002 (formerly lot 002.001) and 002.003 (formerly lot 002.000)

COUNTY:

Suffolk

ADDRESS:

18-80 East Main Street (Lot 002.002)

 

10 Miller Place (Lot 002.003)

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

As of June 30, 2011

 

MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT

 

by and between

 

RD SMITHTOWN LLC,

as Mortgagor

 

and

 

BANK OF AMERICA, N.A.,

a national banking association,

as Mortgagee

 

--------------------------------------------------------------------------------

This instrument prepared by, and after recording please return to:

Schiff Hardin LLP
666 Fifth Avenue, 17th Floor
New York, New York 10103
Attention: Paul G. Mackey, Esq.

--------------------------------------------------------------------------------



MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT

                    MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT (this
“Agreement”) made as of the 30th day of June, 2011 by and between BANK OF
AMERICA, N.A., having an office at One Bryant Park, 35th Floor, New York, New
York 10036 (“Mortgagee”), and P/A-RD SMITHTOWN LLC, a New York limited liability
company having an address c/o Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite
260, White Plains, New York 10605 (“Mortgagor”).

W I T N E S S E T H :

                    WHEREAS, Mortgagee is the successor by merger to Fleet
National Bank and is now the lawful owner and holder of the mortgages
(collectively, the “Mortgage”) more particularly described in Exhibit A attached
hereto and made a part hereof, and of the notes (collectively, the “Note”) and
other obligations secured thereby;

                    WHEREAS, the maximum outstanding principal amount which is
or under any contingency may be secured by the Mortgage is $9,360,000 (the
“Indebtedness”), plus interest thereon and all additional interest and late
payment and prepayment charges in respect thereof, plus all amounts expended by
Mortgagee following a default thereunder in respect of insurance premiums and
real estate taxes, and all legal costs or expenses of collection of the note(s)
secured thereby or of the defense or prosecution of the rights and lien created
thereby;

                    WHEREAS, the Mortgage is presently a valid lien on all of
the real property described in Schedule A attached hereto and made a part hereof
(the “Premises”);

                    WHEREAS, Mortgagor is the lawful owner of the Premises; and

--------------------------------------------------------------------------------



                    WHEREAS, Mortgagee and Mortgagor have agreed to consolidate,
modify, amend and restated the Mortgage as a single first lien on the entire
Premises and to modify the terms of the Mortgage in the manner hereinafter set
forth;

                    NOW, THEREFORE, in consideration of the premises and the
mutual agreements herein expressed, the parties hereto covenant and agree as
follows:

                    1. Mortgagor hereby assumes the payment and performance of
all obligations, conditions and covenants under, and agrees to be bound by all
of the terms of, the Mortgage, as herein modified. The lien of the Mortgage is
hereby consolidated and modified to encumber all of the “Mortgaged Property” (as
such term is defined in the Mortgage, as modified hereby), so that together they
shall hereafter constitute in law but one first mortgage, a valid and
enforceable single lien upon the Premises, securing the Indebtedness, together
with interest accrued and to accrue thereon and all other sums secured thereby.

                    2. Mortgagor hereby assumes and agrees to pay the
Indebtedness and interest thereon at the rate(s) of interest and on the terms
provided for the payment of principal and interest in the Note, as consolidated
and modified by that certain note consolidation and modification agreement,
dated the date hereof, between Mortgagee and Mortgagor (the “Note Agreement”).

                    3. The Mortgage is hereby consolidated, amended and restated
in its entirety by Exhibit B attached hereto and made a part hereof including
any exculpatory provisions contained in said Exhibit B, and Mortgagor hereby
agrees to comply with and be bound by all of the terms, covenants and conditions
set forth in said Exhibit B.

2

--------------------------------------------------------------------------------



                    4. Mortgagor hereby certifies that this Agreement secures
the same indebtedness evidenced by the Note, as consolidated and modified by the
Note Agreement, and secured by the Mortgage, as consolidated and modified
hereby, and secures no new or further indebtedness or obligation.

                    5. Mortgagor represents and warrants that there exist no
defenses, offsets or counterclaims with respect to its obligations under the
Mortgage, as consolidated and modified hereby, or under the Note, as
consolidated and modified by the Note Agreement, including its obligation for
the payment of the Indebtedness.

                    6. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

                    7. This Agreement and the rights and obligations of the
parties hereto shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York (without giving effect to
New York’s choice of law principles).

                    8. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original and together which shall constitute
but one and the same instrument.

                    9. The information set forth on the cover hereof is
incorporated herein.

[Remainder of page intentionally left blank.]

3

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, this Agreement has been duly executed
and delivered by each of the parties hereto as of the day and year first above
written.

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By 

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

RD SMITHTOWN LLC, a New York limited liability company

 

 

 

 

By 

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

:     ss.:

COUNTY OF NEW YORK

)

                    On the 29th day of June in the year 2011, before me, the
undersigned, a notary public in and for said state, personally appeared Gregory
Egli, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

/s/ Pascale Andre

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

My Commission Expires:

 

 

 

 

 

Jan. 25, 2015

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Pascale Andre

 

 

Notary Public – State of New York

 

 

No. 01AN6018911

 

 

Qualified in Nassau County

 

 

My Commission Expires January 25, 2015

 

 


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

:     ss.:

COUNTY OF WESTCHESTER 

)

                    On the 28th day of June in the year 2011, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

/s/ Debra Leibler-Jones

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

My Commission Expires:

 

 

 

 

 

4/20/14

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Debra Leibler-Jones

 

 

Notary Public – State of New York

 

 

No. 01LE6005994

 

 

Qualified in Dutchess County

 

 

Comm. Exp. 04/20/2014

 

 


--------------------------------------------------------------------------------



SCHEDULE A

Property Description

PARCEL A-1:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point on the south side of Main Street, distant 590 feet easterly
from the corner formed by the intersection of the southerly side of Main Street
with the easterly side of Lawrence Avenue, being the point of intersection of
the southerly side of Main Street and the center line of Miller Place;

RUNNING THENCE along the southerly side of Main Street north 72 degrees 28
minutes 50 seconds east 93.95 feet;

THENCE still along the southerly side of Main Street north 77 degrees 55 minutes
30 seconds east 96.05 feet to the land now or formerly of Evelyn W. Miller;

THENCE along the land now or formerly of Evelyn W. Miller south 17 degrees 31
minutes 10 seconds east 147.9 feet to the center line of a road;

THENCE along the center line of said road and the extension thereof westerly,
north 86 degrees 39 minutes 30 seconds west 202.87 feet to a point in the center
line of Miller Place;

THENCE along the center line of Miller Place north 17 degrees 31 minutes 10
seconds west 84.76 feet to the southerly side of Main Street at the point or
place of BEGINNING.

PARCEL A-2:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point formed by the intersection of the southerly side of Main
Street with the easterly side of Lawrence Avenue;

RUNNING THENCE easterly along the southerly side of Main Street north 72 degrees
28 minutes 50 seconds east 228.66 feet to a point;

THENCE south 17 degrees 31 minutes 10 seconds east 373.78 feet along other land
of Smithtown Center, Inc. to land of the Union Free School District No. 1;

THENCE south 72 degrees 28 minutes 50 seconds west 371.10 feet along said land
of the Union Free School District No. 1 to a point on the easterly side of
Lawrence Avenue;

--------------------------------------------------------------------------------



THENCE north 3 degrees 20 minutes 30 seconds east 400 feet along the easterly
side of Lawrence Avenue to the point or place of BEGINNING.

PARCEL A-3:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point on the south side of Main Street distant 228.66 feet
easterly as measured along the south side of Main Street from the corner formed
by the intersection of the south side of Main Street with the east side of
Lawrence Avenue from said point of beginning;

RUNNING THENCE north 72 degrees 28 minutes 50 seconds east along the south side
of Main Street 361.34 feet to the center line of Miller Place;

THENCE along the center line of Miller Place the following two courses and
distances:

 

 

 

South 17 degrees 31 minutes 10 seconds east 175.16 feet; and

 

South 3 degrees 20 minutes 30 seconds west 221.82 feet;

THENCE north 87 degrees 14 minutes 55 seconds west a distance of 25 feet to a
point in the westerly line of Miller Place;

THENCE south 72 degrees 28 minutes 50 seconds west along land of Union Free
School District No. 1, 258.90 feet to land of Smithtown Center Inc.;

THENCE along last-mentioned land north 17 degrees 31 minutes 10 seconds west
along last-mentioned land 373.78 feet to the point or place of BEGINNING.

PARCEL B:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

COMMENCING at a point on the southerly side of Main Street, distant 590 feet
easterly from the corner formed by the intersection of the easterly side of
Lawrence Avenue with the southerly side of Main Street;

RUNNING THENCE south 17 degrees 31 minutes 10 seconds east 84.76 feet to the
point of beginning;

THENCE from said point of beginning south 86 degrees 39 minutes 30 seconds east
202.87 feet to land of Evelyn W. Miller;

2

--------------------------------------------------------------------------------



THENCE along said land the following four courses and distances:

 

 

 

South 17 degrees 31 minutes 10 seconds east 152.10 feet;

 

South 72 degrees 28 minutes 50 seconds west 67.96 feet;

 

South 4 degrees 45 minutes 20 seconds east 338.82 feet;

 

North 87 degrees 50 minutes 20 seconds west 230 feet to land of Union Free
School District No. 1;

THENCE along said land north 2 degrees 09 minutes 40 seconds east 200 feet;

THENCE south 87 degrees 14 minutes 55 seconds east 25 feet;

THENCE north 3 degrees 20 minutes 30 seconds east 221.82 feet;

THENCE north 17 degrees 31 minutes 10 seconds west 90.40 feet to the point or
place of BEGINNING.

BLANKET DESCRIPTION

FOR INFORMATION MAY BE USED FOR CONVEYANCING:

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point formed by the intersection of the southerly side of Main
Street with the easterly side of Lawrence Avenue;

RUNNING THENCE easterly along the southerly side of Main Street, north 72
degrees 28 minutes 50 seconds east, 683.95 feet to a point;

THENCE still along the southerly side of Main Street, north 77 degrees 55
minutes 30 seconds east, 96.05 feet; and

THENCE south 17 degrees 31 minutes 10 seconds east, 300.00 feet;

THENCE south 72 degrees 28 minutes 50 seconds west, 67.96 feet;

THENCE south 4 degrees 45 minutes 20 seconds east, 338.82 feet;

THENCE north 87 degrees 50 minutes 20 seconds west, 230.00 feet;

THENCE north 2 degrees 9 minutes 40 seconds east, 200.00 feet;

THENCE south 72 degrees 28 minutes 50 seconds west, 630.00 feet to the easterly
side of Lawrence Avenue;

3

--------------------------------------------------------------------------------



THENCE along the easterly side of Lawrence Avenue, north 3 degrees 20 minutes 30
seconds east, 400.00 feet to the point or place of BEGINNING.

4

--------------------------------------------------------------------------------



EXHIBIT A

Mortgage

(All recording references are to the Office of the County Clerk of Suffolk
County, NY)

 

 

1.

Mortgage dated May 22, 1997 made by RD Smithtown LLC to Fleet Bank, National
Association to secure the principal sum of $7,100,000 and recorded on June 2,
1997 in Liber 19204, page 560. (Principal amount currently outstanding:
$5,541,642.43)

 

 

2.

Mortgage dated May 22, 1997 made by RD Smithtown LLC to Fleet Bank, National
Association to secure the principal sum of $1,000,000 and recorded on June 2,
1997 in Liber 19204, page 561.

 

 

 

Mortgage dated as of February 19, 1998 made by RD Smithtown LLC to Fleet Bank,
National Association to secure the principal sum of $1,500,000 and recorded on
March 9, 1998 in Liber 19308, page 495. Consolidated by its terms with the
aforesaid mortgage recorded in Liber 19204, page 561 to form a single lien of
$2,500,000. (Principal amount currently outstanding: $2,192,082.88)

 

 

3.

Mortgage dated May 31, 2002 made by RD Smithtown LLC to Fleet National Bank to
secure the principal sum of $1,439,437 and recorded on June 12, 2002 in Liber
20015, page 518. (Principal amount currently outstanding: $97,152.36)

 

 

4.

Mortgage dated June 30, 2004 made by RD Smithtown LLC to Fleet National Bank to
secure the principal sum of $1,840,497.61 and recorded on July 15, 2004 in Liber
20796, page 519. (Principal amount currently outstanding: $1,389,918.60)

 

 

5.

Mortgage dated as of the date hereof by RD Smithtown LLC to Bank of America,
N.A. to secure the principal sum of $139,203.73 and to be recorded in
contemporaneously herewith.

 

 

 

Bank of America, N.A. is the successor by merger to Fleet National Bank.


--------------------------------------------------------------------------------



EXHIBIT B

Form of Amended and Restated Consolidated Mortgage

[Attached]

--------------------------------------------------------------------------------



EXHIBIT B

 

 

SECTION:

004.00

BLOCK:

02.00

LOTS:

002.002 (formerly lot 002.001) and 002.003 (formerly lot 002.000)

COUNTY:

Suffolk

ADDRESS:

18-80 East Main Street (Lot 002.002)

 

10 Miller Place (Lot 002.003)

 

 

--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT

by

RD SMITHTOWN LLC,
a New York limited liability company,
as Mortgagor,

to and in favor of

BANK OF AMERICA, N.A.,
a national banking association
as Mortgagee

 

--------------------------------------------------------------------------------

Record and Return to:
Schiff Hardin LLP
666 Fifth Avenue, 17th Floor
New York, New York 10103
Attention:      Paul G. Mackey, Esq.

--------------------------------------------------------------------------------



                    This MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT (as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified, this “Mortgage”) is made as of the 30th day
of June, 2011, by RD SMITHTOWN LLC, a New York limited liability company (herein
referred to as “Mortgagor”), whose address is c/o Acadia Realty Trust, 1311
Mamaroneck Avenue, Suite 260, White Plains, New York 10605 to BANK OF AMERICA,
N.A., a national banking association (“Mortgagee”), whose address is One Bryant
Park, 35th Floor, New York, New York 10036.

RECITALS

                    WHEREAS, Mortgagor has requested that Mortgagee make the
Loan (as hereinafter defined) to Mortgagor. As a condition precedent to making
the Loan, Mortgagee has required that Mortgagor execute and deliver this
Mortgage to Mortgagee.

Grants and Agreements

                    NOW, THEREFORE, for good and valuable consideration and in
order to induce Mortgagee to make the Loan to Mortgagor, Mortgagor agrees as
follows:

ARTICLE I
DEFINITIONS

                    As used in this Mortgage, the terms defined in the Preamble
hereto shall have the respective meanings specified therein, and the following
additional terms shall have the meanings specified:

                    “Accessories” means all fixtures, fittings, apparatus,
equipment, systems, machinery, furniture, furnishings, appliances, inventory,
goods, building and construction materials, supplies and other articles of
personal property and replacements thereof, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Mortgagor, which are now or hereafter attached to, affixed
to, placed upon or situated in, on or about the Land or Improvements, or used in
or necessary to the complete and proper planning, development, use, occupancy or
operation thereof, or acquired (whether delivered to the Land or stored
elsewhere) for use or installation in or on the Land or Improvements, and all
Additions to the foregoing, all of which are hereby declared to be permanent
accessions to the Land.

                    “Accounts” means all accounts of Mortgagor within the
meaning of the Uniform Commercial Code of the State, derived from or arising out
of the use, occupancy or enjoyment of the Property or for services rendered
therein or thereon.

                    “Additions” means any and all alterations, additions,
accessions and improvements to property, substitutions therefor, and renewals
and replacements thereof.

--------------------------------------------------------------------------------



                    “Claim” means any liability, suit, action, claim, demand,
loss, expense, penalty, fine, judgment or other cost of any kind or nature
whatsoever, including fees, costs and expenses of attorneys, consultants,
contractors and experts.

                    “Condemnation” means any taking of title to, use of, or any
other interest in the Property under the exercise of the power of condemnation
or eminent domain, whether temporarily or permanently, by any Governmental
Authority or by any other Person acting under or for the benefit of a
Governmental Authority.

                    “Condemnation Awards” means any and all judgments, awards of
damages (including severance and consequential damages), payments, proceeds,
settlements, amounts paid for a taking in lieu of Condemnation, or other
compensation heretofore or hereafter made, including interest thereon, and the
right to receive the same, as a result of, or in connection with, any
Condemnation or threatened Condemnation.

                    “Contract of Sale” means any contract for the sale of all or
any part of the Property or any interest therein, whether now in existence or
hereafter executed.

                    “Default” means an event or circumstance which, with the
giving of Notice or lapse of time, or both, would constitute an Event of Default
under the provisions of this Mortgage.

                    “Design and Construction Documents” means, collectively, (a)
all contracts for services to be rendered, work to be performed or materials to
be supplied in the development of the Land or the construction or repair of
Improvements, including all agreements with architects, engineers or contractors
for such services, work or materials; (b) all plans, drawings and specifications
for the development of the Land or the construction or repair of Improvements;
(c) all permits, licenses, variances and other rights or approvals issued by or
obtained from any Governmental Authority or other Person in connection with the
development of the Land or the construction or repair of Improvements; and (d)
all amendments of or supplements to any of the foregoing.

                    “Dispute” means any controversy, claim or dispute between or
among the parties to this Mortgage, including any such controversy, claim or
dispute arising out of or relating to (a) this Mortgage, (b) any other Loan
Document, (c) any related agreements or instruments, or (d) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).

                    “Encumbrance” means any Lien, easement, right of way,
roadway (public or private), condominium declaration, condition, covenant or
restriction (including any conditions, covenants or restrictions in connection
with any condominium development or cooperative housing development), Lease or
other matter of any nature that would affect title to the Property.

                    “Environmental Agreement” means the Environmental
Indemnification and Release Agreement of even date herewith by and among
Mortgagor, Guarantor and Mortgagee pertaining to the Property, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.

2

--------------------------------------------------------------------------------



                    “Event of Default” means an event or circumstance specified
in Article VI and the continuance of such event or circumstance beyond the
applicable grace and/or cure periods therefor, if any, set forth in Article VI.

                    “Expenses” means all reasonable fees, charges, costs and
expenses of any nature whatsoever incurred at any time and from time to time
(whether before or after an Event of Default) by Mortgagee in making, funding,
administering or modifying the Loan, in negotiating or entering into any
“workout” of the Loan, or in exercising or enforcing any rights, powers and
remedies provided in this Mortgage or any of the other Loan Documents, including
attorneys’ fees, court costs, receiver’s fees, management fees and costs
incurred in the repair, maintenance and operation of, or taking possession of,
or selling, the Property.

                    “Governmental Authority” means any governmental or
quasi-governmental entity, including any court, department, commission, board,
bureau, agency, administration, service, district or other instrumentality of
any governmental entity.

                    “Guarantor” means Acadia Realty Limited Partnership, a
Delaware limited partnership, and its successors and assigns.

                    “Guaranty” means the Guaranty Agreement of even date
herewith executed by Guarantor for the benefit of Mortgagee, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.

                    “Improvements” means all buildings, structures and
replacements thereof and other improvements now or hereafter existing, erected
or placed on the Land, including all plant, equipment, apparatus, machinery and
fixtures of every kind and nature whatsoever forming part of said structures
and/or buildings together with any on-site improvements and off-site
improvements in any way used or to be used in connection with the use,
enjoyment, occupancy or operation of the Land.

                    “Insurance Proceeds” means the insurance claims under and
the proceeds of any and all policies of insurance covering the Property or any
part thereof, including all returned and unearned premiums with respect to any
insurance relating to such Property, in each case whether now or hereafter
existing or arising.

                    “Land” means the real property described in Exhibit A
attached hereto and made a part hereof.

                    “Laws” means all federal, state and local laws, statutes,
rules, ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.

                    “Leases” means all leases, license agreements and other
occupancy or use agreements (whether oral or written), now or hereafter
existing, which cover or relate to the Property or any part thereof, together
with all options therefor, amendments thereto and renewals, modifications and
guaranties thereof, including any cash or security deposited under the Leases to
secure performance by the tenants of their obligations under the Leases, whether

3

--------------------------------------------------------------------------------



such cash or security is to be held until the expiration of the terms of the
Leases or applied to one or more of the installments of rent coming due
thereunder.

                    “Lien” means any mortgage, deed of trust, pledge, security
interest, assignment, judgment, lien or charge of any kind, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of, or agreement to give, any financing statement under
the Uniform Commercial Code of any jurisdiction.

                    “Loan” means the loan from Mortgagee to Mortgagor, the
repayment obligations in connection with which are evidenced by the Note.

                    “Loan Agreement” means the Term Loan Agreement of even date
herewith between Mortgagor and Mortgagee which sets forth, among other things,
the terms and conditions upon which the proceeds of the Loan will be disbursed,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.

                    “Loan Documents” means this Mortgage, the Note, the
Guaranty, the Environmental Agreement, the Loan Agreement, any Swap Contract,
any assignment of management agreement and any and all other documents which
Mortgagor, Guarantor or any other party or parties have executed and delivered,
or may hereafter execute and deliver, to evidence, secure or guarantee the
Obligations, or any part thereof, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.

                    “Note” means the Note of even date herewith in the original
principal amount of $9,360,000 made by Mortgagor to the order of Mortgagee
pursuant to that certain Note Consolidation and Modification Agreement dated as
of the date hereof between Borrower and Lender, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified.

                    “Notice” means a notice, request, consent, demand or other
communication given in accordance with the provisions of Section 9.8 of this
Mortgage.

                    “Obligations” means all present and future debts, advances,
obligations and liabilities of Mortgagor to Mortgagee arising pursuant to,
and/or on account of, the provisions of this Mortgage, the Note or any of the
other Loan Documents, including the obligations: (a) to pay all principal,
interest, late charges, prepayment premiums (if any) and other amounts due at
any time under the Note; (b) to pay all Expenses, indemnification payments, fees
and other amounts due at any time under this Mortgage or any of the other Loan
Documents, together with interest thereon as herein or therein provided; (c) to
pay and perform all obligations of Mortgagor under any Swap Contract; (d) to
perform, observe and comply with all of the other terms, covenants and
conditions, expressed or implied, which Mortgagor is required to perform,
observe or comply with pursuant to this Mortgage or any of the other Loan
Documents; and (e) to pay and perform all future advances and other obligations
that Mortgagor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Mortgagee, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Mortgage.

4

--------------------------------------------------------------------------------



                    “Permitted Encumbrances” means (a) any matters set forth in
any policy of title insurance issued to Mortgagee and insuring Mortgagee’s
interest in the Property which are acceptable to Mortgagee as of the date
hereof, (b) the Liens and interests of this Mortgage, and (c) any other
Encumbrance that Mortgagee shall expressly approve in writing in its sole and
absolute discretion.

                    “Person” means an individual, a corporation, a partnership,
a joint venture, a limited liability company, a trust, an unincorporated
association, any Governmental Authority or any other entity.

                    “Personalty” means all personal property of any kind or
nature whatsoever, whether tangible or intangible and whether now owned or
hereafter acquired, in which Mortgagor now has or hereafter acquires an interest
and which is used in the construction of, or is placed upon, or is derived from
or used in connection with the maintenance, use, occupancy or enjoyment of, the
Property, including (a) the Accessories; (b) the Accounts; (c) all franchise,
license, management or other agreements with respect to the operation of the
Real Property or the business conducted therein (provided all of such agreements
shall be subordinate to this Mortgage, and Mortgagee shall have no
responsibility for the performance of Mortgagor’s obligations thereunder) and
all general intangibles (including payment intangibles, trademarks, trade names,
goodwill, software and symbols) related to the Real Property or the operation
thereof; (d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, letter of
credit rights, permits, certificates, licenses, guaranties, warranties, causes
of action, judgments, Claims, profits, security deposits, utility deposits,
deposits or escrows for taxes, insurance or other matters, and all rebates or
refunds of fees, Taxes, assessments, charges or deposits paid to any
Governmental Authority related to the Real Property or the operation thereof;
(e) all of Mortgagor’s rights and interests under all Swap Contracts, including
all rights to the payment of money from Mortgagee (or its affiliate) under any
Swap Contract and all accounts, deposit accounts and general intangibles,
including payment intangibles, described in any Swap Contract; (f) all insurance
policies held by Mortgagor with respect to the Property or Mortgagor’s operation
thereof; and (g) all money, instruments, chattel paper, or mortgages and
documents (whether tangible or electronic) arising from or by virtue of any
transactions related to the Property, and all deposits and deposit accounts of
Mortgagor with Mortgagee related to the Property, including any such deposit
account from which Mortgagor may from time to time authorize Mortgagee to debit
and/or credit payments due with respect to the Loan; together with all Additions
to and Proceeds of all of the foregoing.

                    “Proceeds”, when used with respect to any of the Property,
means all proceeds of such Property, including all Insurance Proceeds and all
other proceeds within the meaning of that term as defined in the Uniform
Commercial Code of the State.

                    “Property” means the Real Property and the Personalty and
all other rights, interests and benefits of every kind and character which
Mortgagor now has or hereafter acquires in, to or for the benefit of the Real
Property and/or the Personalty and all other property and rights used or useful
in connection therewith, including all Leases, all Rents, all Condemnation
Awards, all Proceeds, and all of Mortgagor’s right, title and interest in and to
all Design and Construction Documents, all Contracts of Sale and all Refinancing
Commitments.

5

--------------------------------------------------------------------------------



                    “Property Assessments” means all Taxes, payments in lieu of
taxes, water rents, sewer rents, assessments, condominium and owner’s
association assessments and charges, maintenance charges and other governmental
or municipal or public or private dues, charges and levies and any Liens
(including federal tax liens) which are or may be levied, imposed or assessed
upon the Property or any part thereof, or upon any Leases or any Rents, whether
levied directly or indirectly or as excise taxes, as income taxes, or otherwise.

                    “Real Property” means the Land and Improvements, together
with (a) all estates, title interests, title reversion rights, remainders,
increases, issues, profits, rights of way or uses, additions, accretions,
servitudes, strips, gaps, gores, liberties, privileges, water rights, water
courses, alleys, passages, ways, vaults, licenses, tenements, franchises,
hereditaments, royalties and appurtenances, air space, easements, rights-of-way,
rights of ingress or egress, parking rights, timber, crops, mineral interests
and other rights, now or hereafter owned by Mortgagor and belonging or
appertaining to the Land or Improvements; (b) all Claims whatsoever of Mortgagor
with respect to the Land or Improvements, either in law or in equity, in
possession or in expectancy; (c) all estate, right, title and interest of
Mortgagor in and to all streets, roads and public places, opened or proposed,
now or hereafter adjoining or appertaining to the Land or Improvements; and (d)
all options to purchase the Land or Improvements, or any portion thereof or
interest therein, and any greater estate in the Land or Improvements, and all
Additions to and Proceeds of the foregoing.

                    “Refinancing Commitment” means any commitment from or other
agreement with any Person providing for the financing of the Property, some or
all of the proceeds of which are intended to be used for the repayment of all or
a portion of the Loan.

                    “Rents” means all of the rents, royalties, issues, profits,
revenues, earnings, income and other benefits of the Property, or arising from
the use or enjoyment of the Property, including all such amounts paid under or
arising from any of the Leases and all fees, charges, accounts or other payments
for the use or occupancy of rooms or other public facilities within the Real
Property.

                    “State” means the state in which the Land is located.

                    “Swap Contract” means any agreement, whether or not in
writing, relating to any Swap Transaction, including, unless the context
otherwise clearly requires, any form of master agreement (the “Master
Agreement”) published by the International Swaps and Derivatives Association,
Inc., or any other master agreement, entered into prior to the date hereof or
any time after the date hereof, between Swap Counterparty and Mortgagor (or its
Affiliate (as defined in the Loan Agreement)), together with any related
schedule and confirmation, as amended, supplemented, superseded or replaced from
time to time.

                    “Swap Counterparty” means Lender or an Affiliate of Lender,
in its capacity as counterparty under any Swap Contract.

                    “Swap Transaction” means any transaction that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, note or bill option,
interest rate option, forward foreign exchange

6

--------------------------------------------------------------------------------



transaction, cap transaction, collar transaction, floor transaction, currency
swap transaction, cross-currency rate swap transaction, swap option, currency
option, credit swap or default transaction, T-lock, or any other similar
transaction (including any option to enter into the foregoing) or any
combination of the foregoing, entered into prior to the date hereof or anytime
after the date hereof between Swap Counterparty and Mortgagor (or its Affiliate)
so long as a writing, such as a Swap Contract, evidences the parties’ intent
that such obligations shall be secured by this Mortgage or in connection with
(i) the Loan, (ii) any other loans or credit facilities between Mortgagee or its
Affiliate (as defined in the Loan Agreement) and Mortgagor, or (iii) any loans
or credit facilities between Mortgagor and any other lender.

                    “Taxes” means all taxes and assessments, whether general or
special, ordinary or extraordinary, or foreseen or unforeseen, which at any time
may be assessed, levied, confirmed or imposed by any Governmental Authority or
any community facilities or other private district on Mortgagor or on any of its
properties or assets or any part thereof or in respect of any of its franchises,
businesses, income or profits.

                    “Transfer” means any direct or indirect sale, assignment,
conveyance or transfer, including any Contract of Sale and any other contract or
agreement to sell, assign, convey or transfer, in whole or in part, whether made
voluntarily or by operation of Law or otherwise, and whether made with or
without consideration.

ARTICLE II
GRANTING CLAUSES; CONDITION OF GRANT

                    Section 2.1. Conveyances and Security Interests.

                    In order to secure the prompt payment and performance of the
Obligations, Mortgagor does hereby IRREVOCABLY GRANT, GIVE, BARGAIN, SELL,
WARRANT, ALIEN, REMISE, RELEASE, CONVEY, MORTGAGE, TRANSFER, ASSIGN, CONFIRM,
HYPOTHECATE, DEPOSIT, PLEDGE, CREATE A SECURITY INTEREST IN and SET OVER to
Mortgagee, in fee simple, all of Mortgagor’s present and future estate, right,
title and interest in and to the following described property, whether such
property is now or hereafter in existence to: (a) the Property TO HAVE AND TO
HOLD the Real Property, with all rights, appurtenances, and privileges thereunto
belonging, unto the Mortgagee, Mortgagee’s successors and assigns forever; (b) a
security interest in the Personalty; (c) a security interest in, all
Condemnation Awards and all Insurance Proceeds and to refunds, credits and
abatements of real estate taxes; (d) a security interest in, all of Mortgagor’s
right, title and interest in, but not any of Mortgagor’s obligations or
liabilities under, all Design and Construction Documents, all Contracts of Sale
and all Refinancing Commitments; and (e) all of Mortgagor’s rights under Section
365 of the Bankruptcy Code. All Persons who may have or acquire an interest in
all or any part of the Property will be deemed to have notice of, and will be
bound by, the terms of the Obligations and each other agreement or Mortgage made
or entered into in connection with each of the Obligations. Such terms include
any provisions in the Note, the Loan Agreement or any Swap Contract which
provide that the interest rate on one or more of the Obligations may vary from
time to time.

7

--------------------------------------------------------------------------------



                    Section 2.2. Absolute Assignment of Leases and Rents.

                    In consideration of the making of the Loan by Mortgagee to
Mortgagor, the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor irrevocably, presently, absolutely, unconditionally and
not merely as additional security for the payment and performance of the
indebtedness secured hereby, assigns, sells, sets over and delivers the Leases
and Rents to Mortgagee. This assignment is, and is intended to be, an
unconditional, absolute and present assignment from Mortgagor to Mortgagee of
all of Mortgagor’s right, title and interest in and to the Leases and the Rents
and not an assignment in the nature of a pledge of the Leases and Rents or the
mere grant of a security interest therein. So long as no Event of Default shall
exist, however, and so long as Mortgagor is not in default in the performance of
any obligation, covenant or agreement contained in the Leases, Mortgagor shall
have a license (which license shall terminate automatically and without notice
upon the occurrence of an Event of Default by Mortgagor under the Leases) to
collect, but not prior to accrual, all Rents. Mortgagor agrees to collect and
hold all Rents in trust for Mortgagee and to use the Rents for the payment of
the cost of operating and maintaining the Property and for the payment of the
other Obligations before using the Rents for any other purpose.

                    Section 2.3. Security Agreement, Fixture Filing and
Financing Statement.

                    This Mortgage creates a security interest in the Personalty,
and, to the extent the Personalty is not real property, this Mortgage
constitutes a security agreement from Mortgagor to Mortgagee under the Uniform
Commercial Code of the State. In addition to all of its other rights under this
Mortgage and otherwise, Mortgagee shall have all of the rights of a secured
party under the Uniform Commercial Code of the State, as in effect from time to
time, or under the Uniform Commercial Code in force from time to time in any
other state to the extent the same is applicable Law. This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included within the Property and is to be filed for record in the real
estate records of each county where any part of the Property (including such
fixtures) is situated. This Mortgage shall also be effective as a financing
statement with respect to any other Property as to which a security interest may
be perfected by the filing of a financing statement and may be filed as such in
any appropriate filing or recording office. The respective mailing addresses of
Mortgagor and Mortgagee are set forth in the opening paragraph of this Mortgage.
A carbon, photographic or other reproduction of this Mortgage or any other
financing statement relating to this Mortgage shall be sufficient as a financing
statement for any of the purposes referred to in this Section. Mortgagor hereby
irrevocably authorizes Mortgagee at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Mortgagee to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage. The foregoing authorization includes Mortgagor’s irrevocable
authorization for Mortgagee at any time and from time to time to file any
initial financing statements and amendments thereto that indicate the Personalty
(a) as “all assets” of Mortgagor or words of similar effect, regardless of
whether any particular asset comprised in the Personalty falls within the scope
of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (b) as being of an equal
or lesser scope or with greater detail.

8

--------------------------------------------------------------------------------



                    Section 2.4. Release of Mortgage and Termination of
Assignments and Financing Statements.

                    If and when Mortgagor has paid and performed all of the
Obligations, and no further advances are to be made under the Loan Agreement,
Mortgagee will provide a release of the Property from the lien of this Mortgage
and termination statements for filed financing statements, if any, to Mortgagor.
Mortgagor shall be responsible for the recordation of such release and the
payment of any recording and filing costs. Upon the recording of such release
and the filing of such termination statements, the absolute assignments set
forth in Section 2.2 shall automatically terminate and become null and void.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

                    Mortgagor makes the following representations and warranties
to Mortgagee:

                    Section 3.1. Title to Real Property.

                    Mortgagor (a) owns good and marketable fee simple title to
the Real Property, (b) owns all of the beneficial and equitable interest in and
to the Real Property, and (c) is lawfully seized and possessed of the Real
Property and Personalty. Mortgagor has the right and authority to mortgage and
convey the Real Property and does hereby mortgage and convey the Real Property
to Mortgagee. The Real Property and Personalty is subject to no Encumbrances
other than the Permitted Encumbrances.

                    Section 3.2. Title to Other Property.

                    Mortgagor has good title to the Personalty, and the
Personalty is not subject to any Encumbrance other than the Permitted
Encumbrances. None of the Leases, Rents, Design and Construction Documents,
Contracts of Sale or Refinancing Commitments are subject to any Encumbrance
other than the Permitted Encumbrances.

                    Section 3.3. Property Assessments.

                    The Real Property is assessed for purposes of Property
Assessments as a separate and distinct parcel from any other property, such that
the Real Property shall never become subject to the Lien of any Property
Assessments levied or assessed against any property other than the Real
Property.

                    Section 3.4. Independence of the Real Property.

                    No buildings or other improvements on property not covered
by this Mortgage rely on the Real Property or any interest therein to fulfill
any requirement of any Governmental Authority for the existence of such
property, building or improvements; and none of the Real Property relies, or
will rely, on any property not covered by this Mortgage or any interest therein
to fulfill any requirement of any Governmental Authority. The Real Property has
been properly

9

--------------------------------------------------------------------------------



subdivided from all other property in accordance with the requirements of any
applicable Governmental Authorities.

                    Section 3.5. Existing Improvements.

                    The existing Improvements, if any, were constructed, and are
being used and maintained, in accordance with all applicable Laws, including
zoning Laws.

                    Section 3.6. Leases and Tenants.

                    The Leases are valid and are in full force and effect, and
Mortgagor is not in default under any of the terms thereof. Except as expressly
permitted in the Loan Agreement, Mortgagor has not accepted any Rents in advance
of the time the same became due under the Leases and has not forgiven,
compromised or discounted any of the Rents. Mortgagor has title to and the right
to assign the Leases and Rents to Mortgagee, and no other assignment of the
Leases or Rents has been granted. To the best of Mortgagor’s knowledge and
belief, no tenant or tenants occupying, individually or in the aggregate, more
than five percent (5%) of the net rentable area of the Improvements are in
default under their Lease(s) or are the subject of any bankruptcy, insolvency or
similar proceeding.

                    Section 3.7. Usury.

                    In no event shall the amount of interest (including any
fees, commissions and any other amounts which would constitute interest under
State laws governing the maximum interest permitted to be charged) due or
payable hereunder or under the Note exceed the maximum rate of interest allowed
by State law and the interest rate calculated hereunder shall be calculated
accordingly so that such maximum lawful rate is not exceeded. In the event any
such payment of interest in excess of the maximum lawful rate is inadvertently
made by Mortgagor or Mortgagee, then such excess sum shall be credited as a
payment of principal, unless Mortgagor shall notify Mortgagee, in writing, that
it elects to have such excess sum returned forthwith. It is the express intent
hereof that Mortgagor not pay and Mortgagee not receive, directly or indirectly
in any manner whatsoever, interest in excess of that which may legally be paid
by Mortgagor under State laws.

                    Section 3.8. No Liens.

                    Mortgagor agrees that it shall indemnify and hold Mortgagee
harmless against any loss or liability, cost or expense, including without
limitation, any judgments, attorneys’ fees and costs, costs of appeal bonds and
printing costs, arising out of or relating to any proceeding instituted by any
claimant alleging priority over the lien of this Mortgage and/or if the Property
or any part thereof is within the State of New York by any claimant alleging a
violation by Mortgagor or Mortgagee of any section of Article 3-A of the Lien
Law of the State of New York.

                    Section 3.9. Applicable Laws.

                    All covenants hereof shall be construed as affording to
Mortgagee rights additional to and not exclusive of the rights conferred under
the provisions of Sections 254 and 273 of the Real Property Law of the State of
New York, or any other applicable law.

10

--------------------------------------------------------------------------------



                    Section 3.10. Specific Clause.

                    This Mortgage does not cover real property principally
improved or to be improved by one or more structures containing in the aggregate
not more than six (6) residential dwelling units, each having their own separate
cooking facilities.

ARTICLE IV
AFFIRMATIVE COVENANTS

                    Section 4.1. Obligations.

                    Mortgagor agrees to promptly pay and perform all of the
Obligations, time being of the essence in each case.

                    Section 4.2. Property Assessments; Documentary Taxes.

                    (a) Mortgagor (a) will promptly pay in full and discharge
all Property Assessments, and (b) will furnish to Mortgagee, upon demand, the
receipted bills for such Property Assessments prior to the day upon which the
same shall become delinquent. Property Assessments shall be considered
delinquent as of the first day any interest or penalty commences to accrue
thereon. Mortgagor will promptly pay all stamp, documentary, recordation,
transfer and intangible taxes and all other taxes that may from time to time be
required to be paid with respect to the Loan, the Note, this Mortgage or any of
the other Loan Documents.

                    (b) Mortgagee may at any time and, at its option, to be
exercised by ten (10) days written notice to Mortgagor, require the deposit by
Mortgagor, at the time of each payment of an installment of interest or
principal under the Note, of an additional amount sufficient to discharge all
Property Assessments when they become due. The determination of the amount so
payable and of the fractional part thereof to be deposited with the Mortgagee,
so that the aggregate of such deposit shall be sufficient for this purpose,
shall be made by the Mortgagee in its sole discretion. Such amounts shall be
held by the Mortgagee without interest and applied to the payment of the
obligations in respect to which such amounts were deposited or, at the option of
the Mortgagee, to the payment of said obligations in such order or priority as
the Mortgagee shall determine, on or before the respective dates on which the
same or any of them would become delinquent. If one month prior to the due date
of any of the aforementioned obligations the amounts then on deposit therefor
shall be insufficient for the payment of such obligation in full, Mortgagor,
within ten (10) days after demand, shall deposit the amount of the deficiency
with the Mortgagee. Nothing herein contained shall be deemed to affect any right
and/or remedy of the Mortgagee under any provisions of this Mortgage or of any
statute or rule of law to pay any such amount and to add the amount so paid to
the Obligations.

                    Section 4.3. Permitted Contests.

                    Mortgagor shall not be required to pay any of the Property
Assessments, or to comply with any Law, so long as Mortgagor shall in good
faith, and at its cost and expense, contest the amount or validity thereof, or
take other appropriate action with respect thereto, in

11

--------------------------------------------------------------------------------



good faith and in an appropriate manner or by appropriate proceedings; provided
that (a) such proceedings operate to prevent the collection of, or other
realization upon, such Property Assessments or enforcement of the Law so
contested, (b) there will be no sale, forfeiture or loss of the Property during
the contest, (c) Mortgagee or the Property is not subjected to any Claim as a
result of such contest, and (d) Mortgagor provides assurances satisfactory to
Mortgagee (including the establishment of an appropriate reserve account with
Mortgagee) of its ability to pay such Property Assessments or comply with such
Law in the event Mortgagor is unsuccessful in its contest. Each such contest
shall be promptly prosecuted to final conclusion or settlement, and Mortgagor
shall indemnify and save Mortgagee harmless against all Claims in connection
therewith. Promptly after the settlement or conclusion of such contest or
action, Mortgagor shall comply with such Law and/or pay and discharge the
amounts which shall be levied, assessed or imposed or determined to be payable,
together with all penalties, fines, interests, costs and expenses in connection
therewith.

                    Section 4.4. Compliance with Laws.

                    Mortgagor will comply with and not violate, and cause to be
complied with and not violated, all present and future Laws applicable to the
Property and its use and operation.

                    Section 4.5. Maintenance and Repair of the Property.

                    Mortgagor, at Mortgagor’s sole expense, will (a) keep and
maintain Improvements and Accessories in good condition, working order and
repair, and (b) make all necessary or appropriate repairs and Additions to
Improvements and Accessories, so that each part of the Improvements and all of
the Accessories shall at all times be in good condition and fit and proper for
the respective purposes for which they were originally intended, erected, or
installed.

                    Section 4.6. Additions to Security.

                    All right, title and interest of Mortgagor in and to all
Improvements and Additions hereafter constructed or placed on the Property and
in and to any Accessories hereafter acquired shall, without any further
mortgage, conveyance, assignment or other act by Mortgagor, become subject to
the Lien of this Mortgage as fully and completely, and with the same effect, as
though now owned by Mortgagor and specifically described in the granting clauses
hereof. Mortgagor agrees, however, to execute and deliver to Mortgagee such
further documents as may be reasonably required by the terms of the Loan
Agreement and the other Loan Documents.

                    Section 4.7. Subrogation.

                    To the extent permitted by Law, Mortgagee shall be
subrogated, notwithstanding its release of record, to any Lien now or hereafter
existing on the Property to the extent that such Lien is paid or discharged by
Mortgagee whether or not from the proceeds of the Loan. This Section shall not
be deemed or construed, however, to obligate Mortgagee to pay or discharge any
Lien.

12

--------------------------------------------------------------------------------



                    Section 4.8. Leases.

                    (a) Except as expressly permitted in the Loan Agreement,
Mortgagor shall not enter into any Lease with respect to all or any portion of
the Property without the prior written consent of Mortgagee.

                    (b) Mortgagee shall not be obligated to perform or discharge
any obligation of Mortgagor under any Lease. The assignment of Leases provided
for in this Mortgage in no manner places on Mortgagee any responsibility for (i)
the control, care, management or repair of the Property, (ii) the carrying out
of any of the terms and conditions of the Leases, (iii) any waste committed on
the Property, or (iv) any dangerous or defective condition on the Property
(whether known or unknown).

                    (c) No approval of any Lease by Mortgagee shall be for any
purpose other than to protect Mortgagee’s security and to preserve Mortgagee’s
rights under the Loan Documents, and no such approval shall result in a waiver
of a Default or Event of Default.

                    (d) If the Property, or any part thereof, are located within
the State of New York then reference is hereby made to Section 291-f of the Real
Property Law of the State of New York for purposes of obtaining for the
Mortgagee the benefit of said Section in connection with this Mortgage.

                    (e) To the extent not so provided by applicable law each of
the Leases of the Real Property, or of any part thereof, shall provide that, in
the event of the enforcement by the Mortgagee of the remedies provided for by
law or by this Mortgage, the lessee thereunder will, upon request and at the
option of any person succeeding to the interest of Mortgagor as a result of such
enforcement, automatically become the lessee of said successor in interest,
without change in the terms or other provisions of such lease, provided,
however, that said successor in interest shall not be bound by (i) any payment
of rent or additional rent for more than one month in advance, except
prepayments in the nature of security for the performance by said lessee of its
obligations under said Lease, but only to the extent such successor in interest
actually receives such prepayments in the nature of security, or (ii) any
amendment or modification of the Lease made without the consent of the Mortgagee
or such successor in interest. Each Lease shall also provide that, upon request
by said successor in interest, such lessee shall execute and deliver an
instrument or instruments confirming such attornment.

                    Section 4.9. Insurance.

                    Mortgagor will at all times keep the Property insured in the
manner and to the extent required in the Loan Agreement. In addition, if the
area where the Property is located is now or in the future designated as a
special flood hazard area pursuant to the Flood Disaster Protection Act of 1973
(as amended), and if the community where the Property is located is
participating in the National Flood Insurance Program, Mortgagor will obtain and
continuously maintain a National Flood Insurance Program Standard Flood
Insurance Policy or equivalent covering the Property. Mortgagee may, from time
to time, require such additional insurance as Mortgagee may determine is
reasonably necessary to protect Mortgagee’s Lien hereunder or to assure
repayment of all the Obligations.

13

--------------------------------------------------------------------------------



                    Section 4.10. Insurance/Condemnation Proceeds.

                    All Insurance/Condemnation Awards will be paid to Mortgagee
for application to the Obligations in the manner and to the extent provided in
the Loan Agreement.

                    Section 4.11. Mortgagee’s Right to Cause Performance of
Covenants.

                    If Mortgagor fails to maintain any insurance and pay the
premiums for insurance as required in Section 4.9, to pay all taxes, penalties,
assessments, charges, and claims as required in Section 4.9, or to repair and
maintain any of the Property as required in Section 4.9, or if Mortgagor fails
to keep or perform any of Mortgagor’s other covenants herein, Mortgagee may
obtain such insurance, cause such repairs and maintenance to be made, pay such
taxes, penalties, assessments, charges, or claims, or cause such other covenants
to be performed. Mortgagor will pay to Mortgagee on demand all amounts paid by
Mortgagee for the foregoing and the amount of all expenses incurred by Mortgagee
in connection therewith, together with interest thereon from the date when
incurred. Such amounts and interest are secured by this Mortgage, which creates
a Lien in the Property prior to any right, title, interest, lien, or claim in or
upon the Property subordinate to the Lien of this Mortgage. Any such payments by
Mortgagee will not be deemed a waiver of any Default. Mortgagee is not obligated
to exercise Mortgagee’s rights under this Section and is not liable to Mortgagor
for any failure to do so.

                    Section 4.12. Maintain Lien.

                    Mortgagor shall maintain the lien of this Mortgage as a
first priority on the Property, subject only to the Permitted Encumbrances,
until all of the Obligations have been satisfied in full.

                    Section 4.13. Trust Fund.

                    Mortgagor, in compliance with Section 13 of the Lien Law of
the State of New York, will receive the advances secured by this Mortgage and
will hold the right to receive such advances as a trust fund to be applied first
for the purpose of paying the cost of improvement and will apply the same first
to the payment of the cost of improvement before using any part of the same for
any other purpose.

                    Section 4.14. Responsible Property Transfer Law.

                    Mortgagor represents and warrants that the Property: (i)
contains no facilities that are subject to reporting (by either Mortgagor or any
tenant or lessee thereof or other person or entity in possession or occupancy of
any portion thereof) under Section 312 of the federal Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. § 11022); (ii) is not the site of
any underground storage tanks for which notification is required under 42 U.S.C.
§ 6991a and other applicable law; and (iii) is not listed on the Comprehensive
Environmental Response, Compensation and Liability Information System (CERCLIS)
(42 U.S.C. § 9616). Any part of the Property may be released by Mortgagee from
the Lien created by this Mortgage. Any such partial release is at the sole
option of Mortgagee; Mortgagee is not obligated to grant partial releases. Any
such partial release will not affect the Lien created by this Mortgage as to the
remainder of the Property.

14

--------------------------------------------------------------------------------



                    Section 4.15. Mortgagee’s Right to Inspect and Enter.

                    During normal business hours Mortgagee and its
representatives may at all times and upon reasonable notice to Mortgagor enter
upon the Property and inspect the same, including construction work being done
thereon, and show the same to others, provided such entry and inspection do not
materially interfere with the use and operation of the Property. Mortgagee shall
not be obligated to make any such entry or inspection.

ARTICLE V
NEGATIVE COVENANTS

                    Section 5.1. Encumbrances.

                    Mortgagor will not permit any of the Property to become
subject to any Encumbrance other than the Permitted Encumbrances. Within thirty
(30) days after the filing of any mechanic’s lien or other Lien or Encumbrance
(other than a Permitted Encumbrance) against the Property, Mortgagor will
promptly discharge the same by payment or filing a bond or otherwise as
permitted by Law. So long as Mortgagee’s security has been protected by the
filing of a bond or otherwise in a manner satisfactory to Mortgagee in its sole
and absolute discretion, Mortgagor shall have the right to contest in good faith
any Claim, Lien or Encumbrance, provided that Mortgagor does so diligently and
without prejudice to Mortgagee or delay in completing construction of the
Improvements. Mortgagor shall give Mortgagee Notice of any default under any
Lien and Notice of any foreclosure or threat of foreclosure with respect to any
of the Property. Mortgagor agrees that it shall indemnify and hold Mortgagee
harmless against any loss or liability, cost or expense, including without
limitation, any judgments, attorney’s fees and costs, costs of appeal bonds and
printing costs, arising out of or relating to any proceeding instituted by any
claimant alleging priority over the lien of this Mortgage.

                    Section 5.2. Transfer of the Property.

                    Mortgagor will not Transfer, or contract to Transfer, all or
any part of the Property or any legal or beneficial interest therein (except for
certain Transfers of the Accessories expressly permitted in this Mortgage). In
the event Mortgagor or Guarantor (or a general partner, member or co-venturer of
either of them) is a partnership, joint venture, limited liability company,
trust or closely-held corporation, the Transfer of more than 10%, in the
aggregate, of any class of the issued and outstanding capital stock of such
closely-held corporation or of the beneficial interest of such partnership,
venture, limited liability company or trust, or a change of any general partner,
joint venturer, member or beneficiary, as the case may be, shall be prohibited
or, in the event Mortgagor or Guarantor (or a general partner, co-venturer,
member or beneficiary, as the case may be, of either of them) is a publicly-held
corporation, the following Transfers shall be permitted: Transfer of more than
10%, in the aggregate, of the stock-holdings of any of the five (5) individuals
or entities that own the greatest number of shares of each class of issued and
outstanding stock, or any Transfer which effectuates or permits a reduction in
the ownership interests of Guarantor in Mortgagor below 51%, or effectuates or
causes Guarantor to fail to control the managing member of Mortgagor, or
effectuates or permits

15

--------------------------------------------------------------------------------



a transfer of the controlling interest in Mortgagor, other than to an entity
owned and controlled by Guarantor

                    Section 5.3. Removal, Demolition or Alteration of
Accessories and Improvements.

                    Except to the extent permitted by the following sentence, no
Improvements or Accessories shall be removed, demolished or materially altered
without the prior written consent of Mortgagee. Mortgagor may remove and dispose
of, free from the Lien of this Mortgage, such Accessories as from time to time
become worn out or obsolete, provided that, either (a) at the time of, or prior
to, such removal, any such Accessories are replaced with other Accessories which
are free from Liens other than Permitted Encumbrances and have a value at least
equal to that of the replaced Accessories (and by such removal and replacement
Mortgagor shall be deemed to have subjected such Accessories to the Lien of this
Mortgage), or (b) so long as a prepayment may be made without the imposition of
any premium pursuant to the Note, such Accessories are sold at fair market value
for cash and the net cash proceeds received from such disposition are paid over
promptly to Mortgagee to be applied to the prepayment of the principal of the
Loan.

                    Section 5.4. Additional Improvements.

                    Mortgagor will not construct any Improvements other than
those presently on the Land without the prior written consent of Mortgagee.
Mortgagor will complete and pay for, within a reasonable time, any Improvements
which Mortgagor is permitted to construct on the Land. Mortgagor will construct
and erect any permitted Improvements (a) strictly in accordance with all
applicable Laws and any private restrictive covenants, (b) entirely on lots or
parcels of the Land, (c) so as not to encroach upon any easement or right of way
or upon the land of others, and (d) wholly within any building restriction and
setback lines applicable to the Land.

                    Section 5.5. Restrictive Covenants, Zoning, etc.

                    Without the prior written consent of Mortgagee, Mortgagor
will not initiate, join in, or consent to any change in, any restrictive
covenant, easement, zoning ordinance, or other public or private restrictions
limiting or defining the uses which may be made of the Property. Mortgagor (a)
will promptly perform and observe, and cause to be performed and observed, all
of the terms and conditions of all agreements affecting the Property, and (b)
will do or cause to be done all things necessary to preserve intact and
unimpaired any and all easements, appurtenances and other interests and rights
in favor of, or constituting any portion of, the Property.

ARTICLE VI
EVENTS OF DEFAULT

                    The occurrence or happening, from time to time, of any one
or more of the following shall constitute an Event of Default under this
Mortgage:

16

--------------------------------------------------------------------------------



                    Section 6.1. Payment Obligations.

                    Mortgagor fails to pay any of the Obligations within ten
(10) days after the date due, whether on the scheduled due date or upon
acceleration, maturity or otherwise, except that the ten (10) day grace period
contemplated above shall not apply in the case of (x) the principal payment, if
any, required pursuant to Section 4.22 and/or Section 4.23 of the Loan Agreement
or (y) principal due on the Maturity Date (as defined in the Note).

                    Section 6.2. Transfers.

                    Mortgagor Transfers, or contracts to Transfer, all or any
part of the Property or any legal or beneficial interest therein (except for
Transfers of the Accessories expressly permitted under this Mortgage). The
Transfer of any of the beneficial interests in Mortgagor or Guarantor (whether
in one or more transactions during the term of the Loan) in violation of Section
5.5 shall be deemed to be a prohibited Transfer of the Property constituting an
Event of Default.

                    Section 6.3. Other Obligations.

                    Mortgagor fails to promptly perform or comply with any of
the Obligations set forth in this Mortgage (other than those expressly described
in other Sections of this Article VI), and such failure continues uncured for a
period of thirty (30) days after Notice from Mortgagee to Mortgagor, unless (a)
such failure, by its nature, is not capable of being cured within such period,
and (b) within such period, Mortgagor commences to cure such failure and
thereafter diligently prosecutes the cure thereof, and (c) Mortgagor causes such
failure to be cured no later than ninety (90) days after the date of such Notice
from Mortgagee.

                    Section 6.4. Event of Default Under Other Loan Documents.

                    An Event of Default (as defined therein) occurs under the
Note or the Loan Agreement, or Mortgagor or Guarantor fails to promptly pay,
perform, observe or comply with any obligation or agreement contained in any of
the other Loan Documents (within any applicable grace or cure period).

                    Section 6.5. Change in Zoning or Public Restriction.

                    Any change in any zoning ordinance or regulation or any
other public restriction is enacted, adopted or implemented that limits or
defines the uses which may be made of the Property such that the present or
intended use of the Property, as specified in the Loan Documents, would be in
violation of such zoning ordinance or regulation or public restriction, as
changed.

                    Section 6.6. Default under Leases.

                    Mortgagor fails duly to perform its material obligations
under any Lease, and such failure is not cured within the grace period, if any,
provided in the Lease.

17

--------------------------------------------------------------------------------



                    Section 6.7. Default Under Other Lien Documents.

                    A default occurs under any other mortgage, deed of trust or
security agreement covering the Property, including any Permitted Encumbrances.

                    Section 6.8. Execution; Attachment.

                    Any execution or attachment is levied against any of the
Property, and such execution or attachment is not set aside, discharged or
stayed within thirty (30) days after the same is levied.

ARTICLE VII
RIGHTS AND REMEDIES

                    Upon the happening of any Event of Default, Mortgagee shall
have the right, in addition to any other rights or remedies available to
Mortgagee under any of the Loan Documents or applicable Law, to exercise any one
or more of the following rights, powers or remedies:

                    Section 7.1. Acceleration.

                    Mortgagee may accelerate all Obligations under the Loan
Documents whereupon such Obligations shall become immediately due and payable,
and Mortgagee may also terminate any Swap Contracts shall immediately terminate,
all of the foregoing without notice of default, notice of acceleration or
intention to accelerate, presentment or demand for payment, protest, notice of
protest, notice of nonpayment or dishonor, or notices or demands of any kind or
character (all of which are hereby waived by Mortgagor).

                    Section 7.2. Foreclosure; Judicial Foreclosure.

                    (i) Mortgagee may demand that Mortgagor surrender the actual
possession of the Property and upon such demand, Mortgagor shall forthwith
surrender same to Mortgagee and, to the extent permitted by law, Mortgagee
itself, or by such officers or agents as it may appoint, may enter and take
possession of all of the Property and may exclude Mortgagor and its agents and
employees wholly therefrom.

                    (ii) If Mortgagor shall for any reason fail to surrender or
deliver the Property or any part thereof after Mortgagee’s demand, Mortgagee may
obtain a judgment or order conferring on Mortgagee the right to immediate
possession or requiring Mortgagor to deliver immediate possession to Mortgagee,
to the entry of which judgment or decree Mortgagor hereby specifically consents.

                    (iii) Mortgagee may from time to time: (A) continue and
complete construction of, hold, store, use, operate, manage and control the
Property and conduct the business thereof; (B) make all reasonably necessary
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
Personalty; (C) insure or keep the Property insured; (D) exercise all the rights
and powers of

18

--------------------------------------------------------------------------------



Mortgagor in its name or otherwise with respect to the same; and (E) enter into
agreements with others (including, without limitation, new Leases or amendments,
extensions, or cancellations to existing Leases) all as Mortgagee from time to
time may determine in its sole discretion. Mortgagor hereby constitutes and
irrevocably appoints Mortgagee its true and lawful attorney-in-fact, which
appointment is coupled with an interest, with full power of substitution, and
empowers said attorney or attorneys in the name of Mortgagor, but at the option
of said attorney-in-fact, to do any and all acts and execute any and all
agreements that Mortgagee may deem necessary or proper to implement and perform
any and all of the foregoing.

                    (iv) Upon the occurrence of a Default, Mortgagee is
authorized and empowered under the POWER OF SALE which is hereby conferred to
sell the Property or any part thereof situated in the State of New York at
public auction to the highest bidder for cash, with or without having taken
possession of same. Any such sale (including Notice thereof) shall comply with
the applicable requirements, at the time of sale, of Article 14 of the Real
Property Actions and Proceedings Laws of the State of New York or, if and to the
extent such statute is not then in force, with the applicable requirements, if
any, governing sales of New York real property under powers of sale conferred by
mortgages.

                    (v) Mortgagee may institute one or more actions of
foreclosure on this Mortgage or to institute other proceedings according to law
for foreclosure, and prosecute the same to judgment, execution and sale, for the
collection of the Obligations and all costs and expenses of such proceedings,
including reasonable attorneys’ fees and actual attorneys’ expenses.

                    (vi) To the extent permitted by law, Mortgagee has the
option of proceeding as to both the Real Property and the Personalty in
accordance with its rights and remedies in respect of the Property, in which
event the default provisions of the UCC will not apply. Mortgagee also has the
option of exercising, in respect of the Property consisting of Personalty, all
of the rights and remedies available to a secured party upon default under the
applicable provisions of the UCC in effect in the jurisdiction where the Real
Property is located, over any Dispute. In the event Mortgagee elects to proceed
with respect to the Personalty separately from the Real Property, whenever
applicable provisions of the UCC require that notice be reasonable, ten (10)
days’ notice will be deemed reasonable. Mortgagor hereby agrees and consents
that, in addition to any methods of service of process provided for under
applicable law, all service of process in any such suit, action or proceeding in
any state court or any United States federal court sitting in the state
specified in the governing law section of this Mortgage may be made by certified
or registered mail, return receipt requested, directed to Mortgagor at its
address for notice set forth in this Mortgage, or at a subsequent address of
which Mortgagee received actual notice from Mortgagor in accordance with the
notice section of this Mortgage, and service so made shall be complete five (5)
days after the same shall have been so mailed. Nothing herein shall affect the
right of Mortgagee to serve process in any manner permitted by Law or limit the
right of Mortgagee to bring proceedings against Mortgagor in any other court or
jurisdiction.

19

--------------------------------------------------------------------------------



                    Section 7.3. Remedies under the Loan Agreement.

                    Without limiting the other rights and remedies of Mortgagee
set forth in this Mortgage, Mortgagee may exercise any and all rights and
remedies of Mortgagee specified in the Loan Agreement, or at law or equity.

                    Section 7.4. Possession of Property Not Required.

                    Upon any sale of any item of the Property made pursuant to
judicial proceedings for foreclosure (“Judicial Sale”), it will not be necessary
for any public officer acting under execution or order of the court (a “Selling
Official”) to have any of the Property present or constructively in his
possession.

                    Section 7.5. Mortgages of Conveyance and Transfer.

                    Upon the completion of every Judicial Sale, the Selling
Official will execute and deliver to each purchaser a bill of sale or deed of
conveyance, as appropriate, for the items of the Property that are sold.
Mortgagor hereby grants every such Selling Official the power as the
attorney-in-fact of Mortgagor to execute and deliver in Mortgagor’s name all
deeds, bills of sale and conveyances necessary to convey and transfer to the
purchaser all of Mortgagor’s rights, title and interest in the items of Property
which are sold. Mortgagor hereby ratifies and confirms all that such
attorneys-in-fact lawfully do pursuant to such power. Nevertheless, Mortgagor,
if so requested by the Selling Official or by any purchaser, will ratify any
such sale by executing and delivering to such Selling Official or to such
purchaser, as applicable, such deeds, bills of sale or other Mortgages of
conveyance and transfer as may be specified in any such request.

                    Section 7.6. Recitals.

                    The recitals contained in any Mortgage of conveyance or
transfer made by a Selling Official to any purchaser at any Judicial Sale will,
to the extent permitted by law, conclusively establish the truth and accuracy of
the matters stated therein, including the amount of the Obligations, the
occurrence of a Default, and the advertisement and conduct of such Judicial Sale
in the manner provided herein or under applicable law, and the qualification of
the Selling Official. All prerequisites to such Judicial Sale will be presumed
from such recitals to have been satisfied and performed.

                    Section 7.7. Divestiture of Title; Bar.

                    To the extent permitted by applicable law, every Judicial
Sale, and every sale made as contemplated by this Mortgage, will operate to
divest all rights, title, and interest of Mortgagor in and to the items of the
Property that are sold, and will be a perpetual bar, both at law and in equity,
against Mortgagor and Mortgagor’s heirs, executors, administrators, personal
representatives, successors and assigns, and against everyone else, claiming the
item sold either from, through or under Mortgagor or Mortgagor’s heirs,
executors, administrators, personal representatives, successors or assigns.

20

--------------------------------------------------------------------------------



                    Section 7.8. Receipt of Purchase Money Sufficient Discharge.

                    A receipt from any person authorized to receive the purchase
money paid at any Judicial Sale, or other sale contemplated by this Mortgage,
will be sufficient discharge therefor to the purchaser. After paying such
purchase money and receiving such receipt, neither such purchaser nor such
purchaser’s heirs, executors, administrators, personal representatives,
successors or assigns will have any responsibility or liability respecting the
application of such purchase money or any loss, misapplication or
non-application of any of such purchase money, or to inquire as to the
authorization, necessity, expediency or regularity of any such sale.

                    Section 7.9. Purchase by Mortgagee.

                    In any Judicial Sale, or other public sale made as
contemplated by this Mortgage, Mortgagee may bid for and purchase any of the
Property being sold, and will be entitled, upon presentment of the relevant Loan
Documents and documents evidencing the same, to apply the amount of the
Obligations held by it against the purchase price for the items of the Property
so purchased. The amount so applied will be credited against the Obligations in
accordance with the terms of the Loan Agreement.

                    Section 7.10. Sale of Portion of Mortgaged Property.

                    This Mortgage and the Lien of this Mortgage, as it pertains
to any Property that remains unsold, will not be affected by a Judicial Sale of
less than all of the Property.

                    Section 7.11. Judicial Action.

                    Mortgagee shall have the right from time to time to sue
Mortgagor for any sums (whether interest, damages for failure to pay principal
or any installments thereof, taxes, or any other sums required to be paid under
the terms of this Mortgage, as the same become due), without regard to whether
or not any of the other Obligations shall be due, and without prejudice to the
right of Mortgagee thereafter to enforce any appropriate remedy against
Mortgagor, including an action of foreclosure or an action for specific
performance, for a Default or Event of Default existing at the time such earlier
action was commenced.

                    Section 7.12. Collection of Rents.

                    Upon the occurrence of an Event of Default, the license
granted to Mortgagor to collect the Rents shall be automatically and immediately
revoked, without further notice to or demand upon Mortgagor. Mortgagee may, but
shall not be obligated to, perform any or all obligations of the landlord under
any or all of the Leases, and Mortgagee may, but shall not be obligated to,
exercise and enforce any or all of Mortgagor’s rights under the Leases. Without
limitation to the generality of the foregoing, Mortgagee may notify the tenants
under the Leases that all Rents are to be paid to Mortgagee, and following such
notice all Rents shall be paid directly to Mortgagee and not to Mortgagor or any
other Person other than as directed by Mortgagee, it being understood that a
demand by Mortgagee on any tenant under the Leases for the payment of Rent shall
be sufficient to warrant payment by such tenant of Rent to Mortgagee without the
necessity of further consent by Mortgagor. Mortgagor hereby irrevocably
authorizes and directs the tenants under the Lease to pay all Rents to Mortgagee
instead of to Mortgagor,

21

--------------------------------------------------------------------------------



upon receipt of written notice from Mortgagee, without the necessity of any
inquiry of Mortgagor and without the necessity of determining the existence or
non-existence of an Event of Default. Mortgagor hereby appoints Mortgagee as
Mortgagor’s attorney-in-fact with full power of substitution, which appointment
shall take effect upon the occurrence of an Event of Default and is coupled with
an interest and is irrevocable prior to the full and final payment and
performance of the Obligations, in Mortgagor’s name or in Mortgagee’s name: (a)
to endorse all checks and other Mortgages received in payment of Rents and to
deposit the same in any account selected by Mortgagee; (b) to give receipts and
releases in relation thereto; (c) to institute, prosecute and/or settle actions
for the recovery of Rents; (d) to modify the terms of any Leases including terms
relating to the Rents payable thereunder; (e) to cancel any Leases; (f) to enter
into new Leases; and (g) to do all other acts and things with respect to the
Leases and Rents which Mortgagee may deem necessary or desirable to protect the
security for the Obligations. Any Rents received shall be applied first to pay
all Expenses and next in reduction of the other Obligations. Mortgagor shall
pay, on demand, to Mortgagee, the amount of any deficiency between (i) the Rents
received by Mortgagee, and (ii) all Expenses incurred together with interest
thereon as provided in the Loan Agreement and the other Loan Documents.

                    Section 7.13. Taking Possession or Control of the Property.

                    Mortgagee may apply to any court of competent jurisdiction
to have a receiver appointed to enter upon and take possession of the Property,
collect the Rents therefrom and apply the same as the court may direct, such
receiver to have all of the rights and powers permitted under the laws of the
State. To the extent permitted by law, the right of the appointment of such
receiver shall be a matter of strict right without regard to the value or the
occupancy of the Property or the solvency or insolvency of Mortgagor. The
expenses, including receiver’s fees, attorneys’ fees, costs and agent’s
commission incurred pursuant to the powers herein contained, together with
interest thereon at the default rate under the Note, shall be secured hereby and
shall be due and payable by Mortgagor immediately without notice or demand.
Notwithstanding the appointment of any receiver or other custodian, Mortgagee
shall be entitled as pledgee to the possession and control of any cash or
deposits at the time held by, payable, or deliverable under the terms of this
Mortgage to Mortgagee, and Mortgagee shall have the right to offset the unpaid
Obligations against any such cash or deposits in such order as Mortgagee may
elect.

                    Section 7.14. Construction and Management of the Property.

                    Upon obtaining possession of the Property or upon the
appointment of a receiver as described in Section 7.13, Mortgagee or the
receiver, as the case may be, may, at its sole option, (a) make all necessary or
proper repairs and Additions to or upon the Property, (b) operate, maintain,
control, make secure and preserve the Property, and (c) complete the
construction of any unfinished Improvements on the Property and, in connection
therewith, continue any and all outstanding contracts for the erection and
completion of such Improvements and make and enter into any further contracts
which may be necessary, either in their or its own name or in the name of
Mortgagor (the costs of completing such Improvements shall be Expenses secured
by this Mortgage and shall accrue interest as provided in the Loan Agreement and
the other Loan Documents). Mortgagee or such receiver shall be under no
liability for, or by reason of, any such taking of possession, entry, holding,
removal, maintaining, operation or

22

--------------------------------------------------------------------------------



management, except for gross negligence or willful misconduct. The exercise of
the remedies provided in this Section shall not cure or waive any Event of
Default, and the enforcement of such remedies, once commenced, shall continue
for so long as Mortgagee shall elect, notwithstanding the fact that the exercise
of such remedies may have, for a time, cured the original Event of Default.

                    Section 7.15. Uniform Commercial Code.

                    Mortgagee may exercise any or all of its rights and remedies
under the Uniform Commercial Code as adopted by the State as in effect from time
to time, (or under the Uniform Commercial Code in force from time to time in any
other state to the extent the same is applicable law) or other applicable law as
well as all other rights and remedies possessed by Mortgagee, all of which shall
be cumulative. Mortgagee is hereby authorized and empowered to enter the
Property or other place where the Personalty may be located without legal
process, and to take possession of the Personalty without notice or demand,
which hereby are waived to the maximum extent permitted by the laws of the
State. Upon demand by Mortgagee, Mortgagor shall make the Personalty available
to Mortgagee at a place reasonably convenient to Mortgagee. Mortgagee may
proceed under the Uniform Commercial Code as to all or any part of the
Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this
Mortgage at least ten (10) days before any sale or other disposition of the
Personalty. Mortgagee may choose to dispose of some or all of the property, in
any combination consisting of both Personalty and Real Property, in one or more
public or private sales to be held in accordance with the Law and procedures
applicable to real property, as permitted by Article 9 of the Uniform Commercial
Code. Mortgagor agrees that such a sale of Personalty together with Real
Property constitutes a commercially reasonable sale of the Personalty. Mortgagee
may proceed under the Uniform Commercial Code as to all or any part of the
Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this
Mortgage at least ten (10) days before any sale or other disposition of the
Personalty.

                    Section 7.16. Application of Proceeds.

                    Unless otherwise provided by applicable Law, all proceeds
from the sale of the Property or any part thereof pursuant to the rights and
remedies set forth in this Article VII and any other proceeds received by
Mortgagee from the exercise of any of its other rights and remedies hereunder or
under the other Loan Documents shall be applied first to pay all Expenses and
next in reduction of the other Obligations, in such manner and order as
Mortgagee may elect.

                    Section 7.17. Remedies Cumulative and Concurrent.

                    No right, power or remedy of Mortgagee as provided in the
Note, this Mortgage, the Guaranty, or the other Loan Documents is intended to be
exclusive of any other right, power, or remedy of Mortgagee, but each and every
such right, power and remedy shall be cumulative

23

--------------------------------------------------------------------------------



and concurrent and in addition to any other right, power or remedy available to
Mortgagee now or hereafter existing at law or in equity and may be pursued
separately, successively or together against Mortgagor, any Guarantor, or any
endorser, co-maker, surety or guarantor of the Obligations, or the Property or
any part thereof, or any one or more of them, at the sole discretion of
Mortgagee. The failure of Mortgagee to exercise any such right, power or remedy
shall in no event be construed as a waiver or release thereof.

                    Section 7.18. Waiver, Delay or Omission.

                    No waiver of any Event of Default hereunder shall extend to
or affect any subsequent or any other Event of Default then existing, or impair
any rights, powers or remedies consequent thereon, and no delay or omission of
Mortgagee to exercise any right, power or remedy shall be construed to waive any
such Event of Default or to constitute acquiescence therein.

                    Section 7.19. Credit of Mortgagee.

                    To the maximum extent permitted by the laws of the State,
upon any sale made under or by virtue of this Article, Mortgagee may bid for and
acquire the Property, or any part thereof, and in lieu of paying cash therefor
may apply to the purchase price, any portion of or all of the unpaid Obligations
in such order as Mortgagee may elect.

                    Section 7.20. Sale.

                    Any sale or sales made under or by virtue of this Article
shall operate to divest all the estate, right, title, interest, claim and demand
whatsoever at law or in equity, of Mortgagor and all Persons, except tenants
pursuant to Leases approved by Mortgagee, claiming by, through or under
Mortgagor in and to the properties and rights so sold, whether sold to Mortgagee
or to others.

                    Section 7.21. Proofs of Claim.

                    In the case of any receivership, insolvency, bankruptcy,
reorganization, arrangement, adjustment, composition, seizure of the Property by
any Governmental Authority, or other judicial proceedings affecting Mortgagor,
any Guarantor, any endorser, co-maker, surety, or guarantor of the Obligations,
or any of their respective properties, Mortgagee, to the extent permitted by
law, shall be entitled to file such proofs of claim and other documents as may
be necessary or advisable in order to have its claim allowed in such proceedings
for the entire unpaid Obligations at the date of the institution of such
proceedings, and for any additional amounts which may become due and payable
after such date.

                    Section 7.22. Waiver of Redemption, Notice, Marshalling,
Etc.

                    Mortgagor hereby waives and releases, for itself and anyone
claiming through, by, or under it, to the maximum extent permitted by the laws
of the State:

          (i) all benefit that might accrue to Mortgagor by virtue of any
present or future law exempting the Property, or any part of the proceeds
arising from any sale

24

--------------------------------------------------------------------------------



thereof, from attachment, levy or sale on execution, or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment,

          (ii) unless specifically required herein, all notices of default, or
Mortgagee’s actual exercise of any option or remedy under the Loan Documents, or
otherwise, and

                    (iii) any right to have the Property marshalled.

                    Section 7.23. Discontinuance of Proceedings.

                    If Mortgagee shall have proceeded to enforce any right under
any Loan Document and such proceedings shall have been discontinued or abandoned
for any reason, then except as may be provided in any written agreement between
Mortgagor and Mortgagee providing for the discontinuance or abandonment of such
proceedings, Mortgagor and Mortgagee shall be restored to their former positions
and the rights, remedies and powers of Mortgagee shall continue as if no such
proceedings had been instituted.

                    Section 7.24. Mortgagee’s Actions.

                    Mortgagee may, at any time without notice to any Person and
without consideration, do or refrain from doing any or all of the following
actions, and neither Mortgagor, any Guarantor, any endorser, co-maker, surety or
guarantor of the Obligations, nor any other Person (hereinafter in this Section
collectively referred to as the “Obligor”) now or hereafter liable for the
payment and performance of the Obligations shall be relieved from the payment
and performance thereof, unless specifically released in writing by Mortgagee:
(a) renew, extend or modify the terms of the Note, this Mortgage, the Guaranty
and the other Loan Documents, or any of them; (b) forbear or extend the time for
the payment or performance of any or all of the Obligations; (c) apply payments
by any Obligor to the reduction of the unpaid Obligations in such manner, in
such amounts, and at such times and in such order and priority as Mortgagee may
see fit; (d) release any Obligor; (e) substitute or release in whole or in part
the Property or any other collateral or any portion thereof now or hereafter
held as security for the Obligations without affecting, disturbing or impairing
in any manner whatsoever the validity and priority of the lien of this Mortgage
upon the Property which is not released or substituted, or the validity and
priority of any security interest of Mortgagee in such other collateral which is
not released or substituted; (f) subordinate the lien of this Mortgage or the
lien of any other security interest in any other collateral now or hereafter
held as security for the Obligations; (g) join in the execution of a plat or
replat of the Land (provided, however, notwithstanding the foregoing, Mortgagee
will join in such plat or replat of the Land so long as such plat or replat is
acceptable to Mortgagee); (h) join in and consent to the filing of a declaration
of condominium or declaration of restrictive covenants regarding all or any part
of the Land; (i) consent to the granting of any easement on the Land; and (j)
generally deal with any obligor or any other party as Mortgagee may see fit.

25

--------------------------------------------------------------------------------



                    Section 7.25. Other Remedies.

                    Mortgagee shall have the right from time to time to protect,
exercise and enforce any legal or equitable remedy against Mortgagor provided
under the Loan Documents or by applicable Laws.

ARTICLE VIII
[RESERVED]

ARTICLE IX
MISCELLANEOUS

                    Section 9.1. Rights, Powers and Remedies Cumulative.

                    Each right, power and remedy of Mortgagee as provided for in
this Mortgage, or in any of the other Loan Documents or now or hereafter
existing by Law, shall be cumulative and concurrent and shall be in addition to
every other right, power or remedy provided for in this Mortgage, or in any of
the other Loan Documents or now or hereafter existing by Law, and the exercise
or beginning of the exercise by Mortgagee of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by
Mortgagee of any or all such other rights, powers or remedies.

                    Section 9.2. No Waiver by Mortgagee.

                    No course of dealing or conduct by or among Mortgagee and
Mortgagor shall be effective to amend, modify or change any provisions of this
Mortgage or the other Loan Documents. No failure or delay by Mortgagee to insist
upon the strict performance of any term, covenant or agreement of this Mortgage
or of any of the other Loan Documents, or to exercise any right, power or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
covenant or agreement or of any such breach, or preclude Mortgagee from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any of the Obligations, Mortgagee shall
not be deemed to waive the right either to require prompt payment when due of
all other Obligations, or to declare an Event of Default for failure to make
prompt payment of any such other Obligations. Neither Mortgagor nor any other
Person now or hereafter obligated for the payment of the whole or any part of
the Obligations shall be relieved of such liability by reason of (a) the failure
of Mortgagee to comply with any request of Mortgagor or of any other Person to
take action to foreclose this Mortgage or otherwise enforce any of the
provisions of this Mortgage, or (b) any agreement or stipulation between any
subsequent owner or owners of the Property and Mortgagee, or (c) Mortgagee’s
extending the time of payment or modifying the terms of this Mortgage or any of
the other Loan Documents without first having obtained the consent of Mortgagor
or such other Person. Regardless of consideration, and without the necessity for
any notice to or consent by the holder of any subordinate Lien on the Property,
Mortgagee may release any Person at any time liable for any of the Obligations
or any part of the security for the Obligations and may extend the time of
payment or otherwise modify the terms of this Mortgage or any of the other Loan
Documents

26

--------------------------------------------------------------------------------



without in any way impairing or affecting the Lien of this Mortgage or the
priority of this Mortgage over any subordinate Lien. The holder of any
subordinate Lien shall have no right to terminate any Lease regardless of
whether or not such Lease is subordinate to this Mortgage. Mortgagee may resort
to the security or collateral described in this Mortgage or any of the other
Loan Documents in such order and manner as Mortgagee may elect in its sole
discretion.

                    Section 9.3. Waivers and Agreements Regarding Remedies.

                    To the full extent Mortgagor may do so, Mortgagor hereby
voluntarily and knowingly:

 

 

 

          (a) waives any rights to reinstatement and redemption and the benefits
of all present and future valuation, appraisement, homestead, exemption, stay,
extension or redemption, right to notice of election to accelerate the
Obligations, and moratorium laws under any state or federal law;

 

 

 

          (b) waives all rights to a marshaling of the assets of Mortgagor,
including the Property, or to a sale in the inverse order of alienation in the
event of a foreclosure of the Property, and agrees not to assert any right under
any Law pertaining to the marshaling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Mortgagee under the terms of this Mortgage to a sale of the Property without any
prior or different resort for collection, or the right of Mortgagee to the
payment of the Obligations out of the proceeds of sale of the Property in
preference to every other claimant whatsoever;

 

 

 

          (c) waives any right to bring or utilize any defense, counterclaim or
setoff, other than one which denies the existence or sufficiency of the facts
upon which any foreclosure action is grounded. If any defense, counterclaim or
setoff, other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and

 

 

 

          (d) waives and relinquishes any and all rights and remedies which
Mortgagor may have or be able to assert by reason of the provisions of any Laws
pertaining to the rights and remedies of sureties.

                    Section 9.4. Successors and Assigns.

                    All of the grants, covenants, terms, provisions and
conditions of this Mortgage shall run with the Land and shall apply to and bind
the successors and assigns of Mortgagor (including any permitted subsequent
owner of the Property), and inure to the benefit of Mortgagee, its successors
and assigns.

27

--------------------------------------------------------------------------------



                    Section 9.5. No Warranty by Mortgagee.

                    By inspecting the Property or by accepting or approving
anything required to be observed, performed or fulfilled by Mortgagor or to be
given to Mortgagee pursuant to this Mortgage or any of the other Loan Documents,
Mortgagee shall not be deemed to have warranted or represented the condition,
sufficiency, legality, effectiveness or legal effect of the same, and such
acceptance or approval shall not constitute any warranty or representation with
respect thereto by Mortgagee.

                    Section 9.6. Amendments.

                    This Mortgage may not be modified or amended except by an
agreement in writing, signed by the party against whom enforcement of the change
is sought.

                    Section 9.7. Severability.

                    In the event any one or more of the provisions of this
Mortgage or any of the other Loan Documents shall for any reason be held to be
invalid, illegal or unenforceable, in whole or in part or in any other respect,
or in the event any one or more of the provisions of the Loan Documents operates
or would prospectively operate to invalidate this Mortgage or any of the other
Loan Documents, then and in either of those events, at the option of Mortgagee,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining Obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.

                    Section 9.8. Notices.

                    All Notices required or which any party desires to give
hereunder or under any other Loan Document shall be in writing and, unless
otherwise specifically provided in such other Loan Document, shall be deemed
sufficiently given or furnished if delivered by personal delivery, by nationally
recognized overnight courier service or by certified United States mail, postage
prepaid, addressed to the party to whom directed at the applicable address
specified in the Preamble to this Mortgage (unless changed by similar notice in
writing given by the particular party whose address is to be changed) or by
facsimile. Any Notice shall be deemed to have been given either at the time of
personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided that service of a Notice required by
any applicable statute shall be considered complete when the requirements of
that statute are met. Notwithstanding the foregoing, no notice of change of
address shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Mortgage or in any other Loan Document or to require giving of notice or
demand to or upon any Person in any situation or for any reason.

                    Section 9.9. Joint and Several Liability.

                    If Mortgagor consists of two (2) or more Persons, the term
“Mortgagor” shall also refer to all Persons signing this Mortgage as Mortgagor,
and to each of them, and all of them are

28

--------------------------------------------------------------------------------



jointly and severally bound, obligated and liable hereunder. Mortgagee may
release, compromise, modify or settle with any of Mortgagor, in whole or in
part, without impairing, lessening or affecting the obligations and liabilities
of the others of Mortgagor hereunder or under the Note. Any of the acts
mentioned aforesaid may be done without the approval or consent of, or notice
to, any of Mortgagor.

                    Section 9.10. Rules of Construction.

                    The words “hereof”, “herein”, “hereunder”, “hereto”, and
other words of similar import refer to this Mortgage in its entirety. The terms
“agree” and “agreements” mean and include “covenant” and “covenants”. The words
“include” and “including” shall be interpreted as if followed by the words
“without limitation”. The headings of this Mortgage are for convenience of
reference only and shall not be considered a part hereof and are not in any way
intended to define, limit or enlarge the terms hereof. All references (a) made
in the neuter, masculine or feminine gender shall be deemed to have been made in
all such genders, (b) made in the singular or plural number shall be deemed to
have been made, respectively, in the plural or singular number as well, (c) to
the Loan Documents are to the same as extended, amended, restated, supplemented
or otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this
Mortgage unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Mortgage shall have the meaning ascribed to that term in the
Uniform Commercial Code of the State. If a term is defined in Article 9 of the
Uniform Commercial Code of the State differently than in another Article of the
Uniform Commercial Code of the State, the term shall have the meaning specified
in Article 9.

                    Section 9.11. Governing Law.

                    This Mortgage shall be construed, governed and enforced in
accordance with the Laws in effect from time to time in the State (without
regard to its conflict of law principles).

                    Section 9.12. Entire Agreement.

                    The Loan Documents constitute the entire understanding and
agreement between Mortgagor and Mortgagee with respect to the transactions
arising in connection with the Loan, and supersede all prior written or oral
understandings and agreements between Mortgagor and Mortgagee with respect to
the matters addressed in the Loan Documents. In particular, and without
limitation, the terms of any commitment by Mortgagee to make the Loan are merged
into the Loan Documents. Except as incorporated in writing into the Loan
Documents, there are no representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in the Loan Documents.

                    Section 9.13. Maximum Indebtedness.

                    Notwithstanding anything contained herein to the contrary,
the maximum amount of principal indebtedness secured by this Mortgage at
execution or which under any contingency may become secured hereby at any time
is $9,360,000 plus all amounts extended by Mortgagee,

29

--------------------------------------------------------------------------------



after default by Mortgagor hereunder, to enforce, defend and/or maintain the
lien of this Mortgage or to protect the Property, or the value thereof,
including without limitation, all amounts in respect of insurance premiums,
legal fees and all real estate taxes, charges or assessments imposed by law upon
the Property, or any other amount, cost or charge to which Mortgagee may become
subrogated upon payment as a result of Mortgagor’s failure to pay as required by
the terms of the Mortgage plus all accrued but unpaid interest on the
obligations secured hereby.

                    Section 9.14. Lost Note.

                    Upon receipt of an affidavit of an officer of Mortgagee as
to the loss, theft, destruction or mutilation of the Note or any other security
document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of the Note or other
security document, Mortgagor will issue, in lieu thereof, a replacement note or
other security document in the same principal amount thereof and otherwise of
like tenor.

                    Section 9.15. Right of Setoff.

                    Mortgagor hereby grants to Mortgagee, a continuing lien,
security interest and right of setoff as security for all liabilities and
obligations to Mortgagee whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Mortgagee or any entity under the
control of Bank of America Corporation and its successors and/or assigns or in
transit to any of them. At any time, without demand or notice (any such notice
being expressly waived by Mortgagor), Mortgagee may setoff the same or any part
thereof and apply the same to any liability or obligation of Mortgagor even
though unmatured and regardless of the adequacy of any other collateral security
for the Loan. ANY AND ALL RIGHTS TO REQUIRE MORTGAGEE TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF MORTGAGOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

                    Section 9.16. Waiver of Jury Trial.

                    MORTGAGOR AND MORTGAGEE HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF MORTGAGEE RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS EVIDENCING
AND/OR SECURING THE LOAN, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY

30

--------------------------------------------------------------------------------



OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
PROHIBITED BY LAW, MORTGAGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. MORTGAGOR
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF MORTGAGEE HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT MORTGAGEE WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR MORTGAGEE TO ACCEPT THIS MORTGAGE AND MAKE THE LOAN.

                    Section 9.17. Choice of Law.

                    MORTGAGOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON MORTGAGOR BY MAIL AT THE ADDRESS SET FORTH IN THIS MORTGAGE.
MORTGAGOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT FORUM.

                    Section 9.18. Time of Essence.

                    It is specifically agreed that time is of the essence as to
all matters provided for in this Mortgage.

                    Section 9.19. Survival of Warranties and Covenants.

                    The warranties, representations, covenants and agreements
set forth in this Mortgage shall survive the making of the Loan and the
execution and delivery of the Note, and shall continue in full force and effect
until all of the Obligations shall have been paid and performed in full.

                    Section 9.20. Forum.

                    Mortgagor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property with respect to the
Loan and this Mortgage to the jurisdiction of any state court or any United
States federal court sitting in the State specified in the governing law section
of this Mortgage and to the jurisdiction of any state court or any United States
federal court sitting in the state in which any of the Property is located.
Mortgagor hereby irrevocably waives, to the fullest extent permitted by Law, any
objection that Mortgagor may now or hereafter have to the laying of venue in any
such court and any claim that any such court is an inconvenient forum. Nothing
herein shall affect the right of Mortgagee to serve process in any

31

--------------------------------------------------------------------------------



manner permitted by Law or limit the right of Mortgagee to bring proceedings
against Mortgagor in any other court or jurisdiction.

[Remainder of page intentionally left blank]

32

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be
executed under seal as of the date first written above.

 

 

 

 

 

 

MORTGAGOR:

 

 

 

 

 

 

RD SMITHTOWN LLC, a New York limited
liability company

 

 

 

 

 

 

By:

Acadia Realty Limited Partnership, its
managing member

 

 

 

 

 

 

 

By:

Acadia Realty Trust, its general
partner

 

 

 

 

 

 

 

 

By 

/s/ Robert Masters

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Robert Masters

 

 

 

 

Senior Vice President


--------------------------------------------------------------------------------




 

 

 

STATE OF NEW YORK

)

 

 

:

ss.:

COUNTY OF WESTCHESTER

)

 

                    On the 28th day of June in the year 2011, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

/s/ Debra Leibler-Jones

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 


 

 

My Commission Expires:

 

 

 

4/20/14

 

--------------------------------------------------------------------------------

 

 

 

Debra Leibler-Jones

 

Notary Public – State of New York

 

No. 01LE6005994

 

Qualified in Dutchess County

 

Comm. Exp. 04/20/2014

 


--------------------------------------------------------------------------------



EXHIBIT A

Legal Description

PARCEL A-1:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point on the south side of Main Street, distant 590 feet easterly
from the corner formed by the intersection of the southerly side of Main Street
with the easterly side of Lawrence Avenue, being the point of intersection of
the southerly side of Main Street and the center line of Miller Place;

RUNNING THENCE along the southerly side of Main Street north 72 degrees 28
minutes 50 seconds east 93.95 feet;

THENCE still along the southerly side of Main Street north 77 degrees 55 minutes
30 seconds east 96.05 feet to the land now or formerly of Evelyn W. Miller;

THENCE along the land now or formerly of Evelyn W. Miller south 17 degrees 31
minutes 10 seconds east 147.9 feet to the center line of a road;

THENCE along the center line of said road and the extension thereof westerly,
north 86 degrees 39 minutes 30 seconds west 202.87 feet to a point in the center
line of Miller Place;

THENCE along the center line of Miller Place north 17 degrees 31 minutes 10
seconds west 84.76 feet to the southerly side of Main Street at the point or
place of BEGINNING.

PARCEL A-2:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point formed by the intersection of the southerly side of Main
Street with the easterly side of Lawrence Avenue;

RUNNING THENCE easterly along the southerly side of Main Street north 72 degrees
28 minutes 50 seconds east 228.66 feet to a point;

THENCE south 17 degrees 31 minutes 10 seconds east 373.78 feet along other land
of Smithtown Center, Inc. to land of the Union Free School District No. 1;

THENCE south 72 degrees 28 minutes 50 seconds west 371.10 feet along said land
of the Union Free School District No. 1 to a point on the easterly side of
Lawrence Avenue;

--------------------------------------------------------------------------------



THENCE north 3 degrees 20 minutes 30 seconds east 400 feet along the easterly
side of Lawrence Avenue to the point or place of BEGINNING.

PARCEL A-3:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point on the south side of Main Street distant 228.66 feet
easterly as measured along the south side of Main Street from the corner formed
by the intersection of the south side of Main Street with the east side of
Lawrence Avenue from said point of beginning;

RUNNING THENCE north 72 degrees 28 minutes 50 seconds east along the south side
of Main Street 361.34 feet to the center line of Miller Place;

THENCE along the center line of Miller Place the following two courses and
distances:

 

 

 

South 17 degrees 31 minutes 10 seconds east 175.16 feet; and

 

South 3 degrees 20 minutes 30 seconds west 221.82 feet;

THENCE north 87 degrees 14 minutes 55 seconds west a distance of 25 feet to a
point in the westerly line of Miller Place;

THENCE south 72 degrees 28 minutes 50 seconds west along land of Union Free
School District No. 1, 258.90 feet to land of Smithtown Center Inc.;

THENCE along last-mentioned land north 17 degrees 31 minutes 10 seconds west
along last-mentioned land 373.78 feet to the point or place of BEGINNING.

PARCEL B:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

COMMENCING at a point on the southerly side of Main Street, distant 590 feet
easterly from the corner formed by the intersection of the easterly side of
Lawrence Avenue with the southerly side of Main Street;

RUNNING THENCE south 17 degrees 31 minutes 10 seconds east 84.76 feet to the
point of beginning;

THENCE from said point of beginning south 86 degrees 39 minutes 30 seconds east
202.87 feet to land of Evelyn W. Miller;

2

--------------------------------------------------------------------------------



THENCE along said land the following four courses and distances:

 

 

 

South 17 degrees 31 minutes 10 seconds east 152.10 feet;

 

South 72 degrees 28 minutes 50 seconds west 67.96 feet;

 

South 4 degrees 45 minutes 20 seconds east 338.82 feet;

 

North 87 degrees 50 minutes 20 seconds west 230 feet to land of Union Free
School District No. 1;

THENCE along said land north 2 degrees 09 minutes 40 seconds east 200 feet;

THENCE south 87 degrees 14 minutes 55 seconds east 25 feet;

THENCE north 3 degrees 20 minutes 30 seconds east 221.82 feet;

THENCE north 17 degrees 31 minutes 10 seconds west 90.40 feet to the point or
place of BEGINNING.

BLANKET DESCRIPTION

FOR INFORMATION MAY BE USED FOR CONVEYANCING:

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Smithtown Branch, Town of Smithtown, County of Suffolk and State of New York,
bounded and described as follows:

BEGINNING at a point formed by the intersection of the southerly side of Main
Street with the easterly side of Lawrence Avenue;

RUNNING THENCE easterly along the southerly side of Main Street, north 72
degrees 28 minutes 50 seconds east, 683.95 feet to a point;

THENCE still along the southerly side of Main Street, north 77 degrees 55
minutes 30 seconds east, 96.05 feet; and

THENCE south 17 degrees 31 minutes 10 seconds east, 300.00 feet;

THENCE south 72 degrees 28 minutes 50 seconds west, 67.96 feet;

THENCE south 4 degrees 45 minutes 20 seconds east, 338.82 feet;

THENCE north 87 degrees 50 minutes 20 seconds west, 230.00 feet;

THENCE north 2 degrees 9 minutes 40 seconds east, 200.00 feet;

THENCE south 72 degrees 28 minutes 50 seconds west, 630.00 feet to the easterly
side of Lawrence Avenue;

3

--------------------------------------------------------------------------------



THENCE along the easterly side of Lawrence Avenue, north 3 degrees 20 minutes 30
seconds east, 400.00 feet to the point or place of BEGINNING.

4

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE I

DEFINITIONS

 

1

 

 

 

 

 

 

ARTICLE II

GRANTING CLAUSES; CONDITION OF GRANT

 

7

 

Section 2.1.

Conveyances and Security Interests

 

7

 

Section 2.2.

Notice and Effect

 

8

 

Section 2.3.

Absolute Assignment of Leases and Rents

 

8

 

Section 2.4.

Security Agreement, Fixture Filing and Financing Statement

 

8

 

Section 2.5.

Release of Mortgage and Termination of Assignments and

 

 

 

 

Financing Statements

 

9

 

 

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

9

 

Section 3.1.

Title to Real Property

 

9

 

Section 3.2.

Title to Other Property

 

9

 

Section 3.3.

Property Assessments

 

9

 

Section 3.4.

Independence of the Real Property

 

10

 

Section 3.5.

Existing Improvements

 

10

 

Section 3.6.

Leases and Tenants

 

10

 

Section 3.7.

Usury

 

10

 

Section 3.8.

No Liens

 

10

 

Section 3.9.

Applicable Laws

 

11

 

Section 3.10.

Specific Clause

 

11

 

 

 

 

 

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

11

 

Section 4.1.

Obligations

 

11

 

Section 4.2.

Property Assessments; Documentary Taxes

 

11

 

Section 4.3.

Permitted Contests

 

12

 

Section 4.4.

Compliance with Laws

 

12

 

Section 4.5.

Maintenance and Repair of the Property

 

12

 

Section 4.6.

Additions to Security

 

12

 

Section 4.7.

Subrogation

 

13

 

Section 4.8.

Leases

 

13

 

Section 4.9.

Insurance

 

13

 

Section 4.10.

Insurance/Condemnation Proceeds

 

14

 

Section 4.11.

Mortgagee’s Right to Cause Performance of Covenants

 

14

 

Section 4.12.

Maintain Lien

 

14

 

Section 4.13.

Trust Fund

 

14

 

Section 4.14.

Responsible Property Transfer Law

 

14

 

Section 4.15.

Mortgagee’s Right to Inspect and Enter

 

15

 

 

 

 

 

 

ARTICLE V

NEGATIVE COVENANTS

 

15

 

Section 5.1.

Encumbrances

 

15

 

i

--------------------------------------------------------------------------------




 

 

 

 

 

Section 5.2.

Transfer of the Property

 

15

 

Section 5.3.

Removal, Demolition or Alteration of Accessories and

 

 

 

 

Improvements

 

16

 

Section 5.4.

Additional Improvements

 

16

 

Section 5.5.

Restrictive Covenants, Zoning, etc

 

16

 

 

 

 

 

 

ARTICLE VI

EVENTS OF DEFAULT

 

17

 

Section 6.1.

Payment Obligations

 

17

 

Section 6.2.

Transfers

 

17

 

Section 6.3.

Other Obligations

 

17

 

Section 6.4.

Event of Default Under Other Loan Documents

 

17

 

Section 6.5.

Change in Zoning or Public Restriction

 

17

 

Section 6.6.

Default under Leases

 

18

 

Section 6.7.

Default Under Other Lien Documents

 

18

 

Section 6.8.

Execution; Attachment

 

18

 

 

 

 

 

 

ARTICLE VII

RIGHTS AND REMEDIES

 

18

 

Section 7.1.

Acceleration

 

18

 

Section 7.2.

Foreclosure; Judicial Foreclosure

 

18

 

Section 7.3.

Remedies under the Loan Agreement

 

20

 

Section 7.4.

Possession of Property Not Required

 

20

 

Section 7.5.

Mortgages of Conveyance and Transfer

 

20

 

Section 7.6.

Recitals

 

20

 

Section 7.7.

Divestiture of Title; Bar

 

20

 

Section 7.8.

Receipt of Purchase Money Sufficient Discharge

 

21

 

Section 7.9.

Purchase by Mortgagee

 

21

 

Section 7.10.

Sale of Portion of Mortgaged Property

 

21

 

Section 7.11.

Judicial Action

 

21

 

Section 7.12.

Collection of Rents

 

21

 

Section 7.13.

Taking Possession or Control of the Property

 

22

 

Section 7.14.

Construction and Management of the Property

 

22

 

Section 7.15.

Uniform Commercial Code

 

23

 

Section 7.16.

Application of Proceeds

 

23

 

Section 7.17.

Remedies Cumulative and Concurrent

 

23

 

Section 7.18.

Waiver, Delay or Omission

 

24

 

Section 7.19.

Credit of Mortgagee

 

24

 

Section 7.20.

Sale

 

24

 

Section 7.21.

Proofs of Claim

 

24

 

Section 7.22.

Waiver of Redemption, Notice, Marshalling, Etc

 

24

 

Section 7.23.

Discontinuance of Proceedings

 

25

 

Section 7.24.

Mortgagee’s Actions

 

25

 

Section 7.25.

Other Remedies

 

26

 

ii

--------------------------------------------------------------------------------




 

 

 

 

 

ARTICLE VIII

[RESERVED]

 

26

 

 

 

 

 

 

ARTICLE IX

MISCELLANEOUS

 

26

 

Section 9.1.

Rights, Powers and Remedies Cumulative

 

26

 

Section 9.2.

No Waiver by Mortgagee

 

26

 

Section 9.3.

Waivers and Agreements Regarding Remedies

 

27

 

Section 9.4.

Successors and Assigns

 

27

 

Section 9.5.

No Warranty by Mortgagee

 

28

 

Section 9.6.

Amendments

 

28

 

Section 9.7.

Severability

 

28

 

Section 9.8.

Notices

 

28

 

Section 9.9.

Joint and Several Liability

 

28

 

Section 9.10.

Rules of Construction

 

29

 

Section 9.11.

Governing Law

 

29

 

Section 9.12.

Entire Agreement

 

29

 

Section 9.13.

Maximum Indebtedness

 

29

 

Section 9.14.

Lost Note

 

30

 

Section 9.15.

Right of Setoff

 

30

 

Section 9.16.

Waiver of Jury Trial

 

30

 

Section 9.17.

Choice of Law

 

31

 

Section 9.18.

Time of Essence

 

31

 

Section 9.19.

Survival of Warranties and Covenants

 

31

 

Section 9.20.

Forum

 

31

 

iii

--------------------------------------------------------------------------------



NOTE

 

 

$139,203.73

As of June 30, 2011

                    FOR VALUE RECEIVED, the undersigned, RD SMITHTOWN LLC, a
Delaware limited liabiltiy company (“Maker”), promises to pay to the order of
BANK OF AMERICA, N.A. (“Lender”), at its office located at One Bryant Park, 35th
Floor, New York, New York 10036, or at such other place as may be designated in
writing by Lender, the principal sum of One Hundred Thirty-Nine Thousand Two
Hundred Three and 73/100 Dollars ($139,203.73), in lawful money of the United
States of America, with interest thereon to be computed from the date hereof at
a rate of six percent (6%) per annum.

                    IT IS HEREBY EXPRESSLY AGREED, that the said principal sum
secured by this Note shall become due at the option of the holder thereof ON
DEMAND; also, that all of the covenants, conditions and agreements contained in
the mortgage securing this Note are hereby made part of this instrument.

                    Presentment for payment, notice of dishonor, protest and
notice of protest are hereby waived.

                    This Note is secured by that certain Mortgage dated of even
date herewith (the “Mortgage”), given by Maker, as mortgagor, to Lender, as
mortgagee, on property situated in the State of New York, County of New York as
more particularly described therein.

                    This Note may not be changed or terminated orally.

                    Maker (and the undersigned representative of Maker, if any)
represents that Maker has full power, authority and legal right to execute and
deliver this Note and the Mortgage and that this Note and the Mortgage
constitute valid and binding obligations of Maker.

                    This Note is secured by, among other things, a Mortgage and
Security Agreement dated as of the date hereof from Maker to Lender, which
specifies various defaults upon the happening of which all sums owing on this
Note may be declared immediately due and payable.

                    This Note shall be governed and construed in accordance with
the laws of the State of New York and the applicable laws of the United States
of America.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------



                    Maker has duly executed this Note as of the day and year
first above written.

 

 

 

 

MAKER:

RD SMITHTOWN LLC, a New York limited liability company

 

 

 

 

By 

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters
Senior Vice President

 

 

 

Location of Premises:

Address of Maker:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Village Commons Shopping Center
Town of Smithtown, New York

c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260,
White Plains, New York 10605


--------------------------------------------------------------------------------



NOTE

 

 

$9,360,000

June 30, 2011

                    FOR VALUE RECEIVED, RD SMITHTOWN LLC, a New York limited
liability company (“Borrower”), hereby promises to pay to the order of Bank of
America, N.A., a national banking association (together with any and all of its
successors and assigns and/or any other holder of this Note, “Lender”), without
offset, in immediately available funds in lawful money of the United States of
America, at One Bryant Park, 35th Floor, New York, New York 10036, the principal
sum of Nine Million Three Hundred Sixty Thousand and No/100 Dollars ($9,360,000)
(or the unpaid balance of all principal advanced against this Note, if that
amount is less), together with interest on the unpaid principal balance of this
Note from day to day outstanding as hereinafter provided.

                    Section 1. Payment Schedule and Maturity Date. The principal
of this Note shall be due and payable in installments equal to the amount for
the applicable month (by specific calendar months) set forth on Exhibit A (each
such monthly amount, a “Monthly Principal Amount”) on August 1, 2011 and on the
first day of each succeeding month thereafter until this Note shall have been
fully paid and satisfied; and accrued unpaid interest on this Note shall be due
and payable on August 1, 2011 and on the first day of each succeeding month
thereafter until all principal and accrued interest owing on this Note shall
have been fully paid and satisfied; provided, that on June 30, 2018 (the
“Maturity Date”), the final maturity of this Note, the entire principal balance
of this Note then unpaid and all accrued interest then unpaid shall be finally
due and payable.

                    Section 2. Security; Loan Documents. The security for this
Note includes the mortgages described in, and consolidated and modified by, a
Mortgage Consolidation and Modification Agreement (as the same may from time to
time be amended, restated, modified or supplemented, the “Mortgage”) of even
date herewith between Borrower and Lender, conveying and encumbering certain
real and personal property more particularly described therein (the “Property”).
This Note, the Mortgage, the Loan Agreement between Borrower and Lender of even
date herewith (as the same may from time to time be amended, restated, modified
or supplemented, the “Loan Agreement”) and all other documents now or hereafter
securing, guaranteeing or executed in connection with the loan evidenced by this
Note (the “Loan”), as the same may from time to time be amended, restated,
modified or supplemented, are herein sometimes called individually a “Loan
Document” and together the “Loan Documents”. This note is the “Replacement Note”
referred to in that certain Note Consolidation and Modification Agreement dated
as of the date hereof between Borrower and Lender.

                    Section 3. Interest Rates.

                    3.1. The Principal Debt from day to day outstanding which is
not past due shall bear interest at a rate per annum equal to the following
(computed as provided in Section 3.4 hereof) as applicable:

                    (a) On Base Rate Principal, on any day, the Base Rate; and

--------------------------------------------------------------------------------



                    (b) On LIBOR Rate Principal, for the applicable Interest
Period, the applicable LIBOR Rate.

                    3.2. Interest Rate Elections.

                    (a) Subject to the conditions and limitations in this Note,
Borrower may by written notice to Lender in the form specified by Lender (a
“Rate Election Notice”):

 

 

 

          (i) Elect, for a new advance of funds, that such Principal Debt will
be LIBOR Rate Principal or, if no Swap Transaction (as defined in the Loan
Agreement) is in effect, Base Rate Principal;

 

 

 

           (ii) Elect to convert, on a LIBOR Business Day, all or part of Base
Rate Principal into LIBOR Rate Principal;

 

 

 

          (iii) Elect to convert, on the last day of the Interest Period
applicable thereto, all or part of any LIBOR Rate Principal into Base Rate
Principal but only with the consent of Lender; or

 

 

 

          (iv) Elect to continue, commencing on the last day of the Interest
Period applicable thereto, any LIBOR Rate Principal.

                    If, for any reason, an effective election is not made in
accordance with the terms and conditions of this Note for any principal advance
or for any LIBOR Rate Principal for which the corresponding Interest Period is
expiring, or to convert Base Rate Principal to LIBOR Rate Principal, then the
sums in question will be continued for a one month Interest Period until an
effective LIBOR Rate Election is thereafter made for such sums.

                    (b) Each Rate Election Notice must be received by Lender not
later than 10:00 a.m. on the applicable date as follows:

 

 

 

          (i) With respect to an advance of or conversion to Base Rate
Principal, one (1) Business Day prior to the proposed date of advance or
conversion; and

 

 

 

          (ii) With respect to an advance of, conversion to or continuation of
LIBOR Rate Principal, three (3) LIBOR Business Days prior to the proposed date
of advance, conversion or continuation.

                    Unless otherwise specified herein, no conversion from LIBOR
Rate Principal may be made other than at the end of the corresponding Interest
Period. Each Rate Election Notice shall stipulate: (A) the amount of the advance
or of the Principal Debt to be converted or continued; (B) the nature of the
proposed advance, conversion or continuation, which shall be either Base Rate
Principal, LIBOR Rate Principal or a combination thereof, and in the case of a
conversion or continuation, the nature of the Principal Debt to be converted or
continued; and (C) in the case of LIBOR Rate Principal, the proposed
commencement date and duration of the Interest Period. All such notices shall be
irrevocable once given, and shall be deemed to have been given only when
actually received by Lender in writing in a form specified by Lender.

2

--------------------------------------------------------------------------------



                    3.3. General Conditions Precedent to LIBOR Rate Election. In
addition to any other conditions herein, a LIBOR Rate Election shall not be
permitted if:

 

 

 

          (a) An Event of Default has occurred and has not been waived by Lender
or a Potential Default has occurred and is continuing; or

 

 

 

          (b) After giving effect to the requested LIBOR Rate Election, the sum
of all LIBOR Rate Principal plus all Base Rate Principal would exceed the
principal face amount of this Note; or

 

 

 

          (c) The requested LIBOR Rate Election would cause more than one (1)
LIBOR Rate Election by Borrower to be in effect at any one time; or

 

 

 

          (d) The amount of LIBOR Rate Principal requested in the LIBOR Rate
Election is other than (x) the full Principal Debt or (y) $1,000,000 a larger
integral multiple of $100,000; or

 

 

 

          (e) The requested interest period does not conform to the definition
of Interest Period herein; or

 

 

 

          (f) Any of the circumstances referred to in Section 3.5 hereof shall
apply with respect to the requested LIBOR Rate Election or the requested LIBOR
Rate Principal.

                    3.4. Computations and Determinations. All interest shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed. Lender shall determine each interest rate applicable to the
Principal Debt in accordance with this Note and its determination thereof shall
be conclusive in the absence of manifest error. The books and records of Lender
shall be conclusive evidence, in the absence of manifest error, of all sums
owing to Lender from time to time under this Note, but the failure to record any
such information shall not limit or affect the obligations of Borrower under the
Loan Documents.

                    3.5. BBA LIBOR Daily Floating Rate. Notwithstanding the
foregoing, (x) at any time when there is no Swap Transaction (as defined in the
Loan Agreement) in effect with respect to the Principal Debt, at Lender’s
election upon the expiration of the next Interest Period, and (y) at such times
as Borrower may elect, in a Rate Election Notice subject to the approval of
Lender, at Lender’s election upon the expiration of the next Interest Period,
the unpaid principal balance of this Note from day to day outstanding which is
not past due, shall bear interest at a fluctuating rate of interest per annum
(the “Floating Rate”) equal to the BBA LIBOR Daily Floating Rate (as hereinafter
defined) for that day plus one hundred forty (140) basis points per annum.

                    3.6. Unavailability of Rate. Lender may notify Borrower if,
with respect to any LIBOR Rate Election, or any LIBOR Rate Principal outstanding
hereunder, the London Interbank Offered Rate, or BBA LIBOR Daily Floating Rate,
is not available, or if Lender determines that no adequate basis exists for
determining the LIBOR Rate (or BBA LIBOR Daily Floating Rate) or that the LIBOR
Rate (or BBA LIBOR Daily Floating Rate) will not adequately and fairly reflect
the cost to Lender of funding or maintaining the applicable LIBOR Rate Principal
for such Interest Period, or that any applicable Law, or any request or
directive

3

--------------------------------------------------------------------------------



(whether or not having the force of law) of any Tribunal, or compliance
therewith by Lender, prohibits or restricts or makes impossible the making or
maintaining of such LIBOR Rate Election or LIBOR Rate Principal or the charging
of interest on such LIBOR Rate Principal. If Lender so notifies Borrower, then
until Lender notifies Borrower that the circumstances giving rise to such
suspension no longer exist, (a) the obligation of Lender to permit such LIBOR
Rate Election (or BBA LIBOR Daily Floating Rate) shall be suspended and (b) all
existing affected portions of the Principal Debt shall automatically become Base
Rate Principal, either (i) on the last day of the corresponding Interest Period
(if Lender determines that it may lawfully continue to fund and maintain the
affected LIBOR Rate Principal to such day), if any; or (ii) immediately (with
respect to the BBA LIBOR Daily Floating Rate or if Lender determines that it may
not lawfully continue to fund and maintain the affected LIBOR Rate Principal to
such day) and in such case Borrower shall pay to Lender the Consequential Loss,
if any, pursuant to Section 4 hereof.

                    3.7. Increased Cost and Reduced Return. If at any time after
the date hereof, Lender (which shall include, for purposes of this Section 3.6,
any corporation controlling Lender) determines that the adoption or modification
of any applicable Law regarding taxation, Lender’s required levels of reserves,
deposits, insurance or capital (including any allocation of capital requirements
or conditions), or similar requirements, or any interpretation or administration
thereof by any Tribunal or compliance by Lender with any of such requirements,
has or would have the effect of (a) increasing Lender’s costs related to the
Indebtedness, or (b) reducing the yield or rate of return of Lender on the
Indebtedness, to a level below that which Lender could have achieved but for the
adoption or modification of any such requirements, Borrower shall, within
fifteen (15) days of any request by Lender, pay to Lender such additional
amounts as (in Lender’s sole judgment, after good faith and reasonable
computation) will compensate Lender for such increase in costs or reduction in
yield or rate of return of Lender. No failure by Lender to immediately demand
payment of any additional amounts payable hereunder shall constitute a waiver of
Lender’s right to demand payment of any such amounts at any subsequent time.
Nothing herein contained shall be construed or shall so operate as to require
Borrower to pay any interest, fees, costs or charges greater than is permitted
by applicable Law.

                    3.8. Default Rate. After the occurrence of a Default
(including the expiration of any applicable cure period), Lender, in Lender’s
sole discretion and without notice or demand, may raise the rate of interest
accruing on the outstanding principal balance of this Note by three hundred
(300) basis points above the rate of interest otherwise applicable (“Default
Rate”), independent of whether Lender elects to accelerate the outstanding
principal balance of this Note.

                    3.9. Additional Defined Terms. In addition to other terms
defined herein, as used herein the following terms shall have the meanings
indicated, unless the context otherwise requires:

                    “Adjusted LIBOR Rate” means the quotient obtained by
dividing (a) the applicable London Interbank Offered Rate by (b) 1.00 minus the
LIBOR Reserve Percentage.

4

--------------------------------------------------------------------------------



                    “Base Rate” means, on any day, a simple rate per annum equal
to the Base Rate Margin plus the highest of the following: (a) the Prime Rate
for that day, (b) the Federal Funds Rate for that day plus fifty (50) basis
points, and (c) BBA LIBOR Daily Floating Rate for that day plus one hundred
forty (140) basis points.

                    “Base Rate Margin” means one hundred forty (140) basis
points.

                    “Base Rate Principal” means, at any time, the Principal Debt
minus the portion, if any, of such Principal Debt which is LIBOR Rate Principal.

                    “BBA LIBOR” means the British Bankers Association LIBOR
Rate.

                    “BBA LIBOR Daily Floating Rate” means a fluctuating rate of
interest per annum equal to BBA LIBOR, as published by Reuters (or other
commercially available source providing quotations for BBA LIBOR as selected by
Lender, from time to time, as determined for each Business Day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
questions, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs. If the BBA LIBOR Daily Floating rate is not
available for any reason, then such rate will be disregarded in determining the
Base Rate.

                    “Federal Funds Rate” means for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds rate for such day shell be such rate on
such transaction on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%
charged to Bank of America, N.A. on such day on such transactions as determined
by Lender.

                    “Indebtedness” means any and all of the indebtedness to
Lender evidenced, governed or secured by or arising under this Note or any other
Loan Document.

                    “Interest Period” means with respect to any LIBOR Rate
Principal, the period commencing on the date such LIBOR Rate Principal is
disbursed or on the date on which the Principal Debt or any portion thereof is
converted into or continued as such LIBOR Rate Principal, and ending on the date
one (1) month thereafter, as elected by Borrower in the applicable Rate Election
Notice; provided that:

 

 

 

          (i) Each Interest Period must commence on a LIBOR Business Day;

 

 

 

          (ii) In the case of the continuation of LIBOR Rate Principal, the
Interest Period applicable after the continuation of such LIBOR Rate Principal
shall commence on the last day of the preceding Interest Period;

5

--------------------------------------------------------------------------------




 

 

 

          (iii) The last day of each Interest Period and the actual number of
days during the Interest Period shall be determined by Lender using the
practices of the London interbank market; and

 

 

 

          (iv) No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date.

                    “Laws” means all constitutions, treaties, statutes, laws,
ordinances, regulations, rules, orders, writs, injunctions, or decrees of the
United States of America, any state or commonwealth, any municipality, any
foreign country, any territory or possession, or any Tribunal.

                    “LIBOR Business Day” means a Business Day which is also a
London Banking Day.

                    “LIBOR Margin” means one hundred forty (140) basis points.

                    “LIBOR Rate” means for any applicable Interest Period for
any LIBOR Rate Principal, a simple rate per annum equal to the sum of the LIBOR
Margin plus the Adjusted LIBOR Rate.

                    “LIBOR Rate Election” means an election by Borrower of an
applicable LIBOR Rate in accordance with this Note.

                    “LIBOR Rate Principal” means any portion of the Principal
Debt which bears interest at an applicable LIBOR Rate at the time in question.

                    “LIBOR Reserve Percentage” means, with respect to any
applicable Interest Period, for any day that percentage (expressed as a decimal)
which is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including basic, supplemental, emergency, special and marginal
reserves) generally applicable to financial institutions regulated by the
Federal Reserve Board comparable in size and type to Lender, in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on LIBOR Rate
Principal is determined), whether or not Lender has any Eurocurrency liabilities
or such requirement otherwise in fact applies to Lender. The LIBOR Rate shall be
adjusted automatically as of the effective date of each change in the LIBOR
Reserve Percentage.

                    “London Banking Day” means a day on which banks in London
are open for business and dealing in offshore dollars.

                    “London Interbank Offered Rate” means, with respect to any
applicable Interest Period, the rate per annum equal to BBA LIBOR, as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Lender from time to time) at approximately 11:00 a.m.
London time two (2) London Banking Days before the

6

--------------------------------------------------------------------------------



commencement of the Interest Period, for deposits in U.S. Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.

                    “Note” means this promissory note, and any renewals,
extensions, amendments or supplements hereof.

                    “Potential Default” means any condition or event which with
the giving of notice or lapse of time or both would, unless cured or waived,
become an Event of Default.

                    “Prime Rate” means, on any day, the rate of interest per
annum then most recently established by Lender as its “prime rate”, it being
understood and agreed that such rate is set by Lender as a general reference
rate of interest, taking into account such factors as Lender may deem
appropriate, that it is not necessarily the lowest or best rate actually charged
to any customer or a favored rate, that it may not correspond with future
increases or decreases in interest rates charged by other lenders or market
rates in general, and that Lender may make various business or other loans at
rates of interest having no relationship to such rate. Any change in the Prime
Rate shall take effect at the opening of business on the day specified in the
public announcement of a change in Lender’s Prime Rate. If Lender (including any
subsequent holder of this Note) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

                    “Principal Debt” means the aggregate unpaid principal
balance of this Note at the time in question.

                    “Tribunal” means any state, commonwealth, federal, foreign,
territorial or other court or governmental department, commission, board,
bureau, district, authority, agency, central bank, or instrumentality, or any
arbitration authority.

                    Section 4. Prepayment.

                    (a) Borrower may prepay the principal balance of this Note,
in full at any time or in part from time to time, provided that: (i) no
prepayment may be made which in Lender’s judgment would contravene or prejudice
funding under any applicable permanent loan commitment or tri-party agreement or
the like; (ii) Lender shall have actually received from Borrower prior
irrevocable written notice (the “Prepayment Notice”) of Borrower’s intent to
prepay, the amount of principal which will be prepaid (the “Prepaid Principal”),
and the date on which the prepayment will be made; (iii) each prepayment shall
be in the amount of $1,000 or a larger integral multiple of $1,000 (unless the
prepayment retires the outstanding balance of this Note in full); and (iv) each
prepayment shall be in the amount of 100% of the Prepaid Principal, plus accrued
unpaid interest thereon to the date of prepayment, plus any other sums which
have become due to Lender under the Loan Documents on or before the date of
prepayment but have not been paid; and (v) no portion of LIBOR Rate Principal
may be prepaid except on the last day of the Interest Period applicable thereto,
unless (X) the prior written consent of Lender is obtained which consent, if
given, shall provide, without limitation, the manner and order in

7

--------------------------------------------------------------------------------



which the prepayment is to be applied to the Indebtedness, and (Y) Borrower pays
to Lender and Consequential Loss as a result thereof, in accordance with Section
4(b) below. If this Note is prepaid in full, any commitment of Lender for
further advances shall automatically terminate. No Prepaid Principal may be
reborrowed.

                    (b) Within fifteen (15) days after request by Lender (or at
the time of any prepayment), Borrower shall pay to Lender such amount or amounts
as will compensate Lender for any loss, cost, expense, penalty, claim or
liability, including any loss incurred in obtaining, prepaying, liquidating or
employing deposits or other funds from third parties and any loss of revenue,
profit or yield, as determined by Lender in its judgment reasonably exercised
(together, “Consequential Loss”) incurred by Lender with respect to any LIBOR
Rate, including any LIBOR Rate Election or LIBOR Rate Principal as a result of:
(i) the failure of Borrower to make any payment on the date or in the amount
specified in any Prepayment Notice from Borrower to Lender; (ii) the failure of
Borrower to borrow, continue or convert into LIBOR Rate Principal on the date or
in the amount specified in any Rate Election Notice or other notice given by
Borrower to Lender; (iii) the early termination of any Interest Period for any
reason; or (iv) the payment or prepayment of any amount on a date other than the
date such amount is required or permitted to be paid or prepaid. Borrower agrees
to pay all Consequential Loss upon any prepayment of LIBOR Rate Principal,
whether voluntary or involuntary, whether effected by a credit bid at
foreclosure, or whether by reason of acceleration upon an Event of Default or
upon any transfer or conveyance of any right, title or interest in the Property
giving Lender the right to accelerate the maturity of this Note as provided in
the Mortgage. Notwithstanding the foregoing, the amount of the Consequential
Loss shall never be less than zero or greater than is permitted by applicable
Law. Lender shall provide a notice to Borrower setting forth Lender’s
determination of any Consequential Loss, which notice shall be conclusive and
binding in the absence of manifest error. Lender reserves the right to provide
interim calculations of such Consequential Loss in any notice of default or
notice of sale for information purposes, but the exact amount of such
Consequential Loss shall be calculated only upon the actual prepayment of LIBOR
Rate Principal as described herein. The Consequential Loss shall be included in
the total indebtedness secured by the Mortgage for all purposes, including in
connection with a foreclosure sale. Lender may include the amount of the
Consequential Loss in any credit bid Lender may make at a foreclosure sale.
Lender shall have no obligation to purchase, sell and/or match funds in
connection with the funding or maintaining of the Loan or any portion thereof.
The obligations of Borrower under this Section shall survive any termination of
the Loan Documents and payment of this Note and shall not be waived by any delay
by Lender in seeking such compensation.

                    Section 5. Late Charges. If Borrower shall fail to make any
payment under the terms of this Note (other than the payment due at maturity)
within fifteen (15) days after the date such payment is due, Borrower shall pay
to Lender on demand a late charge equal to four percent (4%) of the amount of
such payment. Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment. The late charge is imposed for the
purpose of defraying the expenses of Lender incident to handling such delinquent
payment. This charge shall be in addition to, and not in lieu of, any other
amount that Lender may be entitled to receive or action that Lender may be
authorized to take as a result of such late payment.

8

--------------------------------------------------------------------------------



                    Section 6. Certain Provisions Regarding Payments. All
payments made under this Note shall be applied, to the extent thereof, to late
charges, to accrued but unpaid interest, to unpaid principal, and to any other
sums due and unpaid to Lender under the Loan Documents, in such manner and order
as Lender may elect in its sole discretion, any instructions from Borrower or
anyone else to the contrary notwithstanding. Remittances shall be made without
offset, demand, counterclaim, deduction, or recoupment (each of which is hereby
waived) and shall be accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks. Acceptance by Lender of any payment in an amount less than the
amount then due on any indebtedness shall be deemed an acceptance on account
only, notwithstanding any notation on or accompanying such partial payment to
the contrary, and shall not in any way (a) waive or excuse the existence of an
Event of Default (as hereinafter defined), (b) waive, impair or extinguish any
right or remedy available to Lender hereunder or under the other Loan Documents,
or (c) waive the requirement of punctual payment and performance or constitute a
novation in any respect. Payments received after 2:00 p.m. shall be deemed to be
received on, and shall be posted as of, the following Business Day. Whenever any
payment under this Note or any other Loan Document falls due on a day which is
not a Business Day, such payment may be made on the next succeeding Business
Day.

                    Section 7. Events of Default. The occurrence of any one or
more of the following shall constitute an “Event of Default” under this Note:

 

 

 

          (a) Borrower fails to pay when and as due and payable any amounts
payable by Borrower to Lender under the terms of this Note.

 

 

 

          (b) Any covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept, subject to any applicable grace or cure
period.

 

 

 

          (c) An Event of Default (as therein defined) occurs under any of the
Loan Documents other than this Note (subject to any applicable grace or cure
period).

 

 

                    Section 8. Remedies. Upon the occurrence of an Event of
Default, Lender may at any time thereafter exercise any one or more of the
following rights, powers and remedies:

 

 

 

          (a) Lender may accelerate the Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.

 

 

 

          (b) Lender may set off the amount owed by Borrower to Lender, whether
or not matured and regardless of the adequacy of any other collateral securing
this Note, against any and all accounts, credits, money, securities or other
property now or hereafter on deposit with, held by or in the possession of
Lender to the credit or for the account of Borrower, without notice to or the
consent of Borrower.

 

 

 

          (c) Lender may exercise any of its other rights, powers and remedies
under the Loan Documents or at law or in equity.

9

--------------------------------------------------------------------------------



                    Section 9. Remedies Cumulative. All of the rights and
remedies of Lender under this Note and the other Loan Documents are cumulative
of each other and of any and all other rights at law or in equity, and the
exercise by Lender of any one or more of such rights and remedies shall not
preclude the simultaneous or later exercise by Lender of any or all such other
rights and remedies. No single or partial exercise of any right or remedy shall
exhaust it or preclude any other or further exercise thereof, and every right
and remedy may be exercised at any time and from time to time. No failure by
Lender to exercise, nor delay in exercising, any right or remedy shall operate
as a waiver of such right or remedy or as a waiver of any Event of Default.

                    Section 10. Costs and Expenses of Enforcement. Borrower
agrees to pay to Lender on demand all costs and expenses incurred by Lender in
seeking to collect this Note or to enforce any of Lender’s rights and remedies
under the Loan Documents, including court costs and reasonable attorneys’ fees
and expenses, whether or not suit is filed hereon, or whether in connection with
bankruptcy, insolvency or appeal.

                    Section 11. Service of Process. Robert Masters, the agent
hereby designated and appointed by Borrower as Borrower’s agent for service of
process. Borrower irrevocably agrees that such service shall be deemed to be
service of process upon Borrower in any such suit, action, or proceeding.
Nothing in this Note shall affect the right of Lender to serve process in any
manner otherwise permitted by law and nothing in this Note will limit the right
of Lender otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions, subject to any provision or agreement for
arbitration or dispute resolution set forth in the Loan Agreement.

                    Section 12. Heirs, Successors and Assigns. The terms of this
Note and of the other Loan Documents shall bind and inure to the benefit of the
heirs, devisees, representatives, successors and assigns of the parties. The
foregoing sentence shall not be construed to permit Borrower to assign the Loan
except as otherwise permitted under the Loan Documents.

                    Section 13. General Provisions. Time is of the essence with
respect to Borrower’s obligations under this Note. If more than one person or
entity executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the State of New York the state and
county in which payment of this Note is to be made] for the enforcement of any
and

10

--------------------------------------------------------------------------------



all obligations under this Note and the other Loan Documents; (f) waive the
benefit of all homestead and similar exemptions as to this Note; (g) agree that
their liability under this Note shall not be affected or impaired by any
determination that any title, security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate to the
Loan and the Loan Documents any and all rights against Borrower and any security
for the payment of this Note, whether by subrogation, agreement or otherwise,
until this Note is paid in full. A determination that any provision of this Note
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and the determination that the application of any provision
of this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. This Note and
its validity, enforcement and interpretation shall be governed by the laws of
the State of New York (without regard to any principles of conflicts of laws)
and applicable United States federal law. Whenever a time of day is referred to
herein, unless otherwise specified such time shall be the local time of the
place where payment of this Note is to be made. The term “Business Day” shall
mean a day on which Lender is open for the conduct of substantially all of its
banking business at its office in the city in which this Note is payable
(excluding Saturdays and Sundays). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreement.
The words “include” and “including” shall be interpreted as if followed by the
words “without limitation”.

                    Section 14. Notices. Any notice, request, or demand to or
upon Borrower or Lender shall be deemed to have been properly given or made when
delivered in accordance with the terms of the Loan Agreement regarding notices.

                    Section 15. No Usury. It is expressly stipulated and agreed
to be the intent of Borrower and Lender at all times to comply with applicable
state law or applicable United States federal law (to the extent that it permits
Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents. If applicable
state or federal law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Lender’s exercise of the option to accelerate the
Maturity Date, or if any prepayment by Borrower results in Borrower having paid
any interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Mortgage, and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.

11

--------------------------------------------------------------------------------



                    Section 16. Lost Note. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of this Note
or any other security document which is not of public record, and, in the case
of any such loss, theft, destruction or mutilation, upon cancellation of this
Note or other security document, Borrower will issue, in lieu thereof, a
replacement note or other security document in the same principal amount thereof
and otherwise of like tenor.

                    Section 17. Method of Payment. All payments due under this
Note shall be made by Borrower to Lender at One Bryant Park, 35th Floor, New
York, New York 10036 or such other place as Lender may from time to time specify
in writing in lawful currency of the United States of America in immediately
available funds, without counterclaim or setoff and free and clear of, and
without any deduction or withholding for, any taxes or other payments.

                    Section 18. Pledge to the Federal Reserve. Lender may at any
time pledge or assign all or any portion of its rights under the loan documents,
which evidence and/or secure the Loan, including any portion of this Note, to
any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or assignment or
enforcement thereof shall release Lender from its obligations under any of the
loan documents, which evidence and/or secure the Loan.

                    Section 19. Right of Setoff. Borrower hereby grants to
Lender, a continuing lien, security interest and right of setoff as security for
all liabilities and obligations to Lender whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Lender or any
entity under the control of Bank of America Corporation and its successors
and/or assigns or in transit to any of them. At any time, without demand or
notice (any such notice being expressly waived by Borrower), Lender may setoff
the same or any part thereof and apply the same to any liability or obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral security for the Loan which is evidenced by this Note. ANY AND ALL
RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE LOAN WHICH IS EVIDENCED BY THIS NOTE PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.

                    Section 20. Waiver of Jury Trial. BORROWER AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING
TO THE ADMINISTRATION OF THE LOAN EVIDENCED BY THIS NOTE OR ENFORCEMENT OF THE
LOAN DOCUMENTS EVIDENCING AND/OR SECURING THE LOAN, AND AGREE THAT NEITHER PARTY
WILL SEEK TO

12

--------------------------------------------------------------------------------



CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THIS NOTE AND MAKE
THE LOAN.

                    Section 21. Choice of Law. BORROWER AGREES THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT. BORROWER HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

[Remainder of page intentionally left blank]

13

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Borrower has duly executed this Note
under seal as of the date first above written.

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

RD SMITHTOWN LLC, a New York limited liability company

 

 

 

 

By:

 

Acadia Realty Limited Partnership, its managing member

 

 

 

 

 

 

 

 

By:

Acadia Realty Trust, its general partner

 

 

 

 

 

 

 

 

 

 

By 

/s/ Robert Masters

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Robert Masters
Senior Vice President


--------------------------------------------------------------------------------



Exhibit A

Amortization Schedule

 

 

 

 

 

 

 

 

 

 

Payment Date

 

Principal
Payment Amount

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

1

 

 

08/01/11

 

 

9,864.31

 

2

 

 

09/01/11

 

 

9,864.31

 

3

 

 

10/01/11

 

 

9,864.31

 

4

 

 

11/01/11

 

 

9,864.31

 

5

 

 

12/01/11

 

 

9,864.31

 

6

 

 

01/01/12

 

 

9,864.31

 

7

 

 

02/01/12

 

 

9,864.31

 

8

 

 

03/01/12

 

 

9,864.31

 

9

 

 

04/01/12

 

 

9,864.31

 

10

 

 

05/01/12

 

 

9,864.31

 

11

 

 

06/01/12

 

 

9,864.31

 

12

 

 

07/01/12

 

 

9,864.31

 

13

 

 

08/01/12

 

 

9,864.31

 

14

 

 

09/01/12

 

 

9,864.31

 

15

 

 

10/01/12

 

 

9,864.31

 

16

 

 

11/01/12

 

 

9,864.31

 

17

 

 

12/01/12

 

 

9,864.31

 

18

 

 

01/01/13

 

 

9,864.31

 

19

 

 

02/01/13

 

 

9,864.31

 

20

 

 

03/01/13

 

 

9,864.31

 

21

 

 

04/01/13

 

 

9,864.31

 

22

 

 

05/01/13

 

 

9,864.31

 

23

 

 

06/01/13

 

 

9,864.31

 

24

 

 

07/01/13

 

 

9,864.31

 

25

 

 

08/01/13

 

 

9,864.31

 

26

 

 

09/01/13

 

 

9,864.31

 

27

 

 

10/01/13

 

 

9,864.31

 

28

 

 

11/01/13

 

 

9,864.31

 

29

 

 

12/01/13

 

 

9,864.31

 

30

 

 

01/01/14

 

 

9,864.31

 

31

 

 

02/01/14

 

 

9,864.31

 

32

 

 

03/01/14

 

 

9,864.31

 

33

 

 

04/01/14

 

 

9,864.31

 

34

 

 

05/01/14

 

 

9,864.31

 

35

 

 

06/01/14

 

 

9,864.31

 

36

 

 

07/01/14

 

 

9,864.31

 

37

 

 

08/01/14

 

 

9,864.31

 

38

 

 

09/01/14

 

 

9,864.31

 

39

 

 

10/01/14

 

 

9,864.31

 

40

 

 

11/01/14

 

 

9,864.31

 

41

 

 

12/01/14

 

 

9,864.31

 

42

 

 

01/01/15

 

 

9,864.31

 

43

 

 

02/01/15

 

 

9,864.31

 

44

 

 

03/01/15

 

 

9,864.31

 

45

 

 

04/01/15

 

 

9,864.31

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

46

 

 

05/01/15

 

 

9,864.31

 

47

 

 

06/01/15

 

 

9,864.31

 

48

 

 

07/01/15

 

 

9,864.31

 

49

 

 

08/01/15

 

 

9,864.31

 

50

 

 

09/01/15

 

 

9,864.31

 

51

 

 

10/01/15

 

 

9,864.31

 

52

 

 

11/01/15

 

 

9,864.31

 

53

 

 

12/01/15

 

 

9,864.31

 

54

 

 

01/01/16

 

 

9,864.31

 

55

 

 

02/01/16

 

 

9,864.31

 

56

 

 

03/01/16

 

 

9,864.31

 

57

 

 

04/01/16

 

 

9,864.31

 

58

 

 

05/01/16

 

 

9,864.31

 

59

 

 

06/01/16

 

 

9,864.31

 

60

 

 

07/01/16

 

 

9,864.31

 

61

 

 

08/01/16

 

 

9,864.31

 

62

 

 

09/01/16

 

 

9,864.31

 

63

 

 

10/01/16

 

 

9,864.31

 

64

 

 

11/01/16

 

 

9,864.31

 

65

 

 

12/01/16

 

 

9,864.31

 

66

 

 

01/01/17

 

 

9,864.31

 

67

 

 

02/01/17

 

 

9,864.31

 

68

 

 

03/01/17

 

 

9,864.31

 

69

 

 

04/01/17

 

 

9,864.31

 

70

 

 

05/01/17

 

 

9,864.31

 

71

 

 

06/01/17

 

 

9,864.31

 

72

 

 

07/01/17

 

 

9,864.31

 

73

 

 

08/01/17

 

 

9,864.31

 

74

 

 

09/01/17

 

 

9,864.31

 

75

 

 

10/01/17

 

 

9,864.31

 

76

 

 

11/01/17

 

 

9,864.31

 

77

 

 

12/01/17

 

 

9,864.31

 

78

 

 

01/01/18

 

 

9,864.31

 

79

 

 

02/01/18

 

 

9,864.31

 

80

 

 

03/01/18

 

 

9,864.31

 

81

 

 

04/01/18

 

 

9,864.31

 

82

 

 

05/01/18

 

 

9,864.31

 

83

 

 

06/01/18

 

 

9,864.31

 

84

 

 

06/30/18

 

 

8,541,262.27

 


--------------------------------------------------------------------------------



NOTE CONSOLIDATION AND MODIFICATION AGREEMENT

                    NOTE CONSOLIDATION AND MODIFICATION AGREEMENT made as of the
30th day of June, 2011 by and between BANK OF AMERICA, N.A. (“Lender”), pursuant
to the Loan Agreement defined below, having an office at One Bryant Park, 35th
Floor, New York, New York 10036 (“Lender”), and RD SMITHTOWN LLC, a Delaware
limited liability company having an address at c/o Acadia Realty Trust, 1311
Mamaroneck Avenue, Suite 260, White Plains, New York 10605 (“Mortgagor”).

                    Lender is now the present owner and holder of certain
note(s) (as the same may have been modified, collectively the “Notes”) secured
by the mortgages more particularly described on Exhibit A hereto (collectively,
the “Mortgages”). The Notes evidence an aggregate outstanding principal
indebtedness of $9,360,000.

                    Lender acquired the Notes pursuant to that certain Term Loan
Agreement dated as of the date hereof (the “Loan Agreement”) by and between
Borrower and Lender.

                    Lender, the holder of the Notes, and Borrower, the owner of
the premises encumbered by the Mortgage, have agreed to consolidated, modify and
restate the terms of the Note in the manner hereinafter set forth.

                    NOW, THEREFORE, in consideration of mutual promises and
agreements contained herein, the parties hereto covenant and agree as follows:

                    1. Borrower hereby acknowledges that on the date hereof the
outstanding principal balance of the Notes is $9,360,000 (the “Indebtedness”).

--------------------------------------------------------------------------------



                    2. All of the terms, covenants and conditions of the Notes
are hereby consolidated, modified and restated in their entirety on the terms
and conditions set forth in the Loan Agreement; and the Notes as consolidated,
modified and restated in their entirety shall be evidenced by a replacement note
in the aggregate principal amount of $9,360,000, issued as the “Note” under the
Loan Agreement (collectively, the “Replacement Note”).

                    3. Borrower acknowledges that it is indebted to Lender in
accordance with the Replacement Note and assumes, covenants and agrees to pay
the Indebtedness in accordance with the terms, covenants and conditions of the
Loan Agreement and the Replacement Note.

                    4. Borrower warrants and represents that as of the date
hereof there exist no counterclaims, offsets or defenses with respect to its
obligations under the Replacement Note.

                    5. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, their heirs, representatives,
successors and assigns.

                    6. This Agreement and the rights and obligations of the
parties hereto shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York.

                    7. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first above written.

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By 

/s/ Gregory Egli

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

RD SMITHTOWN LLC, a New York limited liability company

 

 

 

 

By

/s/ Robert Masters

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------



EXHIBIT A

Mortgage Schedule

(All recording references are to the Office of the County Clerk of Suffolk
County, NY)

 

 

1.

Mortgage dated May 22, 1997 made by RD Smithtown LLC to Fleet Bank, National
Association to secure the principal sum of $7,100,000 and recorded on June 2,
1997 in Liber 19204, page 560. (Principal amount currently outstanding:
$5,541,642.43)

 

 

2.

Mortgage dated May 22, 1997 made by RD Smithtown LLC to Fleet Bank, National
Association to secure the principal sum of $1,000,000 and recorded on June 2,
1997 in Liber 19204, page 561.

 

 

 

Mortgage dated as of February 19, 1998 made by RD Smithtown LLC to Fleet Bank,
National Association to secure the principal sum of $1,500,000 and recorded on
March 9, 1998 in Liber 19308, page 495. Consolidated by its terms with the
aforesaid mortgage recorded in Liber 19204, page 561 to form a single lien of
$2,500,000. (Principal amount currently outstanding: $2,192,082.88)

 

 

3.

Mortgage dated May 31, 2002 made by RD Smithtown LLC to Fleet National Bank to
secure the principal sum of $1,439,437 and recorded on June 12, 2002 in Liber
20015, page 518. (Principal amount currently outstanding: $97,152.36)

 

 

4.

Mortgage dated June 30, 2004 made by RD Smithtown LLC to Fleet National Bank to
secure the principal sum of $1,840,497.61 and recorded on July 15, 2004 in Liber
20796, page 519. (Principal amount currently outstanding: $1,389,918.60)

 

 

5.

Mortgage dated as of the date hereof by RD Smithtown LLC to Bank of America,
N.A. to secure the principal sum of $139,203.73 and to be recorded in
contemporaneously herewith.

 

 

 

Bank of America, N.A. is the successor by merger to Fleet National Bank.


--------------------------------------------------------------------------------



GUARANTY AGREEMENT

                    THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of the
30th day of June, 2011, by ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited
partnership (“Guarantor”), in favor of BANK OF AMERICA, N.A., a national banking
association (“Lender”).

Preliminary Statements

                    Lender and RD Smithtown LLC, a New York limited liability
company (“Borrower”), have entered into, are entering into concurrently
herewith, or contemplate entering into, that certain Term Loan Agreement dated
as of the date hereof (herein called, as it may hereafter be modified,
supplemented, restated, extended, or renewed and in effect from time to time,
the “Loan Agreement”), which Loan Agreement sets forth the terms and conditions
of certain loans (collectively, the “Loan”) by Lender to Borrower for with
respect to land located in the Town of Smithtown, Suffolk County, New York as
more particularly described in the Loan Agreement and identified therein as the
Land and the Improvements thereon.

                    A condition precedent to Lender’s obligation to make the
Loan to Borrower is Guarantor’s execution and delivery to Lender of this
Guaranty.

                    The Loan is, or will be, evidenced by one or more notes
executed by Borrower pursuant to the Loan Agreement and payable to the order of
Lender in the aggregate principal face amount of up to $9,360,000 (such notes,
as may hereafter be renewed, extended, supplemented, increased or modified and
in effect from time to time, and all other notes given in substitution therefor,
or in modification, renewal, or extension thereof, in whole or in part, is
herein called the “Note”).

                    Borrower and Lender may from time to time enter into one or
more “Swap Contracts” as defined in the Loan Agreement.

                    Any capitalized term used and not defined in this Guaranty
shall have the meaning given to such term in the Loan Agreement. This Guaranty
is one of the Loan Documents described in the Loan Agreement.

Statement of Agreements

                    For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and as a material inducement to
Lender to extend credit to Borrower, Guarantor hereby guarantees to Lender the
prompt and full payment and performance of the indebtedness and obligations
described below in this Guaranty (collectively called the “Guaranteed
Obligations”), this Guaranty being upon the following terms and conditions:

                    1. Guaranty of Payment. Guarantor hereby jointly and
severally, unconditionally and irrevocably guarantees to Lender the punctual
payment when due, whether by lapse of time, by acceleration of maturity, or
otherwise, of (a) all principal, interest (including

--------------------------------------------------------------------------------



interest accruing after the commencement of any bankruptcy or insolvency
proceeding by or against Borrower, whether or not allowed in such proceeding),
fees, late charges, costs, expenses, indemnification indebtedness, and other
sums of money now or hereafter due and owing, or which Borrower is obligated to
pay, pursuant to the terms of the Note, the Loan Agreement, the Mortgage, the
Environmental Agreement, any application, agreement, note or other document
executed and delivered in connection with any Swap Contract or any other Loan
Documents, including any indemnifications contained in the Loan Documents, now
or hereafter existing, and all renewals, extensions, refinancings,
modifications, supplements or amendments of such indebtedness, or any of the
Loan Documents, or any part thereof, (b) any and all transfer taxes which may be
due in connection with the foreclosure of the Mortgage or delivery of a
deed-in-lieu of foreclosure of the Mortgage, (c) all legal and other costs or
expenses paid or incurred by or on behalf of Lender in the enforcement thereof
or hereof and (d) any loss, cost, damage or expense paid or incurred by or on
behalf of Lender by reason of (i) any fraud or material misrepresentation, (ii)
taxes of any kind (whether characterized as transfer, gains or other taxes)
payable in connection with the foreclosure sale of the Property, irrespective of
who pays such taxes, (iii) application of any proceeds of the Loan to any
purpose other than as provided in the Loan Documents (provided that Guarantor’s
liability under this clause (iii) shall not apply to distributions made by
Borrower more than thirty (30) days prior to an Event of Default provided that
such distributions are in the ordinary course of business and Borrower is
solvent at the time of such distributions); (iv) the application of any
insurance or condemnation proceeds or other funds or payments other than
strictly in accordance with the Loan Documents, (v) the misapplication of any
security deposits, (vi) rents, sales proceeds, or other sums received after
default under the Loan Documents which are not applied to expenses of operating
the Property or paid to Lender or a duly appointed receiver of the Property,
(vii) any failure to deliver to Lender, after demand therefor, any agreements
relating to the operation, management, leasing, use, occupancy or construction
of the Property, (viii) any intentional physical waste in respect of the
Property, (ix) any failure to pay or discharge any real estate tax, other tax,
assessment, fine, penalty or lien against the Property to the extent revenue
from leases of the Property was available to pay same, (x) liability as landlord
under any lease(s) relating to the Property which liability accrued prior to
Lender’s succeeding to such interest of Borrower, which Lender is or becomes
obligated for by virtue of Lender succeeding to the interests of Borrower, (xi)
any Insolvency Event (as hereinafter defined), (xii) any state of facts or
circumstances which are contrary to the representations and warranties set forth
in Section 31 or (xiii) Lender being required by any agreement entered into with
a tenant of the Property to release any insurance and/or condemnation award
proceeds as to which Borrower is not entitled to have applied to restoration of
the Property pursuant to the Mortgage (the indebtedness described above in this
Section 1 is herein collectively called the “Indebtedness”). Notwithstanding the
foregoing, Guarantor’s aggregate liability in respect of the principal, interest
and other amounts referred to in clause (a) above (the “Payment Liability”)
shall be limited to the PL Amount as defined below (the limitation in this
proviso being herein referred to as the “Payment Liability Limitation”),
provided that (x) in no event shall the Payment Liability Limitation in the
foregoing proviso affect Guarantor’s liability hereunder as to all amounts due
and owing pursuant to clauses (b), (c) and (d) above (collectively, “Guarantor’s
Carveout Liability”) and (y) the effectiveness or continuing effectiveness of
the Principal Payment Limitation shall be conditioned on the absence of any
Insolvency Event, it being understood and agreed that if said condition is not
continuously satisfied Guarantor’s liability hereunder in respect of the entire
principal amount of the Loan and

2

--------------------------------------------------------------------------------



all other amounts due under the Loan Documents shall be in full force and effect
and the Principal Payment Limitation shall be void and of no force or effect. As
used herein, the term “PL Amount” shall mean zero dollars ($0).

                    As used herein, the term “Insolvency Event” shall mean any
voluntary or collusive involuntary filing of any bankruptcy, insolvency or
similar proceeding by or against Borrower or Guarantor.

                    In the event of a foreclosure sale, Guarantor agrees that
Guarantor’s liability hereunder shall not be reduced out of the proceeds of such
sale except to the extent that such proceeds exceed the sum of (x) the unpaid
principal amount of the Loan and accrued and unpaid interest, (y) costs and
expenses of such sale and (z) the amount of any taxes or assessments or any
similar charges paid out of the proceeds of such sale or subject to which the
Property has been sold. Nothing herein is intended to require Lender to proceed
against Borrower or any security for the Loan before proceeding against
Guarantor at any time or limit Lender’s right to proceed against Guarantor at
any time or from time to time for principal, interest, default interest and late
charges guaranteed hereby which are not paid as and when the same become due in
accordance with the terms of the Note, Loan Agreement and Mortgage whether or
not Lender shall have declared the principal of the Note and accrued and unpaid
interest, default interest and late charges payable thereunder or under the
Mortgage or the Loan Agreement to be immediately due and payable.

                    This Guaranty covers the Indebtedness, whether presently
outstanding or arising subsequent to the date hereof, including all amounts
advanced by Lender in stages or installments. The guaranty of Guarantor as set
forth in this Section 1 is a continuing guaranty of payment and not a guaranty
of collection.

                    2. Intentionally Omitted.

                    3. Primary Liability of Guarantor.

                    (a) This Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and performance. Guarantor shall be liable for
the payment and performance of the Guaranteed Obligations as a primary obligor.
This Guaranty shall be effective as a waiver of, and Guarantor hereby expressly
waives, any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person (hereinafter defined) whatsoever.

                    (b) Guarantor hereby agrees that in the event of (i) default
by Borrower in payment or performance of the Guaranteed Obligations, or any part
thereof, when such indebtedness or performance becomes due, either by its terms
or as the result of the exercise of any power to accelerate; (ii) the failure of
Guarantor to perform completely and satisfactorily the covenants, terms and
conditions of any of the Guaranteed Obligations; (iii) the death, incompetency,
dissolution or insolvency of Guarantor, provided, however, that the death of a
Guarantor shall not be an Event of Default if a new guarantor satisfactory to
Lender in its sole

3

--------------------------------------------------------------------------------



discretion assumes the deceased Guarantor’s obligations within sixty (60) days
of the death of such Guarantor; (iv) the inability of Guarantor to pay debts as
they mature; (v) an assignment by Guarantor for the benefit of creditors; (vi)
the institution of any proceeding by or against Guarantor in bankruptcy or for a
reorganization or an arrangement with creditors, or for the appointment of a
receiver, trustee or custodian for any of them or for any of their respective
properties; (vii) the breach of any of the covenants set forth in Sections 18 or
19; (viii) the entry of a judgment against Guarantor for an amount in excess of
$1,000,000 and Guarantor shall not discharge the same or cause it to be
discharged within sixty (60) days from the entry thereof, or shall not appeal
therefrom or from the order, decree or process upon which or pursuant to which
said judgment was granted, based or entered, and secure a stay of execution
pending such appeal; (ix) a writ or order of attachment, levy or garnishment is
issued against Guarantor; (x) the falsity in any material respect of, or any
material omission in, any representation made to Lender by Guarantor; or (xi)
any transfer of assets of any Guarantor, without Lender’s prior consent (except
for transfers in the ordinary course of Guarantor’s business provided that any
such transfer is in compliance with applicable Laws and all covenants and
agreements by which Guarantor is bound, customary political and charitable
contributions, and transfers for which Guarantor receives consideration
substantially equivalent to the fair market value of the transferred asset)
(individually and collectively an “Event of Default”); then upon the occurrence
of such Event of Default, the Guaranteed Obligations, for purposes of this
Guaranty, shall be deemed immediately due and payable at the election of Lender,
and Guarantor shall, on demand and without presentment, protest, notice of
protest, further notice of nonpayment or of dishonor, default or nonperformance,
or notice of acceleration or of intent to accelerate, or any other notice
whatsoever, without any notice having been given to Guarantor previous to such
demand of the acceptance by Lender of this Guaranty, and without any notice
having been given to Guarantor previous to such demand of the creating or
incurring of such indebtedness or of such obligation to perform, all such
notices being hereby waived by Guarantor, pay the amount due to Lender or
perform or observe the agreement, covenant, term or condition, as the case may
be, and pay all damages and all costs and expenses that may arise in consequence
of such Event of Default (including, without limitation, all attorneys’ fees and
expenses, investigation costs, court costs, and any and all other costs and
expenses incurred by Lender in connection with the collection and enforcement of
the Note, this Guaranty or any other Loan Document), whether or not suit is
filed thereon, or whether at maturity or by acceleration, or whether before or
after maturity, or whether in connection with bankruptcy, insolvency or appeal.
It shall not be necessary for Lender, in order to enforce such payment or
performance by Guarantor, first to institute suit or pursue or exhaust any
rights or remedies against Borrower or others liable on such indebtedness or for
such performance, or to enforce any rights against any security that shall ever
have been given to secure such indebtedness or performance, or to join Borrower
or any others liable for the payment or performance of the Guaranteed
Obligations or any part thereof in any action to enforce this Guaranty, or to
resort to any other means of obtaining payment or performance of the Guaranteed
Obligations; provided, however, that nothing herein contained shall prevent
Lender from suing on the Note or foreclosing the Mortgage or from exercising any
other rights thereunder, and if such foreclosure or other remedy is availed of,
only the net proceeds therefrom, after deduction of all charges and expenses of
every kind and nature whatsoever, shall be applied in reduction of the amount
due on the Note and Mortgage, and Lender shall not be required to institute or
prosecute proceedings to recover any deficiency as a condition of payment
hereunder or enforcement hereof. At any sale of the Property or other collateral
given

4

--------------------------------------------------------------------------------



for the Indebtedness or any part thereof, whether by foreclosure or otherwise,
Lender may at its discretion purchase all or any part of the Property or
collateral so sold or offered for sale for its own account and may, in payment
of the amount bid therefor, deduct such amount from the balance due it pursuant
to the terms of the Note, Mortgage and other Loan Documents.

                    (c) Suit may be brought or demand may be made against
Borrower or against all parties who have signed this Guaranty or any other
guaranty covering all or any part of the Guaranteed Obligations, or against any
one or more of them, separately or together, without impairing the rights of
Lender against any party hereto. Any time that Lender is entitled to exercise
its rights or remedies hereunder, it may in its discretion elect to demand
payment and/or performance. If Lender elects to demand performance, it shall at
all times thereafter have the right to demand payment until all of the
Guaranteed Obligations have been paid and performed in full. If Lender elects to
demand payment, it shall at all times thereafter have the right to demand
performance until all of the Guaranteed Obligations have been paid and performed
in full.

                    4. Certain Agreements and Waivers by Guarantor.

                    (a) Guarantor hereby agrees that neither the rights or
remedies of Lender nor Guarantor’s obligations under the terms of this Guaranty
shall be released, diminished, impaired, reduced or affected by any one or more
of the following events, actions, facts, or circumstances, and the liability of
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:

 

 

 

          (1) any limitation of liability or recourse in any other Loan Document
or arising under any law;

 

 

 

          (2) any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration;

 

 

 

          (3) the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Guaranteed Obligations;

 

 

 

          (4) any homestead exemption or any other exemption that is waivable
under applicable law;

 

 

 

          (5) any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, including any
impairment of Guarantor’s recourse against any Person or collateral;

 

 

 

          (6) whether express or by operation of law, any partial release of the
liability of Guarantor hereunder, or if one or more other guaranties are now or
hereafter obtained by Lender covering all or any part of the Guaranteed
Obligations, any complete or partial release of any one or more of such
guarantors under any such other guaranty, or any

5

--------------------------------------------------------------------------------




 

 

 

complete or partial release of Borrower or any other party liable, directly or
indirectly, for the payment or performance of any or all of the Guaranteed
Obligations;

 

 

 

          (7) the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other party at any time
liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

 

 

          (8) either with or without notice to or consent of Guarantor: any
renewal, extension, modification, supplement, subordination or rearrangement of
the terms of any or all of the Guaranteed Obligations and/or any of the Loan
Documents, including, without limitation, material alterations of the terms of
payment (including changes in maturity date(s) and interest rate(s)) or
performance or any other terms thereof, or any waiver, termination, or release
of, or consent to departure from, any of the Loan Documents or any other
guaranty of any or all of the Guaranteed Obligations, or any adjustment,
indulgence, forbearance, or compromise that may be granted from time to time by
Lender to Borrower, Guarantor, and/or any other Person at any time liable for
the payment or performance of any or all of the Guaranteed Obligations;

 

 

 

          (9) any neglect, lack of diligence, delay, omission, failure, or
refusal of Lender to take or prosecute (or in taking or prosecuting) any action
for the collection or enforcement of any of the Guaranteed Obligations, or to
foreclose or take or prosecute any action to foreclose (or in foreclosing or
taking or prosecuting any action to foreclose) upon any security therefor, or to
exercise (or in exercising) any other right or power with respect to any
security therefor, or to take or prosecute (or in taking or prosecuting) any
action in connection with any Loan Document, or any failure to sell or otherwise
dispose of in a commercially reasonable manner any collateral securing any or
all of the Guaranteed Obligations;

 

 

 

          (10) any failure of Lender to notify Guarantor of any creation,
renewal, extension, rearrangement, modification, supplement, subordination, or
assignment of the Guaranteed Obligations or any part thereof, or of any Loan
Document, or of any release of or change in any security, or of any other action
taken or refrained from being taken by Lender against Borrower or any security
or other recourse, or of any new agreement between Lender and Borrower, it being
understood that Lender shall not be required to give Guarantor any notice of any
kind under any circumstances with respect to or in connection with the
Guaranteed Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and Guarantor shall be
responsible for obtaining for itself information regarding Borrower, including,
but not limited to, any changes in the business or financial condition of
Borrower, and Guarantor acknowledges and agrees that Lender shall have no duty
to notify Guarantor of any information which Lender may have concerning
Borrower;

 

 

 

          (11) if for any reason Lender is required to refund any payment by
Borrower to any other party liable for the payment or performance of any or all
of the Guaranteed Obligations or pay the amount thereof to someone else;

6

--------------------------------------------------------------------------------




 

 

 

          (12) the making of advances by Lender to protect their interest in the
Property, preserve the value of the Property or for the purpose of performing
any term or covenant contained in any of the Loan Documents;

 

 

 

          (13) the existence of any claim, counterclaim, set-off or other right
that Guarantor may at any time have against Borrower, Lender, or any other
Person, whether or not arising in connection with this Guaranty, the Note, the
Loan Agreement, or any other Loan Document;

 

 

 

          (14) the unenforceability of all or any part of the Guaranteed
Obligations against Borrower, whether because the Guaranteed Obligations exceed
the amount permitted by law or violate any usury law, or because the act of
creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating the Guaranteed Obligations acted in
excess of their authority, or because of a lack of validity or enforceability of
or defect or deficiency in any of the Loan Documents, or because Borrower has
any valid defense, claim or offset with respect thereto, or because Borrower’s
obligation ceases to exist by operation of law, or because of any other reason
or circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Borrower or any other party in any action to obtain payment or
performance of any or all of the Guaranteed Obligations);

 

 

 

          (15) any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the United States Code with respect to Borrower or
any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by Lender;
or

 

 

 

          (16) any other condition, event, omission, action or inaction that
would in the absence of this paragraph result in the release or discharge of the
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty or any other agreement.

 

 

 

          (17) any early termination of any of the Guaranteed Obligations;

 

 

 

          (18) Lender’s enforcement or forbearance from enforcement of the
Guaranteed Obligations on a net or gross basis; or

 

 

 

          (19) any invalidity, irregularity or unenforceability in whole or in
part (including with respect to any netting provision) of any Swap Contract or
any confirmation, instrument or agreement required thereunder or related
thereto, or any transaction entered into thereunder, or any limitation on the
liability of Borrower thereunder or any limitation on the method or terms of
payment thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.

                    (b) In the event any payment by Borrower or any other Person
to Lender is held to constitute a preference, fraudulent transfer or other
voidable payment under any bankruptcy, insolvency or similar law, or if for any
other reason Lender is required to refund

7

--------------------------------------------------------------------------------



such payment or pay the amount thereof to any other party, such payment by
Borrower or any other party to Lender shall not constitute a release of
Guarantor from any liability hereunder, and this Guaranty shall continue to be
effective or shall be reinstated (notwithstanding any prior release, surrender
or discharge by Lender of this Guaranty or of Guarantor), as the case may be,
with respect to, and this Guaranty shall apply to, any and all amounts so
refunded by Lender or paid by Lender to another Person (which amounts shall
constitute part of the Guaranteed Obligations), and any interest paid by Lender
and any attorneys’ fees, costs and expenses paid or incurred by Lender in
connection with any such event. It is the intent of Guarantor, Lender that the
obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor. Lender shall be entitled to
continue to hold this Guaranty in its possession for the longer of (i) the
period after which any performance of obligations under the Environmental
Agreement shall accrue, or (ii) a period of one year from the date the
Guaranteed Obligations are paid and performed in full and for so long thereafter
as may be necessary to enforce any obligation of Guarantor hereunder and/or to
exercise any right or remedy of Lender hereunder.

                    (c) If acceleration of the time for payment of any amount
payable by Borrower under the Note, the Loan Agreement, any Swap Contract or any
other Loan Document is stayed or delayed by any law or tribunal, all such
amounts shall nonetheless be payable by Guarantor on demand by Lender.

                    5. Subordination. If, for any reason whatsoever, Borrower is
now or hereafter becomes indebted to Guarantor:

 

 

 

          (a) such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;

 

 

 

          (b) Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Obligations have been fully and finally paid and performed;

 

 

 

          (c) Guarantor hereby assigns and grants to Lender a security interest
in all such indebtedness and security therefor, if any, of Borrower to Guarantor
now existing or hereafter arising, including any dividends and payments pursuant
to debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove the claim of Lender in any such proceeding so as to establish their
rights hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and

8

--------------------------------------------------------------------------------




 

 

 

payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 5, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and

 

 

 

          (d) Guarantor shall promptly upon request of Lender from time to time
execute such documents and perform such acts as Lender may require to evidence
and perfect its interest and to permit or facilitate exercise of its rights
under this Section 5, including, but not limited to, execution and delivery of
financing statements, proofs of claim, further assignments and security
agreements, and delivery to Lender of any promissory notes or other instruments
evidencing indebtedness of Borrower to Guarantor. All promissory notes, accounts
receivable ledgers or other evidences, now or hereafter held by Guarantor, of
obligations of Borrower to Guarantor shall contain a specific written notice
thereon that the indebtedness evidenced thereby is subordinated under and is
subject to the terms of this Guaranty.

                    6. Other Liability of Guarantor or Borrower. If Guarantor is
or becomes liable, by endorsement or otherwise, for any indebtedness owing by
Borrower to Lender other than under this Guaranty, such liability shall not be
in any manner impaired or affected hereby, and the rights of Lender hereunder
shall be cumulative of any and all other rights that Lender may have against
Guarantor. This Guaranty is independent of (and shall not be limited by) any
other guaranty now existing or hereafter given. Further, Guarantor’s liability
under this Guaranty is in addition to any and all other liability Guarantor may
have in any other capacity, including without limitation, its capacity as a
general partner.

                    7. Lender Assigns. This Guaranty is for the benefit of
Lender and Lender’s successors and assigns, subject to the terms of the Loan
Agreement, and in the event of an assignment of the Guaranteed Obligations, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations, or any part thereof, and agrees that failure to give
notice of any such transfer or assignment will not affect the liabilities of
Guarantor hereunder.

                    8. Binding Effect. This Guaranty is binding not only on
Guarantor, but also on Guarantor’s heirs, personal representatives, successors
and assigns. Upon the death of Guarantor, if Guarantor is a natural person, this
Guaranty shall continue against Guarantor’s estate as to all of the Guaranteed
Obligations, including that portion incurred or arising after the death of
Guarantor and shall be provable in full against Guarantor’s estate, whether or
not the Guaranteed Obligations are then due and payable. If this Guaranty is
signed by more than one Person, then all of the obligations of Guarantor arising
hereunder shall be jointly and severally binding on each of the undersigned, and
their respective heirs, personal representatives, successors and assigns, and
the term “Guarantor” shall mean all of such Persons and each of them
individually.

9

--------------------------------------------------------------------------------



                    9. Governing Law; Forum; Consent to Jurisdiction. This
Guaranty is an agreement executed under seal. The validity, enforcement, and
interpretation of this Guaranty, shall for all purposes be governed by and
construed in accordance with the laws of the State of New York and applicable
United States federal law, and is intended to be performed in accordance with,
and only to the extent permitted by, such laws. If any Guarantor is a
corporation, the designation “(SEAL)” on this Guaranty shall be effective as the
affixing of such Guarantor’s corporate seal physically to this Guaranty. All
obligations of Guarantor hereunder are payable and performable at the place or
places where the Guaranteed Obligations are payable and performable. Guarantor
hereby irrevocably submits generally and unconditionally for Guarantor and in
respect of Guarantor’s property to the nonexclusive jurisdiction of any state
court, or any United States federal court, sitting in the state specified in the
first sentence of this Section and to the jurisdiction of any state or United
States federal court sitting in the state in which any of the Land is located,
over any suit, action or proceeding arising out of or relating to this Guaranty
or the Guaranteed Obligations. Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, any objection that Guarantor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum. Final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon
Guarantor and may be enforced in any court in which Guarantor is subject to
jurisdiction. Guarantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in the first sentence of
this Section may be made by certified or registered mail, return receipt
requested, directed to Guarantor at the address set forth at the end of this
Guaranty, or at a subsequent address of which Lender receives actual notice from
Guarantor in accordance with the notice provisions hereof, and service so made
shall be complete five (5) days after the same shall have been so mailed.
Nothing herein shall affect the right of Lender to serve process in any manner
permitted by law or limit the right of Lender to bring proceedings against
Guarantor in any other court or jurisdiction. Guarantor hereby releases, to the
extent permitted by applicable law, all errors and all rights of exemption,
appeal, stay of execution, inquisition, and other rights to which Guarantor may
otherwise be entitled under the laws of the United States of America or any
State or possession of the United States of America now in force or which may
hereinafter be enacted. The authority and power to appear for and enter judgment
against the Guarantor shall not be exhausted by one or more exercises thereof or
by any imperfect exercise thereof and shall not be extinguished by any judgment
entered pursuant thereto. Such authority may be exercised on one or more
occasions or from time to time in the same or different jurisdiction as often as
the Lender shall deem necessary and desirable.

                    10. Invalidity of Certain Provisions. If any provision of
this Guaranty or the application thereof to any Person or circumstance shall,
for any reason and to any extent, be declared to be invalid or unenforceable,
neither the remaining provisions of this Guaranty nor the application of such
provision to any other Person or circumstance shall be affected thereby, and the
remaining provisions of this Guaranty, or the applicability of such provision to
other Persons or circumstances, as applicable, shall remain in effect and be
enforceable to the maximum extent permitted by applicable law.

                    11. Attorneys’ Fees and Costs of Collection. Guarantor shall
pay on demand all attorneys’ fees and all other costs and expenses incurred by
Lender in the enforcement of or

10

--------------------------------------------------------------------------------



preservation of Lender’s rights under this Guaranty including, without
limitation, all attorneys’ fees and expenses, investigation costs, and all court
costs, whether or not suit is filed hereon, or whether at maturity or by
acceleration, or whether before or after maturity, or whether in connection with
bankruptcy, insolvency or appeal, or whether in connection with the collection
and enforcement of this Guaranty against any other Guarantor, if there be more
than one. Guarantor agrees to pay interest on any expenses or other sums due to
Lender under this Section 11 that are not paid when due, at a rate per annum
equal to the interest rate provided for in the Note. Guarantor’s obligations and
liabilities under this Section 11 shall survive any payment or discharge in full
of the Guaranteed Obligations.

                    12. Payments. All sums payable under this Guaranty shall be
paid in lawful money of the United States of America that at the time of payment
is legal tender for the payment of public and private debts.

                    13. Controlling Agreement. It is not the intention of Lender
or Guarantor to obligate Guarantor to pay interest in excess of that lawfully
permitted to be paid by Guarantor under applicable law. Should it be determined
that any portion of the Guaranteed Obligations or any other amount payable by
Guarantor under this Guaranty constitutes interest in excess of the maximum
amount of interest that Guarantor, in Guarantor’s capacity as guarantor, may
lawfully be required to pay under applicable law, the obligation of Guarantor to
pay such interest shall automatically be limited to the payment thereof in the
maximum amount so permitted under applicable law. The provisions of this Section
13 shall override and control all other provisions of this Guaranty and of any
other agreement between Guarantor and Lender.

                    14. Representations, Warranties, and Covenants of Guarantor.
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor; (c)
Guarantor is not, and the execution, delivery and performance by Guarantor of
this Guaranty will not cause Guarantor to be, in violation of or in default with
respect to any law or in default (or at risk of acceleration of indebtedness)
under any agreement or restriction by which Guarantor is bound or affected; (d)
Guarantor is duly organized, validly existing, and in good standing under the
laws of the state of its organization and under Delaware laws, is lawfully doing
business in New York, and has full power and authority to enter into and perform
this Guaranty; (e) Guarantor will indemnify Lender from any loss, cost or
expense as a result of any representation or warranty of the Guarantor being
false, incorrect, incomplete or misleading in any material respect; (f) there is
no litigation pending or, to the knowledge of Guarantor, threatened before or by
any tribunal against or affecting Guarantor other than litigation which, if
adversely determined, would not have a material adverse effect on the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) of Guarantor; (g) all financial statements and
information heretofore furnished to Lender by Guarantor do, and all financial
statements and information hereafter furnished to Lender by Guarantor will,
fully and accurately present the condition (financial or otherwise) of Guarantor
as of their dates and the results of Guarantor’s operations for the periods
therein specified, and, since the date of the most recent financial statements
of Guarantor heretofore furnished to Lender, no material adverse change has
occurred in the financial condition of Guarantor, nor, except as heretofore
disclosed

11

--------------------------------------------------------------------------------



in writing to Lender, has Guarantor incurred any material liability, direct or
indirect, fixed or contingent; (h) after giving effect to this Guaranty,
Guarantor is solvent, is not engaged or about to engage in business or a
transaction for which the property of Guarantor is an unreasonably small
capital, and does not intend to incur or believe that it will incur debts that
will be beyond its ability to pay as such debts mature; (i) Lender have no duty
at any time to investigate or inform Guarantor of the financial or business
condition or affairs of Borrower or any change therein, and Guarantor will keep
fully apprised of Borrower’s financial and business condition; (j) Guarantor
acknowledges and agrees that Guarantor may be required to pay and perform the
Guaranteed Obligations in full without assistance or support from Borrower or
any other Person; and (k) Guarantor has read and fully understands the
provisions contained in the Note, the Loan Agreement, the Mortgage, the
Environmental Agreement, and the other Loan Documents. Guarantor’s
representations, warranties and covenants are a material inducement to Lender to
enter into the other Loan Documents and shall survive the execution hereof and
any bankruptcy, foreclosure, transfer of security or other event affecting
Borrower, Guarantor, any other party, or any security for all or any part of the
Guaranteed Obligations.

                    Guarantor further represents, warrants and covenants that if
any Swap Contract shall at any time be in effect, (x) Guarantor has received and
examined copies of each such Swap Contract, the observance and performance of
which by Borrower is hereby guaranteed; (y) Guarantor will benefit from Lender’s
entering into each such Swap Contract and any transaction thereunder with
Borrower, and Guarantor has determined that the execution and delivery by
Guarantor of this Guaranty are necessary and convenient to the conduct,
promotion and attainment of the business of Guarantor; and (z) Lender have no
duty to determine whether any Swap Contract, or any other transaction relating
to or arising under any Swap Contract, will be or has been entered into by
Borrower for purposes of hedging interest rate, currency exchange rate, or other
risks arising in its businesses or affairs and not for purposes of speculation
or is otherwise inappropriate for Borrower. Guarantor’s representations,
warranties and covenants are a material inducement to Lender to enter into the
other Loan Documents and any Swap Contract shall survive the execution hereof
and any bankruptcy, foreclosure, transfer of security or other event affecting
Borrower, Guarantor, any other party, or any security for all or any part of the
Guaranteed Obligations.

                    15. Notices. All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder or
under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by nationally recognized
overnight courier service, or by registered or certified United States mail,
postage prepaid, addressed to the party to whom directed at the addresses
specified in this Guaranty (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by telegram, telex, or
facsimile. Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of telegram, telex or facsimile, upon receipt;
provided that, service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Guaranty or in
any Loan

12

--------------------------------------------------------------------------------



Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.

                    16. Cumulative Rights. The exercise by Lender of any right
or remedy hereunder or under any other Loan Document, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy. Lender shall have all rights, remedies and recourses afforded to Lender
by reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against Guarantor or others
obligated for the Guaranteed Obligations, or any part thereof, or against any
one or more of them, or against any security or otherwise, at the sole and
absolute discretion of Lender, (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Guarantor that the exercise of,
discontinuance of the exercise of or failure to exercise any of such rights,
remedies, or recourses shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse, and (d) are intended to be,
and shall be, nonexclusive. No waiver of any default on the part of Guarantor or
of any breach of any of the provisions of this Guaranty or of any other document
shall be considered a waiver of any other or subsequent default or breach, and
no delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by Lender shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose. No notice to or demand on Guarantor
in any case shall of itself entitle Guarantor to any other or further notice or
demand in similar or other circumstances. No provision of this Guaranty or any
right, remedy or recourse of Lender with respect hereto, or any default or
breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Lender.

                    17. Term of Guaranty. This Guaranty shall continue in effect
until all the Guaranteed Obligations are fully and finally paid, performed and
discharged, except that, and notwithstanding any return of this Guaranty to
Guarantor, this Guaranty shall continue in effect (i) with respect to any of the
Guaranteed Obligations that survive the full and final payment of the
indebtedness evidenced by the Note, (ii) with respect to all obligations and
liabilities of Guarantor under Section 11 and (iii) as provided in Section 4(b).

                    18. Financial Statements. As used in this Section,
“Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, statements of cash flow and
amount and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification, and, unless Lender otherwise consents,
consolidated and consolidating statements if the reporting party is a holding
company or a parent of a subsidiary entity; and (ii) for each reporting party
who is an individual, a balance sheet, statements of amount and sources of
contingent liabilities, sources and uses of cash and liquidity verification,
and, unless Lender otherwise consents, Financial Statements for each entity
owned or jointly owned by the reporting party. Each party for whom Financial
Statements are required

13

--------------------------------------------------------------------------------



is a “reporting party” and a specified period to which the required Financial
Statements relate is a “reporting period”. Guarantor shall provide or cause to
be provided to Lender the following:

 

 

 

          (a) Financial Statements of Acadia Realty Trust, a Maryland business
trust and the parent company of Guarantor (“Parent”), and copies of filed
federal and state income tax returns of Guarantor and its Parent as and when
required under the Loan Agreement;

 

 

 

          (b) As soon as available and in any event within thirty (30) days of
the end of each fiscal quarter of Parent a certificate of the principal
financial or accounting officer of Guarantor or Parent in the form attached
hereto as Exhibit A;

 

 

 

          (c) As soon as available and in any event within thirty (30) days of
the end of each fiscal quarter of Parent the Quarterly Reporting Supplement (as
hereinafter defined) of Parent and Guarantor, prepared and presented in a manner
consistent with the current practices of Parent and Guarantor; and

 

 

 

          (d) From time to time promptly after Lender’s request, such additional
information, reports and statements regarding the business operations and
financial condition of each reporting party as Lender may reasonably request.

All Financial Statements shall be in form and detail satisfactory to Lender and
shall contain or be attached to the signed and dated written certification of
the reporting party in form satisfactory to Lender to certify that the Financial
Statements are furnished to Lender in connection with the extension of credit by
Lender and constitute a true and correct statement of the reporting party’s
financial position. All certifications and signatures on behalf of corporations,
partnerships or other entities shall be by a representative of the entity
satisfactory to Lender. All Financial Statements for a reporting party who is an
individual shall be on Lender’s then-current personal financial statement form
or in another form satisfactory to Lender. All fiscal year-end Financial
Statements shall be audited or certified, as required by Lender, without any
qualification or exception not acceptable to Lender, by independent certified
public accountants acceptable to Lender, and shall contain all reports and
disclosures required by generally accepted accounting principles for a fair
presentation. All fiscal year-end Financial Statements of the following
reporting parties shall be compiled or reviewed by independent certified public
accountants acceptable to Lender.

                    Guarantor represents and warrants to Lender that the
financial information in the current and future Quarterly Reporting Supplements
shall accurately reflect the financial condition of Guarantor. All assets shown
on the Financial Statements provided by Guarantor and/or its Parent, unless
clearly designated to the contrary shall, be conclusively deemed to be free and
clear of any exemption or any claim of exemption of Guarantor and/or its Parent
at the date of the Financial Statements and at all times thereafter. Acceptance
of any Financial Statement by Lender, whether or not in the form prescribed
herein, shall be relied upon by Lender in the administration, enforcement, and
extension of the Guaranteed Obligations.

                    19. Notifications. Guarantor shall notify Lender:

14

--------------------------------------------------------------------------------




 

 

 

          (i) Notice of Litigation. Promptly after the commencement and
knowledge thereof, notice of all material actions, suits and proceedings before
any court or arbitrator or any governmental authorities, affecting Guarantor or
Parent;

 

 

 

          (ii) Notices of Defaults. After Guarantor becomes aware of the
occurrence of an Event of Default, providing to Lender a written notice setting
forth the details of such Event of Default; and

 

 

 

          (iii) Contractual Obligations. Promptly of (i) any matter that has
resulted or would reasonably be expected to result in a material change to
Guarantors’ ability to fulfill its obligations hereunder (a “Material Change”;
in the event that the parties hereto are in dispute as to whether a change is a
“material change” for the purposes of this definition, the materiality of such
change shall be in Lender’s reasonable discretion), including, to the extent so
applicable, (ii) any breach or non-performance of, or any default under, a
contractual obligation of Guarantor; (iii) any dispute, litigation,
investigation, proceeding or suspension between Guarantor and any court,
arbitrator or Governmental Authority; or (iv) the commencement of, or any
material development in, any litigation, proceeding or investigation affecting
Guarantor.

                    (b) Conduct of Business and Maintenance of Existence.
Guarantor will continue (i) to be a majority owned subsidiary of Parent through
whom Parent conducts substantially all of its activities, (ii) engage in
business of the same general type as now conducted by Guarantor on the date
hereof, and preserve, renew and keep in full force and effect its legal
existence and (iii) to comply with all contractual obligations and Laws, except
to the extent that failure to comply therewith would not in the aggregate
constitute a Material Change.

                    (c) Compliance with Laws. Guarantor shall comply, and shall
cause each of its subsidiaries, if any, to comply, with all Laws, except to the
extent that failure to comply therewith would not in the aggregate constitutes a
Material Change.

                    20. Disclosure of Information. In accordance with the Loan
Agreement Lender may sell or offer to sell the Loan or interests in the Loan to
one or more assignees or participants and may disclose to any such assignee or
participant or prospective assignee or participant, to Lender’s affiliates,
including without limitation Banc of America Securities LLC, to any regulatory
body having jurisdiction over Lender and to any other parties as necessary or
appropriate in Lender’s reasonable judgment, any information Lender now has or
hereafter obtain pertaining to the Guaranteed Obligations, this Guaranty, or
Guarantor, including, without limitation, information regarding any security for
the Guaranteed Obligations or for this Guaranty, credit or other information on
Guarantor, Borrower, and/or any other party liable, directly or indirectly, for
any part of the Guaranteed Obligations.

                    21. Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default, however defined, in the payment or
performance when due of any of the Guaranteed Obligations, Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, without notice to any Person (any such notice being expressly
waived by Guarantor to the fullest extent permitted by applicable law), to set
off and apply any and all deposits, funds, or assets at any time held and other
indebtedness at any time

15

--------------------------------------------------------------------------------



owing by any Lender to or for the credit or the account of Guarantor against any
and all of the obligations of Guarantor now or hereafter existing under this
Guaranty, whether or not Lender shall have made any demand under this Guaranty
or exercised any other right or remedy hereunder. Lender will promptly notify
Guarantor after any such set-off and application made by Lender, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of Lender under this Section 21 are in addition to
the other rights and remedies (including other rights of set-off) that Lender
may have and every right of setoff and lien shall continue in full force and
effect until such right of setoff or lien is specifically waived or released by
an instrument in writing executed by Lender.

                    22. Subrogation. Notwithstanding anything to the contrary
contained herein, Guarantor shall not have any right of subrogation in or under
any of the Loan Documents or to participate in any way therein, or in any right,
title or interest in and to any security or right of recourse for the
Indebtedness or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Indebtedness has been fully and
finally paid. This waiver is given to induce Lender to make the Loan to
Borrower.

                    23. Further Assurances. Guarantor at Guarantor’s expense
will promptly execute and deliver to Lender upon Lender’s request all such other
and further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.

                    24. No Fiduciary Relationship. The relationship between
Lender and Guarantor is solely that of lender and guarantor. Lender has no
fiduciary or other special relationship with or duty to Guarantor and none is
created hereby or may be inferred from any course of dealing or act or omission
of Lender.

                    25. Interpretation. If this Guaranty is signed by more than
one Person as “Guarantor”, then the term “Guarantor” as used in this Guaranty
shall refer to all such Persons, jointly and severally, and all promises,
agreements, covenants, waivers, consents, representations, warranties and other
provisions in this Guaranty are made by and shall be binding upon each and every
such Person, jointly and severally and Lender may pursue any Guarantor hereunder
without being required (i) to pursue any other Guarantor hereunder or (ii)
pursue rights and remedies under the Mortgage and/or applicable law with respect
to the Property or any other Loan Documents. Whenever the context of any
provisions hereof shall require it, words in the singular shall include the
plural, words in the plural shall include the singular, and pronouns of any
gender shall include the other gender. Captions and headings in the Loan
Documents are for convenience only and shall not affect the construction of the
Loan Documents. All references in this Guaranty to Schedules, Articles,
Sections, Subsections, paragraphs and subparagraphs refer to the respective
subdivisions of this Guaranty, unless such reference specifically identifies
another document. The terms “herein”, “hereof”, “hereto”, “hereunder” and
similar terms refer to this Guaranty and not to any particular Section or
subsection of this Guaranty. The terms “include” and “including” shall be
interpreted as if followed by the words “without limitation”. All references in
this Guaranty to sums denominated in dollars or with the symbol “$” refer to the
lawful currency of the United States of America, unless such reference
specifically identifies another currency. For purposes of this Guaranty,
“Person” or “Persons” shall include firms, associations, partnerships (including
limited

16

--------------------------------------------------------------------------------



partnerships), joint ventures, trusts, corporations, limited liability
companies, and other legal entities, including governmental bodies, agencies, or
instrumentalities, as well as natural persons.

                    26. Time of Essence. Time shall be of the essence in this
Guaranty with respect to all of Guarantor’s obligations hereunder.

                    27. Counterparts. This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original, and
all of which taken together shall constitute but one and the same agreement.

                    28. Entire Agreement. This Guaranty embodies the entire
agreement between Lender and Guarantor with respect to the guaranty by Guarantor
of the Guaranteed Obligations. This Guaranty supersedes all prior agreements and
understandings, if any, with respect to the guaranty by Guarantor of the
Guaranteed Obligations. No condition or conditions precedent to the
effectiveness of this Guaranty exist. This Guaranty shall be effective upon
execution by Guarantor and delivery to Lender. This Guaranty may not be
modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Guaranty by its date and specifically identifying the
portions hereof that are to be modified, amended or superseded.

                    29. WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES OF THIS
SECTION, AS DEFINED BELOW) AS SET FORTH IN THIS GUARANTY, TO THE EXTENT ANY
“DISPUTE” IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY
ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE
ARBITRATED, GUARANTOR AND LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH
“DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.” THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND GUARANTOR AND LENDER HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. GUARANTOR AND LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. GUARANTOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

                    30. Credit Verification. Each legal entity and individual
obligated on this Guaranty, whether as a Guarantor, a general partner of a
Guarantor or in any other capacity, hereby authorizes Lender to check any credit
references, verify his/her employment and obtain credit reports from credit
reporting agencies of Lender’s choice in connection with any

17

--------------------------------------------------------------------------------



monitoring, collection or future transaction concerning the Loan, including any
modification, extension or renewal of the Loan. Also in connection with any such
monitoring, collection or future transaction, Lender is hereby authorized to
check credit references, verify employment and obtain a third party credit
report for the spouse of any married person obligated on this Guaranty, if such
person lives in a community property state.

                    31. Special Representation and Warranty as to Leases.
Guarantor hereby represents and warrants to Lender that all of the statements
contained in any and all estoppels regarding the leases from Borrower to Lender
(the “Borrower Estoppels”) are true and correct as of the date hereof,
including, without limitation, that all tenants are not in default in the
payment of rent as of the date hereof, there is no default by landlord or tenant
under any of the leases at the Property as of the date hereof and no amounts due
by Borrower to any tenant at the Property (except as may be expressly set forth
in the Borrower Estoppels).

                    THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

18

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Guarantor has duly executed this
Guaranty as an instrument under seal as of the date first written above.

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

By:

Acadia Realty Trust, a Maryland real estate investment trust, its general
partner

 

 

 

 

 

 

By 

/s/ Robert Masters

 

 

 

--------------------------------------------------------------------------------

 

 

 

Robert Masters

 

 

 

Senior Vice President

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

c/o Acadia Realty Trust

 

1311 Mamaroneck Avenue, Suite 260

 

White Plains, New York 10605

                    This is to certify that this Guaranty was executed in my
presence on the date hereof by the party whose signature appears above in the
capacity indicated.

 

 

 

 

 

/s/ Debra Leibler-Jones

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

My Commission Expires:

 

 

 

 

 

4/20/14

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Debra Leibler-Jones

 

 

Notary Public – State of New York

 

 

No. 01LE6005994

 

 

Qualified in Dutchess County

 

 

Comm. Exp. 04/20/2014

 

 

 

 

 

Address of Lender:

 

 

 

 

 

Bank of America, N.A.

 

 

One Bryant Park, 35th Floor

 

 

New York, New York 10036

 

 

Attention: Mr. Gregory Egli

 

 

Telefax: 212-293-8197

 

 


--------------------------------------------------------------------------------



EXHIBIT A

Form of Compliance Certificate

 

 

 

[For the Fiscal Quarter ended _______________]

 

 

 

[For the Fiscal Year ended _______________]

                    This Compliance Certificate is furnished pursuant to Section
18(b) of the Guaranty Agreement dated as of November ___, 2010 from Acadia
Realty Limited Partnership (“ARLP”) to Bank of America, N.A. Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Guaranty Agreement.

                    The undersigned officer of Acadia Realty Trust hereby
certifies as follows:

                    1. The financial statements referred to in Sections 18(a)
and 18(c), as the case may be, of the Guaranty Agreement which are delivered
concurrently with the delivery of this Compliance Certificate are complete and
correct in all material respects and have been prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods.

                    2. To the best of such officer’s knowledge, each of Parent,
Guarantor and Borrower has, during the period referred to above, observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in the Guaranty Agreement and the Loan Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and as of the date hereof such officer has obtained no
knowledge of any Event of Default except as follows: NONE.

                    IN WITNESS WHEREOF, I have hereto set my name.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

[Chief Financial Officer]

 

 

[Chief Account Officer]


--------------------------------------------------------------------------------